 

Exhibit 10.4
EXECUTION VERSION
 
 
CREDIT AGREEMENT
Dated as of April 26, 2011
among
NORTEK, INC.,
as the Borrower,
UBS AG, STAMFORD BRANCH,
as Administrative Agent and Collateral Agent,
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
UBS SECURITIES LLC
as Sole Arranger and Bookrunner,
and Syndication Agent and Documentation Agent

 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
Section     Page
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    46
1.03    Accounting Terms    47
1.04    Rounding    48
1.05    Times of Day    48
1.06    Timing of Payment or Performance    48
1.07    Currency Equivalents Generally    48
ARTICLE II
LOANS AND PAYMENTS
2.01    The Loans    48
2.02    Borrowings, Conversions and Continuations of Loans    48
2.03    [Reserved]    50
2.04    [Reserved]    50
2.05    Prepayments    50
2.06    [Reserved]    54
2.07    Repayment of Loans    54
2.08    Interest    55
2.09    Fees    56
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    56
2.11    Evidence of Debt    56
2.12    Payments Generally; Administrative Agent's Clawback    56
2.13    Sharing of Payments by Lenders    58
2.14    Discounted Voluntary Prepayments.    58
2.15    Incremental Loans    60
2.16    Refinancing Amendments.    62
2.17    Extensions.    63
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes    64
3.02    Illegality    67
3.03    Inability to Determine Rates    68
3.04    Increased Costs; Reserves on Eurodollar Rate Loans    68
3.05    Compensation for Losses    69

 

--------------------------------------------------------------------------------

 

3.06    Mitigation Obligations; Replacement of Lenders    70
3.07    Survival    70
ARTICLE IV
CONDITIONS PRECEDENT
4.01    Conditions to Initial Borrowing    71
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.01    Existence, Qualification and Power; Compliance with Laws    74
5.02    Authorization; No Contravention    74
5.03    Governmental Authorization; Other Consents    74
5.04    Binding Effect    75
5.05    Financial Statements; No Material Adverse Effect    75
5.06    Litigation    76
5.07    No Default    76
5.08    Ownership of Property; Liens    76
5.09    Environmental Compliance    76
5.10    Insurance    77
5.11    Taxes    78
5.12    ERISA Compliance    78
5.13    Subsidiaries; Equity Interests; Loan Parties    79
5.14    Margin Regulations; Investment Company Act    79
5.15    Disclosure    79
5.16    Compliance with Laws    80
5.17    Intellectual Property; Licenses, Etc    80
5.18    Solvency    80
5.19    Casualty, Etc    80
5.20    Perfection, Etc    80
5.21    [Reserved]    81
5.22    Tax Shelter Regulations    81
5.23    Anti-Terrorism Law    81
ARTICLE VI
AFFIRMATIVE COVENANTS
6.01    Financial Statements    82
6.02    Certificates; Other Information    83
6.03    Notices    86
6.04    Payment of Obligations    86
6.05    Preservation of Existence, Etc    86
6.06    Maintenance of Properties    87
6.07    Maintenance of Insurance    87
6.08    Compliance with Laws    87
6.09    Books and Records    87

 

--------------------------------------------------------------------------------

 

6.10    Inspections    87
6.11    Use of Proceeds    88
6.12    Covenant to Guarantee Obligations and Give Security    88
6.13    Compliance with Environmental Laws    91
6.14    Further Assurances    91
6.15    Compliance with Terms of Leaseholds    92
6.16    Maintenance of Ratings    92
6.17    Designation as Senior Debt    92
6.18    Post-Closing Requirements    92
ARTICLE VII
NEGATIVE COVENANTS
7.01    Liens    94
7.02    Investments    97
7.03    Indebtedness    99
7.04    Fundamental Changes    103
7.05    Dispositions    104
7.06    Restricted Payments    106
7.07    Change in Nature of Business    107
7.08    Transactions with Affiliates    108
7.09    Burdensome Agreements    108
7.10    Use of Proceeds    109
7.11    Senior Secured Notes Tender    109
7.12    Amendments of Organization Documents    109
7.13    Accounting Changes    109
7.14    Prepayments, Etc. of Indebtedness    109
7.15    Equity Interests of the Borrower and Restricted Subsidiaries    110
7.16    Designation of Senior Debt    110
7.17    Senior Secured Notes    110
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default    110
8.02    Remedies upon Event of Default    113
8.03    Application of Funds    114
ARTICLE IX
 
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
9.01    Appointment and Authority.    115
9.02    Rights as a Lender.    115
9.03    Exculpatory Provisions.    115
9.04    Reliance by Agent    116
9.05    Delegation of Duties    117

 

--------------------------------------------------------------------------------

 

9.06    Resignation of Agent    117
9.07    Non-Reliance on Agent and Other Lenders    117
9.08    Withholding Tax    118
9.09    No Other Duties, etc.    118
9.10    Enforcement    118
9.11    Collateral and Guaranty Matters    119
9.12    Secured Hedge Agreements    119
ARTICLE X
[RESERVED]
ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc.    120
11.02    Notices; Effectiveness; Electronic Communications    122
11.03    Expenses; Indemnity; Damage Waiver    125
11.04    Payments Set Aside    126
11.05    Successors and Assigns    127
11.06    Treatment of Certain Information; Confidentiality    130
11.07    Right of Setoff    131
11.08    Interest Rate Limitation    132
11.09    Counterparts; Integration; Effectiveness    132
11.10    Survival of Representations and Warranties    132
11.11    Severability    132
11.12    Replacement of Lenders    133
11.13    Governing Law; Jurisdiction; Etc    133
11.14    No Advisory or Fiduciary Responsibility    135
11.15    Electronic Execution of Assignments and Certain Other Documents    135
11.16    USA PATRIOT Act Notice    136
11.17    Judgment Currency    136
11.18    Intercreditor Agreement    136
 
v
SCHEDULES
2.01    Commitments and Applicable Percentages
5.01    Good Standing
5.06    Litigation
5.08(b)    Owned Real Property
5.08(c)(i)    Leased Real Property (Lessee)
5.09    Environmental Matters
5.13    Subsidiaries and Other Equity Investments; Loan Parties
5.19    Casualty Matters
6.12    Guarantors
6.18    Mortgaged Properties
7.01    Existing Liens
7.02    Existing Investments

 

--------------------------------------------------------------------------------

 

7.03(c)    Existing Indebtedness
7.05    Dispositions
7.08    Transactions with Affiliates
7.09    Burdensome Agreements
11.02    Administrative Agent's Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Loan Notice
C    Note
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Guaranty
G    Security Agreement
H    [Intentionally Omitted]
I    Intercompany Note
J    Discounted Prepayment Option Notice
K    Lender Participation Notice
L    Discounted Prepayment Notice
M    Perfection Certificate
N    Plan of Reorganization
O    U.S. Tax Compliance Certificate

 

--------------------------------------------------------------------------------

 

 
 
CREDIT AGREEMENT
This CREDIT AGREEMENT (as amended, waived, supplemented, modified from time to
time as permitted hereby, this “Agreement”) is entered into as of April 26,
2011, among NORTEK, INC., a Delaware corporation (the “Borrower”), the Lenders
from time to time party hereto, and UBS AG, Stamford Branch (with its
successors, “UBS”), as Administrative Agent and Collateral Agent.
PRELIMINARY STATEMENTS:
The Borrower has requested the Lenders to provide the Loans identified herein,
subject to the terms and conditions hereof.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01    Defined Terms
. As used in this Agreement, the following terms shall have the meanings set
forth below:
“2018 Senior Unsecured Notes” means the 10% senior unsecured notes due 2018
issued by the Borrower pursuant to the 2018 Senior Unsecured Notes Indenture in
an aggregate principal amount of $250,000,000.
“2018 Senior Unsecured Notes Indenture” means the Indenture, dated as of
November 23, 2010, by and among Nortek, Inc., the guarantors thereunder and U.S.
Bank National Association, as trustee, together with all instruments and other
agreements in connection therewith.
“2021 Senior Unsecured Notes” means the 8.5% senior unsecured notes due 2021
issued by the Borrower pursuant to the 2021 Senior Unsecured Notes Indenture in
an aggregate principal amount of $500,000,000.
“2021 Senior Unsecured Notes Indenture” means the Indenture, dated as of the
Closing Date, by and among the Borrower, the Guarantors, and U.S. Bank National
Association, as trustee, together with all instruments and other agreements in
connection therewith.
“ABL Administrative Agent” has the meaning assigned to such term in the
Intercreditor Agreement.
“ABL Amendment” has the meaning set forth in Section 4.01(q).
“ABL Credit Agreement” means that certain amended and restated credit agreement
dated as of December 17, 2010 among the Borrower, the Subsidiaries of the
Borrower named therein, the lenders, agents and arrangers named therein, and
Bank of America, N.A., as administrative agent, as such credit agreement may be
amended, amended and restated, modified, waived, replaced or refinanced from
time to time.

 

--------------------------------------------------------------------------------

 

“ABL Obligations” has the meaning assigned to the term “Obligations” in the ABL
Credit Agreement.
“ABL First Lien Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Acceptable Price” has the meaning specified in Section 2.14(iii).
“Acceptance Date” has the meaning specified in Section 2.14(ii).
“Act” has the meaning specified in Section 11.16.
“Additional Lender” has the meaning specified in Section 2.16.
“Administrative Agent” means UBS in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent Fee Letter” means the fee letter dated as of the Closing
Date between UBS and the Borrower, relating to fees payable to UBS in its
capacity as Administrative Agent.
“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliated Lender” has the meaning specified in Section 11.05(b)(v).
“Agents” mean the Administrative Agent and the Collateral Agent; and “Agent”
shall mean any of them.
“Agent Parties” has the meaning specified in Section 11.02(c)
“Agreement” has the meaning specified in the first paragraph hereof.
“ALTA” has the meaning assigned to such term in the definition of Mortgage
Policies.
“Anti-Terrorism Laws” has the meaning specified in Section 5.23(a).
“Applicable Discount” has the meaning specified in Section 2.14(iii).
“Applicable ECF Percentage” means, for any Excess Cash Flow Period, (a) 50% if
the Secured Leverage Ratio as of the last day of such Excess Cash Flow Period is
greater than or equal to 2.50 to 1.00, (b) 25% if the Secured Leverage Ratio as
of the last day of such Excess Cash Flow Period is less than 2.50 to 1.00 but
greater than or equal to 2.00 to 1.00 and (c) 0% if the Secured Leverage Ratio
as of the last day of such Excess Cash Flow Period is less than 2.00 to 1.00.
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage

 

--------------------------------------------------------------------------------

 

(carried out to the ninth decimal place) of the aggregate Loans hereunder
represented by such Lender's Loans at such time. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means (x) with respect to Eurodollar Rate Loans, 4.00% per
annum and (y) with respect to Base Rate Loans, 3.00% per annum; provided that at
any time that the corporate/family rating of the Borrower is at least B (stable)
and at least B2 (stable) from S&P and Moody's, respectively, the Applicable Rate
shall be (x) with respect to Eurodollar Rate Loans, 3.75% per annum and (y) with
respect to Base Rate Loans, 2.75% per annum.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Plan of Reorganization” means a plan of reorganization under and in
compliance with the provisions of chapter 11 of the Bankruptcy Code in the form
of Exhibit N.
“Arranger” means UBS Securities LLC.
“Asset Acquisition” means (a) an Investment by the Borrower or any of its
Restricted Subsidiaries in any other Person if, as a result of such Investment,
such Person shall become a Restricted Subsidiary of the Borrower, or shall be
merged with or into the Borrower or any Restricted Subsidiary of the Borrower,
or (b) the acquisition by the Borrower or any Restricted Subsidiary of the
Borrower of all or substantially all of the assets of any other Person or any
division or line of business of any other Person.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.05(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010
and the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Available Amount” means, at any time, the sum of:
(a)    50% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period) beginning on the first day of the fiscal quarter
starting April 3, 2011 and ending on the last day of the most recent Measurement
Period (or, if such Consolidated Net Income for

 

--------------------------------------------------------------------------------

 

such period is a deficit, less 100% of such deficit); plus
(b)    except to the extent Restricted Payments are made in reliance on such Net
Cash Proceeds pursuant to Section 7.06 (other than Section 7.06(f)) or
prepayments, redemptions, purchases, defeasances or satisfactions of
Indebtedness are made pursuant to Section 7.14(a) (other than Section
7.14(a)(iii)) in reliance on such Net Cash Proceeds, 100% of the aggregate Net
Cash Proceeds (including the fair market value of property) received by the
Borrower subsequent to the Closing Date and prior to such time as a contribution
to its common equity capital or from the issue or sale of Qualified Equity
Interests of the Borrower or from the issue or sale of convertible or
exchangeable Disqualified Equity Interests or convertible or exchangeable debt
securities of the Borrower that have been converted into or exchanged for
Qualified Equity Interests of Borrower (other than Equity Interests or debt
securities sold to a Restricted Subsidiary of the Borrower); plus
(c)    an amount equal to the net reduction in Investments (to the extent such
Investments were made by using the Available Amount) by the Borrower and its
Restricted Subsidiaries, subsequent to the Closing Date, resulting from payments
of interest on Indebtedness, dividends, repayments of loans or advances or other
transfers of assets, in each case to the Borrower or any such Restricted
Subsidiary from any such Investment, or from the Net Cash Proceeds from the sale
of any such Investment, or from a redesignation of an Unrestricted Subsidiary to
a Restricted Subsidiary, but only if and to the extent such amounts are not
included in the calculation of Consolidated Net Income and not to exceed in the
case of any such Investment the amount of the Investment previously made by the
Borrower or any Restricted Subsidiary in such Person or Unrestricted Subsidiary;
plus
(d)     the Retained Amounts; minus
(e)    the amount of all (x) Investments, (y) prepayments, redemptions,
purchases, defeasances or satisfactions of Indebtedness and (z) Restricted
Payments, in each case, to the extent made using the Available Amount.
“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.
“Base Rate” means, for any day, a fluctuating rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the highest of (a) the Federal
Funds Rate on such day plus 1/2 of 1%, (b) 1.00% plus the Eurodollar Rate for a
one-month Interest Period beginning on such day (or if such day is not a
Business Day, on the immediately preceding Business Day) and (c) the Prime Rate
in effect on such day. The “Prime Rate” shall mean, for any day, a rate per
annum that is equal to the corporate base rate of interest established by the
Administrative Agent from time to time; each change in the Prime Rate shall be
effective on the date such change is effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“BBA LIBOR” has the meaning assigned to such term in the definition of
Eurodollar Base Rate.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as

 

--------------------------------------------------------------------------------

 

that term is used in Section 13(d)(3) of the Exchange Act), such “person” shall
be deemed to have beneficial ownership of all securities that such “person” has
the right to acquire by conversion or exercise of other securities, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.
“BIA” means the Bankruptcy and Insolvency Act (Canada).
“Board of Directors” shall mean, with respect to any Person, (i) in the case of
any corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the body that would otherwise constitute the Board of
Directors of the general partner of such Person and (iv) in any other case, the
functional equivalent of the foregoing.
“Bookrunner” means UBS Securities LLC.
“Borrower” has the meaning specified in the first paragraph hereof.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders.
“Borrowing Base” means, as of any date, an amount equal to:
(1)    67% of the amount of all accounts receivable owned by the Borrower and
its Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding such date; plus
(2)    50% of the amount of all inventory owned by the Borrower and its
Restricted Subsidiaries as of the end of the most recent fiscal quarter
preceding such date,
all calculated on a consolidated basis and in accordance with GAAP.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Calculation Date” has the meaning specified in the definition of “Fixed Charge
Coverage Ratio”.
“Canadian Restricted Subsidiary” means any Canadian Subsidiary that is not an
Unrestricted Subsidiary.
“Canadian Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is incorporated or otherwise organized under the laws of Canada
or any province or territory thereof.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided, however, that Capital Expenditures
shall not include any such expenditures which constitute (a) a Permitted
Acquisition, (b)

 

--------------------------------------------------------------------------------

 

capital expenditures relating to the construction or acquisition of any property
which has been transferred to a Person that is not the Borrower pursuant to a
sale-leaseback transaction permitted under Section 7.05(f), (c) a reinvestment
of (i) the Net Cash Proceeds of any Disposition (to the extent such Disposition
is made outside of the ordinary course of business) of any fixed or capital
assets or (ii) any insurance proceeds paid on account of loss or damage to any
fixed or capital assets, in either case, in fixed or capital assets useful in
the business of such Person (d) the purchase price of fixed or capital assets
purchased substantially contemporaneously with the trade-in or sale of existing
fixed or capital assets to the extent that the gross amount of such purchase
price is reduced by the credit granted to the seller of such property (or for
the net proceeds of such sale) for the property being traded in or sold at such
time, or (e) capitalized interest relating to the construction of any fixed
assets.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a Capitalized Lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cases” means the voluntary cases commenced by the Debtors under the Bankruptcy
Code in the Bankruptcy Court on October 21, 2009.
“Cash Equivalents” means any of the following types of Investments:
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America (or Canada) or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America (or Canada, as the case may be) is pledged in support
thereof;
(b)    time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
365 days from the date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody's or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody's or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a), (b)
and (c) of this definition;
(e)    repurchase agreements entered into by any Person with a bank or trust
company

 

--------------------------------------------------------------------------------

 

(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations; and
(f)    readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either S&P or Moody's with maturities of not more
than twelve (12) months from the date of acquisition thereof;
provided that instruments equivalent to those referred to in clauses (a) through
(f) above denominated in Canadian Dollars which are comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
short term cash management purposes in Canada shall be permitted under Sections
7.02(a) and 7.05(g) to the extent reasonably required in connection with any
business conducted by any Canadian Restricted Subsidiary; provided, further,
that instruments equivalent to those referred to in clauses (a) through (f)
above denominated in local currencies other than Dollars or Canadian Dollars
which are comparable in credit quality and tenor to those referred to above and
customarily used by corporations for short term cash management purposes in the
jurisdiction of the relevant Foreign Restricted Subsidiary shall be permitted
under Sections 7.02(a) and 7.05(g) to the extent reasonably required in
connection with any business conducted by such Foreign Restricted Subsidiary.
“CCAA” means the Companies' Creditors Arrangement Act (Canada), and any rule or
regulation issued thereunder.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.
“Change of Control” means the occurrence of any of the following:
(1)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act) other than the
Permitted Holders;

 

--------------------------------------------------------------------------------

 

(2)    the adoption of a plan relating to the liquidation or dissolution of the
Borrower or the direct parent company of the Borrower;
(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation, but excluding a transaction referred to in clause (5)
of this definition) the result of which is that any “person” (other than any of
the Permitted Holders) or “persons” (other than any of the Permitted Holders)
that are together a “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) becomes the Beneficial Owner, directly or indirectly, of
more than 50% of the voting power of the Voting Stock of the Borrower or a
Permitted Parent;
(4)    the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors; or
(5)    the Borrower consolidates with, or merges with or into, any Person, or
any Person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Borrower or such other Person is converted into or exchanged for cash,
securities or other property, other than any such transaction where (A) the
Voting Stock of the Borrower outstanding immediately prior to such transaction
is converted into or exchanged for Voting Stock (other than Disqualified Equity
Interests) of the surviving or transferee Person or any direct or indirect
parent of such Person constituting a majority of the outstanding shares of such
Voting Stock of such surviving or transferee Person or such parent, as the case
may be (in each case immediately after giving effect to such issuance), and (B)
immediately after such transaction, no “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Permitted
Holders, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the voting power of the Voting Stock of the surviving or transferee Person or
such parent.
Notwithstanding the foregoing, (A) a Person shall not be deemed to have
beneficial ownership of securities subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement and (B) the term “Change of Control” shall not
include a merger or consolidation of the Borrower with or the sale, assignment,
conveyance, transfer, lease or other disposition of all or substantially all of
the Borrower's assets to, (x) an Affiliate of the Borrower incorporated or
organized solely for the purpose of reincorporating or reorganizing the Borrower
in another jurisdiction and/or for the sole purpose of forming a holding company
or (y) a Guarantor.
“Class” has the meaning specified in Section 2.17(c).
“Closing Date” means April 26, 2011.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Agent” means UBS, in its capacity as the “collateral agent” under
this Agreement.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual

 

--------------------------------------------------------------------------------

 

Property Security Agreement, Mortgages, collateral assignments, Security
Agreement Supplements, IP Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent or Collateral Agent pursuant to Section 4.01, Section 6.12 or Section
6.18, and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.
“Commitment” means, as to each Lender, its obligation to make a term loan to the
Borrower pursuant to Section 2.01 in an aggregate principal amount equal to the
amount set forth opposite such Lender's name on Schedule 2.01 under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Commitments is $350,000,000.
“Consolidated EBITDA” means, with respect to any specified Person for any
period, the sum, without duplication, of:  (1) Consolidated Net Income of such
Person for such period; plus (2) provision for taxes based on income or profits
of such Person and its Restricted Subsidiaries for such period (including
amounts actually paid pursuant to any tax sharing arrangement relating to
combined, consolidated, unitary or similar tax returns to the extent that such
amounts do not exceed the amount of taxes attributable to such Person and its
Restricted Subsidiaries determined as if such Person and its Restricted
Subsidiaries filed separate tax returns), to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus (3)
consolidated interest expense of such Person and its Restricted Subsidiaries for
such period, whether or not paid or accrued and whether or not capitalized
(including, without limitation, amortization of debt issuance costs and original
issue discount, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments associated
with Capital Lease Obligations, imputed interest with respect to Attributable
Indebtedness, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers' acceptance financings, and net of the
effect of all payments made or received pursuant to Hedging Obligations), to the
extent that any such expense was deducted in computing such Consolidated Net
Income; plus (4) depreciation, amortization (including amortization of the
step-up in inventory valuation arising from purchase accounting and other
intangibles) and other non-cash expenses (excluding any such non-cash expense to
the extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus (5) any reasonable
expenses, fees or charges related to the Transactions or any acquisition,
Investment, Disposition, incurrence, repayment or modification of Indebtedness,
or issuance of Equity Interests whether or not successful and including, in each
case, any such transaction consummated prior to the Closing Date and any such
transaction undertaken but not completed, in each case to the extent that any
such expenses, fees or charges were deducted in computing such Consolidated Net
Income; plus (6) (a) non-recurring cash charges and (b) the amount of “run-rate”
cost savings and synergies projected by the Borrower in good faith to result
from actions either taken or expected to be taken within 12 months (which
adjustments, without duplication, may be incremental to Pro Forma Cost Savings
adjustments made pursuant to the definition of “Fixed Charge Coverage Ratio”,
but may not be duplicative of the Pro Forma Cost Savings adjustment) after the
end of such period (which cost savings and synergies shall be subject only to
certification by management of the Borrower and calculated on a pro forma basis
as though such cost savings and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized from such actions
(it is understood and agreed that “run-rate” means the full recurring benefit
that is associated with any action taken or expected to be taken within 12
months (which adjustments, without duplication, may be incremental to Pro Forma
Cost Savings adjustments made

 

--------------------------------------------------------------------------------

 

pursuant to the definition of “Fixed Charge Coverage Ratio”, but may not be
duplicative of the Pro Forma Cost Savings adjustment)); provided that the
aggregate amount of addbacks made pursuant to this clause (6) in any period of
four consecutive fiscal quarters shall not exceed 10% of Consolidated EBITDA
(prior to giving effect to such addbacks) for such period; minus (7) non-cash
items increasing such Consolidated Net Income for such period, excluding any
items which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any period; provided that all adjustments made
pursuant to fresh-start accounting made prior to the Emergence Date and any
expenses arising after the Emergence Date that are included in cost of goods
sold arising from adjustments to inventory and any additional depreciation and
amortization expenses that are made in connection with fresh-start accounting
shall be excluded from the calculation of Consolidated EBITDA but without
duplication to any such exclusion made in the calculation of Consolidated Net
Income.
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Borrower shall be added to Consolidated Net
Income to compute Consolidated EBITDA of the Borrower only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended to the Borrower by such Restricted Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Restricted Subsidiary or its stockholders.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:
(a)    the Net Income of any Person that is not a Restricted Subsidiary, or that
is accounted for by the equity method of accounting shall be excluded; provided
that, to the extent not previously included, Consolidated Net Income shall be
increased by the amount of dividends or distributions paid in cash to the
specified Person or a Restricted Subsidiary thereof;
(b)    the Net Income of any Restricted Subsidiary that is not a Loan Party
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of that Net Income is not at
the date of determination permitted without any prior governmental approval
(that has not been obtained) or, directly or indirectly, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments from that Restricted Subsidiary
that are actually paid in cash (or to the extent converted into cash) to such
Person or a Restricted Subsidiary thereof (subject to provisions of this clause
(2)) during such period, to the extent not previously included therein;
(c)    the Net Income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition shall be
excluded;
(d)    the cumulative effect of a change in accounting principles shall be
excluded;
(e)    non-cash charges relating to employee benefit or other management
compensation plans of any parent company of the Borrower (to the extent such
non-cash charges relate to plans

 

--------------------------------------------------------------------------------

 

of such parent company for the benefit of members of the Board of Directors of
the Borrower (in their capacity as such) or employees of the Borrower and its
Restricted Subsidiaries), the Borrower or any of its Restricted Subsidiaries, or
any non-cash compensation charge arising from any grant of stock, stock options
or other equity-based awards of any parent company of the Borrower (to the
extent such non-cash charges relate to plans of such parent company for the
benefit of members of the Board of Directors of the Borrower (in their capacity
as such) or employees of the Borrower and its Restricted Subsidiaries), the
Borrower or any of its Restricted Subsidiaries (excluding in each case any
non-cash charge to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
incurred in a prior period) in each case, to the extent that such non-cash
charges are deducted in computing such Consolidated Net Income shall be
excluded;
(f)    any non-cash goodwill, other impairment charges or noncash charges
relating to the amortization of intangibles, in each case, in accordance with
GAAP, shall be excluded;
(g)    any increase in cost of sales as a result of the step-up in inventory
valuation arising from applying the purchase method of accounting in accordance
with GAAP in connection with any acquisition consummated after the date of this
Agreement, net of taxes, shall be excluded;
(h)    unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies in accordance
with GAAP shall be excluded;
(i)    all adjustments made pursuant to fresh-start accounting made prior to the
date the Borrower and its Subsidiaries emerged from the Cases (the “Emergence
Date”) and any expenses arising after the Emergence Date that are included in
cost of goods sold arising from adjustments to inventory and any additional
depreciation and amortization expenses that are made in connection with
fresh-start accounting shall be excluded; and
(j)    all cash and non-cash restructuring charges, including (i) any fees,
expenses or charges related to or arising from the restructuring of the Debtors
in connection with the Cases, including, without limitation, all fees, expenses
or charges incurred or reimbursed by the Debtors (including those of the
Debtors, the informal committees of holders of the Debtors' public indebtedness,
the committee appointed to represent the interests of equity holders in the
Cases, any witnesses retained by the Debtors in the Cases and the respective
legal and financial advisors of such parties), whether incurred in connection
with the planning, negotiation, structuring or implementation of the Plan of
Reorganization, and whether incurred prior to the petition date of the Cases,
during the pendency of the Cases or after the effective date of the Cases, and
(ii) any severance, relocation and transition costs, shall be excluded.
“Consolidated Tangible Assets” means, with respect to any Person, the
consolidated total assets of such Person and its Restricted Subsidiaries
determined in accordance with GAAP, less all goodwill, trade names, trademarks,
patents and other similar intangibles properly classified as intangibles in
accordance with GAAP, all as shown on the most recent balance sheet for such
Person
“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower or any Parent, as the case may be, who:
(1)    in the case of the Borrower, was a member of such Board of Directors on
the

 

--------------------------------------------------------------------------------

 

Closing Date;
(2)    was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board at the time of such nomination or election; or
(3)    was designated or appointed by the Principals.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt and (c)
Permitted Unsecured Refinancing Debt; provided that in each case, such
Indebtedness (i) is used solely to refinance Loans and pay fees, premiums and
expenses in connection with such refinancing and (ii) is not in a principal
amount greater than the Loans so refinanced (plus an amount to pay the fees,
premiums and expenses referred to in immediately preceding clause (i)). If
Credit Agreement Refinancing Indebtedness is in the form of notes as opposed to
loans, it is understood that (without derogation of the requirements of the
definition of Credit Agreement Refinancing Indebtedness) the Refinancing
Amendment related thereto shall not evidence such Credit Agreement Refinancing
Indebtedness and such Credit Agreement Refinancing Indebtedness shall be
evidenced by agreements customary for notes that are reasonably satisfactory to
the Borrower, the Persons providing such Credit Agreement Refinancing
Indebtedness and the Administrative Agent (and which agreements may not have the
Administrative Agent as a party thereto); provided that, in the event such notes
are issued, a Refinancing Amendment may still be entered into at the discretion
of the Borrower and the Administrative Agent in order that the Loan Documents
accommodate such notes.
“Current Assets” means, at any time, the consolidated current assets of the
Borrower and its Restricted Subsidiaries, other than cash and Cash Equivalents.
“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and its Restricted Subsidiaries at such time, but excluding the
current portion of any Indebtedness with a term of over a year.
“Debt Issuance” means the incurrence by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness after the Closing Date (other than Indebtedness
permitted by Section 7.03).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the BIA,
the CCAA and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Debtors” means the Borrower and certain of its Affiliates that are debtors
under the Cases.
“Declined Proceeds” has the meaning specified in Section 2.05(b)(vi).
“Default” means any event or condition that constitutes an Event of Default or
that, with

 

--------------------------------------------------------------------------------

 

the giving of any notice, the passage of time, or both, would be an Event of
Default.
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.
“Discount Range” has the meaning specified in Section 2.14(ii).
“Discounted Prepayment Option Notice” has the meaning specified in Section
2.14(ii).
“Discounted Voluntary Prepayment” has the meaning specified in Section 2.14(i).
“Discounted Voluntary Prepayment Notice” has the meaning specified in Section
2.14(v).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property owned
by any Person, including any sale, assignment, transfer, license, lease or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests (other than Disqualified Equity Interests)), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case for clauses (a) through (d), prior to the date
that is ninety-one (91) days after the Maturity Date; provided that if such
Equity Interest is issued to any employee or to any plan for the benefit of
employees of the Borrower or any of its Restricted Subsidiaries or by any such
plan to such employees, such Equity Interest shall not constitute a Disqualified
Equity Interest solely because it may be required to be repurchased by the
Borrower or such Restricted Subsidiary in order to satisfy applicable statutory
or regulatory obligations; and provided further that any Equity Interest that
would constitute a Disqualified Equity Interest solely because the holders
thereof have the right to require the Borrower to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute a Disqualified Equity Interest if the terms of such Equity Interest
provide that the Borrower may not repurchase or redeem any such Equity Interest
pursuant to such provisions prior to the repayment in full of the Obligations.
“Documentation Agent” means UBS Securities LLC.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Restricted Subsidiary” means any Domestic Subsidiary other than an
Unrestricted Subsidiary.
“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the Laws of the United States, any state thereof or the District of
Columbia.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.05(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section

 

--------------------------------------------------------------------------------

 

11.05(b)(iii)).
“Emergence Date” has the meaning assigned to such term in the definition of
Consolidated Net Income.
“Environmental Laws” means any and all applicable federal, state, provincial,
territorial, municipal, local, and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, licenses, and the common
law relating to pollution or the protection of the environment (including
ambient air, indoor air, surface wastes, groundwater, land and subsurface
strata), human health and safety as it relates to environmental protection and
natural resources including those related to Release or threat of Release, or
exposure to, or generation, storage, treatment, transport, handling,
distribution or disposal of Hazardous Materials.
“Environmental Liability” means any liability or costs, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Restricted Subsidiaries resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) the occurrence of a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which would be reasonably
expected to constitute grounds

 

--------------------------------------------------------------------------------

 

under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; (g) the withdrawal by any Loan
Party or any ERISA Affiliate from a Pension Plan that is a multiple employer or
other plan described in Section 4064(a) of ERISA during a plan year for which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA; or (h)
the conditions for imposition of a Lien under Section 303(k) of ERISA shall have
been met with respect to any Pension Plan.
“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).
“Eurodollar Base Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by UBS or one of its Affiliates to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two London Banking Days prior to the commencement of such Interest
Period; and
(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by UBS or one of its Affiliates in London to major
banks in the London interbank eurodollar market at their request at the date and
time of determination.
“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan (or a Base Rate Loan where interest is determined pursuant to clause
(b) of the definition thereof), the greater of (x) 1.25% per annum and (y) a
rate per annum determined by the Administrative Agent pursuant to the following
formula:
Eurodollar Rate =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage

 
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve

 

--------------------------------------------------------------------------------

 

percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the FRB for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurodollar funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan (and Base Rate Loan where interest is determined pursuant to clause
(b) of the definition thereof) shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Amount” has the meaning specified in Section 2.05(b)(vii).
“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an amount
equal to the excess of:
(a)    the sum, without duplication, of (i) Consolidated Net Income for such
Excess Cash Flow Period, (ii) an amount equal to the amount of all non-cash
charges (including depreciation and amortization) to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period, (iii) any decrease in Consolidated Working Capital as of the
last day of such Excess Cash Flow Period as compared to the first day of such
Excess Cash Flow Period (other than (A) any such decreases arising from
acquisitions or Dispositions outside of the ordinary course of business by the
Borrower and the Restricted Subsidiaries completed during such Excess Cash Flow
Period or the application of purchase accounting and (B) for any such decreases
during any period in which a Cash Dominion Event (as defined in the ABL Credit
Agreement in effect on the date hereof) arising under clause (b) of the first
sentence of such definition of Cash Dominion Event shall exist), (iv) an amount
equal to the aggregate net non-cash loss on Dispositions outside the ordinary
course of business by the Borrower and its Restricted Subsidiaries during such
Excess Cash Flow Period to the extent deducted in arriving at such Consolidated
Net Income, (v) cash income or gain (actually received in cash) excluded from
the calculation of Consolidated Net Income for such Excess Cash Flow Period
pursuant to the definition thereof or the definition of Net Income and (vi) cash
receipts in respect of Hedging Obligations during such Excess Cash Flow Period
not included in Consolidated Net Income, over
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash gains, income and credits
included in arriving at such Consolidated Net Income in such Excess Cash Flow
Period (excluding any such non-cash gain, income or credit to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income in any prior period);
(ii)    to the extent not previously deducted pursuant to clause (viii) below
and to the extent not otherwise reducing Consolidated Net Income for such Excess
Cash Flow Period, the amount of Capital Expenditures and expenditures made for
Permitted Acquisitions made by the Borrower and its Restricted Subsidiaries in
each case in cash during such Excess Cash Flow Period, and in each case to the
extent not financed with the proceeds of Dispositions made outside the ordinary
course of business, Indebtedness, Equity Interests or with Extraordinary
Receipts;

 

--------------------------------------------------------------------------------

 

(iii)    to the extent made in cash and to the extent not otherwise reducing
Consolidated Net Income for such Excess Cash Flow Period, payments under Section
2.07 and the aggregate amount of all principal prepayments of long-term
Indebtedness of the Borrower and its Restricted Subsidiaries (other than any
prepayments of any Indebtedness under the Loan Documents, under the ABL Credit
Agreement, except, in the case of Indebtedness under the ABL Credit Agreement,
to the extent there is an equivalent permanent reduction in commitments
thereunder or any prepayments of any Junior Financing except to the extent made
pursuant to Section 7.14(a)(iv) hereunder) during such Excess Cash Flow Period,
in each case to the extent such prepayments are not funded with the proceeds of
Dispositions made outside the ordinary course of business, Indebtedness, Equity
Interests or with Extraordinary Receipts;
(iv)    the amount of Taxes paid in cash by the Borrower and its Restricted
Subsidiaries during such Excess Cash Flow Period to the extent they exceed the
amount of Tax expense deducted in determining Consolidated Net Income for such
Excess Cash Flow Period, as well as, to the extent not otherwise reducing
Consolidated Net Income in such Excess Cash Flow Period, Taxes incurred as a
result of any repatriation of cash by a Foreign Subsidiary in order to make a
prepayment under Section 2.05(b)(i), (ii), (iii), or (iv);
(v)        an amount equal to the aggregate net non-cash gain on Dispositions
outside of the ordinary course of business by the Borrower and the Restricted
Subsidiaries during such Excess Cash Flow Period to the extent such amount is
included in determining Consolidated Net Income for such Excess Cash Flow
Period;
(vi)    to the extent not otherwise reducing Consolidated Net Income for such
Excess Cash Flow Period, payments in cash by Borrower and the Restricted
Subsidiaries during such Excess Cash Flow Period in respect of long-term
liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness, to the extent such payments have not been deducted from
Consolidated Net Income;
(vii)    the aggregate amount of any premium, make-whole or penalty payments
made in cash in connection with any prepayment of Indebtedness (other than any
Indebtedness referred to in the parenthetical phrase in clause (iii) above) by
the Borrower and the Restricted Subsidiaries during such Excess Cash Flow
Period, to the extent that such payments are not deducted in calculating
Consolidated Net Income and are not financed with proceeds of Dispositions made
outside the ordinary course of business, Indebtedness or Equity Interests or
with Extraordinary Receipts;
(viii)    without duplication of amounts deducted from Excess Cash Flow in prior
Excess Cash Flow Periods, the aggregate consideration required to be paid in
cash by the Borrower or any of the Restricted Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
Excess Cash Flow Period with respect to Permitted Acquisitions, Capital
Expenditures or acquisitions of IP Rights to be consummated or made during the
fiscal quarter of the Borrower following the end of such Excess Cash Flow
Period; provided, that to the extent the aggregate amount of cash actually
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of IP Rights (to the extent not financed with proceeds of
Dispositions made outside the ordinary course of business, Indebtedness or
Equity Interests or with Extraordinary Receipts) during such fiscal quarter is
less than the Contract Consideration,

 

--------------------------------------------------------------------------------

 

the amount of such shortfall shall be added to the calculation of Excess Cash
Flow in the Excess Cash Flow Period in which such fiscal quarter falls;
(ix)    cash expenditures in respect of Hedging Obligations during such Excess
Cash Flow Period to the extent not deducted in arriving at such Consolidated Net
Income during such Excess Cash Flow Period;
(x)    to the extent not deducted pursuant to clause (viii) above, and so long
as not made in Borrower or a Restricted Subsidiary, Investments made in cash
pursuant to Section 7.02(b), 7.02(h), 7.02(i), 7.02(o) or 7.02(p) during such
Excess Cash Flow Period that have not otherwise reduced Consolidated Net Income
during such Excess Cash Flow Period, to the extent such Investments are not
financed with the proceeds of Dispositions made outside the ordinary course of
business, Indebtedness or Equity Interests or with Extraordinary Receipts;
(xi)    to the extent paid in cash and not otherwise reducing Consolidated Net
Income for such Excess Cash Flow Period, Restricted Payments made pursuant to
Section 7.06(c) that are not financed with the proceeds of Dispositions made
outside the ordinary course of business, Indebtedness or Equity Interests or
with Extraordinary Receipts;
(xii)    to the extent not otherwise reducing Consolidated Net Income, any fees
and expenses paid in cash pursuant to Section 7.08(f) or 7.08(h) in such Excess
Cash Flow Period;
(xiii)    any increase in Consolidated Working Capital on the last day of such
Excess Cash Flow Period as compared to the first day of such Excess Cash Flow
Period (other than any such increase arising from acquisitions or Dispositions
outside of the ordinary course of business by the Borrower and the Restricted
Subsidiaries completed during such Excess Cash Flow Period or the application of
purchase accounting); and
(xiv)    cash amounts excluded from the calculation of Consolidated Net Income
during such Excess Cash Flow Period pursuant to clause (j) of the definition of
Consolidated Net Income.
“Excess Cash Flow Period” means each fiscal year of the Borrower ending on or
about December 31, 2012, and each fiscal year thereafter.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Restricted Subsidiary” means, on any date, (a) any Restricted
Subsidiary of the Borrower (i) that, together with its Restricted Subsidiaries
on a consolidated basis, has less than $1,000,000 in total assets, (ii) the
total assets of which, together with its Restricted Subsidiaries on a
consolidated basis and all Excluded Restricted Subsidiaries as of such date, is
less than $5,000,000 and (iii) that does not have any Indebtedness (including by
way of Guarantee) in respect of money borrowed other than Indebtedness hereunder
and or Indebtedness incurred or outstanding pursuant to Section 7.03(b), (s) or
(t) (including by way of Guarantees in respect of Indebtedness incurred or
outstanding pursuant to Section 7.03(b), (s) or (t)) (it being understood,
without limitation to the foregoing, that in no event shall any Restricted
Subsidiary that provides a Guarantee of Indebtedness incurred or outstanding
pursuant to Section 7.03(b), (s) or (t) be an Excluded Restricted Subsidiary for
purposes of Section 6.12) and (b) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative

 

--------------------------------------------------------------------------------

 

Agent (confirmed in writing by notice to the Borrower), the cost or other
consequences of providing a Guarantee shall be excessive in view of the benefits
to be obtained by the Lenders therefrom.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) Taxes imposed
on or measured by its net income (however denominated), and franchise or similar
Taxes imposed on it (in lieu of net income Taxes), by a jurisdiction (or any
political subdivision thereof) as result of such recipient being organized or
having its principal office or applicable Lending Office in, such jurisdiction,
or as a result of any other present or former connection between such recipient
and such jurisdiction (other than any connection arising solely from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Documents), (b) any branch profits Taxes under Section 884(a) of Code, or
any similar Tax, imposed by any jurisdiction described in (a), (c) in the case
of a Lender, (i) except in the case of a Lender that is an assignee pursuant to
a request by the Borrower under Section 11.12, any U.S. federal withholding Tax
that is required to be imposed on amounts payable to such Lender pursuant to the
Laws in force at the time such Lender becomes a party hereto or designates a new
Lending Office, except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new Lending Office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding Tax pursuant to Section 3.01(a)(ii) or (ii) any withholding Tax
that is attributable to such Lender's failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Tax imposed pursuant to FATCA.
“Executive Order” has the meaning specified in Section 5.23(a).
“Existing Lenders” has the meaning specified in Section 2.17(b).
“Existing Loans” has the meaning specified in Section 2.17(a).
“Extended Loans” has the meaning specified in Section 2.17(a).
“Extending Lender” has the meaning specified in Section 2.17(b).
“Extension Amendment” has the meaning specified in Section 2.17(c).
“Extension Election” has the meaning specified in Section 2.17(b).
“Extraordinary Receipt” means any proceeds of property or casualty insurance and
condemnation awards (and payments in lieu thereof) relating to any asset of the
Borrower or any Restricted Subsidiary.
“FATCA” means current Sections 1471 through 1474 of the Code or any amended or
successor version that is substantively comparable and any applicable Treasury
Regulations promulgated thereunder or published administrative guidance
implementing such Sections, whether in existence on the date hereof or
promulgated thereafter.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so

 

--------------------------------------------------------------------------------

 

published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to UBS on such day on such transactions as determined by
the Administrative Agent.
“First Lien Intercreditor Agreement” means a “pari passu” intercreditor
agreement among the Collateral Agent, the agent under the ABL Credit Agreement
and one or more Senior Representatives for holders of Permitted First Priority
Refinancing Debt in form and substance reasonably satisfactory to the
Administrative Agent.
“Fixed Charge Coverage Ratio” means as of any date of determination, the ratio
of: (1) Consolidated EBITDA of the Borrower for the most recently completed
Measurement Period to (2) the Fixed Charges of the Borrower and its Restricted
Subsidiaries for such Measurement Period. In the event that the Borrower or any
of its Restricted Subsidiaries incurs, assumes, Guarantees, repays, repurchases
or redeems any Indebtedness or issues, repurchases or redeems Disqualified
Equity Interests or preferred stock subsequent to the commencement of the
Measurement Period for which the Fixed Charge Coverage Ratio is being calculated
and on or prior to the date on which the event for which the calculation of the
Fixed Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, Guarantee, repayment, repurchase or redemption of
Indebtedness, or such issuance, repurchase or redemption of Disqualified Equity
Interests or preferred stock, and the use of the proceeds therefrom as if the
same had occurred at the beginning of the applicable Measurement Period.
In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
 
(1) the Investments, acquisitions, dispositions, mergers, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by the Borrower or any Restricted Subsidiary of the Borrower during such
Measurement Period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis including Pro Forma Cost Savings assuming that the Transactions and all
such Investments, acquisitions, dispositions, mergers, consolidations and
discontinued operations (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of such Measurement Period. If since the beginning of
such Measurement Period any Person (that subsequently became a Restricted
Subsidiary of the Borrower or was merged with or into the Borrower or any
Restricted Subsidiary of the Borrower since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation or
discontinued operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or discontinued operation had occurred at the
beginning of such Measurement Period; and
 
(2) in calculating Fixed Charges attributable to interest on any Indebtedness
computed on a pro forma basis, (a) interest on outstanding Indebtedness
determined on a fluctuating basis as of the Calculation Date and which will
continue to be so determined thereafter shall be deemed to have accrued at a
fixed rate per annum equal to the rate of interest on such Indebtedness in
effect on the Calculation Date; (b) if interest on any Indebtedness actually
incurred on the Calculation Date may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rates, then the interest rate in effect on the
Calculation Date will be deemed to have been in effect during such Measurement
Period; and
(c) notwithstanding clause (a) above, interest on Indebtedness determined on a
fluctuating basis, to the extent such interest is covered by agreements relating
to interest rate swaps, caps or collars, shall be

 

--------------------------------------------------------------------------------

 

deemed to accrue at the rate per annum resulting after giving effect to the
operation of such agreement.
“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication of,
(a)    the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments (other than the amortization of discount or imputed
interest arising as a result of purchase accounting), the interest component of
any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Indebtedness, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers' acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations; plus
(b)    the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus
(c)    any interest expense on Indebtedness of another Person that is Guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus
(d)    the product of (a) all dividends and distributions, whether paid or
accrued and whether or not in cash, on any series of preferred stock or
Disqualified Equity Interests of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Borrower (other than Disqualified Equity Interests) or to the
Borrower or a Restricted Subsidiary that is a Guarantor, times (b) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP; minus
(e)    the amortization or expensing of financing fees incurred by the borrower
and its Restricted Subsidiaries in connection with the Transactions and
recognized in the applicable period; minus
(f)    interest income actually received by the Borrower or any Restricted
Subsidiary in cash for such period.
“Foreign Disposition” has the meaning specified in Section 2.05(d).
“Foreign Extraordinary Receipt” has the meaning specified in Section 2.05(d).
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, the Borrower or
any Restricted Subsidiary with respect to employees employed outside the United
States.
“Foreign Restricted Subsidiary” means any Foreign Subsidiary other than an
Unrestricted Subsidiary.

 

--------------------------------------------------------------------------------

 

“Foreign Subsidiary” means (i) any Subsidiary of the Borrower that is not a
Domestic Subsidiary or (ii) any Domestic Subsidiary that is (A) a Subsidiary of
a Person that is a controlled foreign corporation within the meaning of Section
957 of the Code (a “CFC”) or (B) a disregarded entity for U.S. federal income
tax purposes and that has no material assets other than Equity Interests of one
or more Persons that are CFCs.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, the Borrower, the Domestic Restricted
Subsidiaries of

 

--------------------------------------------------------------------------------

 

the Borrower listed on Schedule 6.12 and each other Domestic Restricted
Subsidiary of the Borrower that shall be required to execute and deliver a
guaranty or guaranty supplement pursuant to Section 6.12. For the avoidance of
doubt, the Borrower may cause any Restricted Subsidiary that is not a Guarantor
to Guarantee the Obligations by causing such Restricted Subsidiary to execute a
guaranty or guaranty supplement in form and substance reasonably satisfactory to
the Administrative Agent, and any such Restricted Subsidiary shall be a
Guarantor hereunder for all purposes.
“Guaranty” means, collectively, the Guaranties made by the Guarantors in favor
of the Secured Parties, substantially in the form of Exhibit F, together with
each other guaranty and guaranty supplement delivered pursuant to Section 6.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated as
such pursuant to any Environmental Law, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, greenhouse gases,
polychlorinated biphenyls, radon gas, mold, infectious or medical wastes.
“Hedge Bank” means any Person that is an Agent, the Syndication Agent,
Documentation Agent, a Lender, the Bookrunner or an Affiliate of any of the
foregoing on the Closing Date or at the time it enters into a Swap Contract, in
its capacity as a party thereto, whether or not such Person subsequently ceases
to be an Agent, Syndication Agent, Documentation Agent, a Lender or an Affiliate
of any of the foregoing.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(a)    interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and other agreements or arrangements designed for the
purpose of fixing, hedging or swapping interest rate risk;
(b)    commodity swap agreements, commodity option agreements, forward contracts
and other agreements or arrangements designed for the purpose of fixing, hedging
or swapping commodity price risk; and
(c)    foreign exchange contracts, currency swap agreements and other agreements
or arrangements designed for the purpose of fixing, hedging or swapping foreign
currency exchange rate risk.
“Incremental Amendment” has the meaning specified in Section 2.15.
“Incremental Closing Date” has the meaning specified in Section 2.15.
“Incremental Lender” has the meaning specified in Section 2.15.
“Incremental Loans” has the meaning specified in Section 2.15.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising

 

--------------------------------------------------------------------------------

 

under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are paid before the earlier of (i) 60 days past the date they
are due or (ii) 180 days after their creation);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)     all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing;
provided that “Indebtedness” shall not include any post-closing payment
adjustments or earn-out, non-competition or consulting obligations (A) existing
on the Closing Date or (B) incurred in connection with Investments permitted
under Section 7.02(h), (n), (o) or (p) (i) if such obligations are not required
to be reflected as a liability on the balance sheet of the applicable Person
(but only to the extent reflected in the liabilities section of the balance
sheet as opposed to the footnotes thereto) or (ii) if at the time of such
Investment, the Borrower was able to satisfy the tests (if any) in Section
7.02(h), (n), (o) or (p) as applicable, after giving pro forma effect to the
maximum possible payment that could result from such adjustment, earn-out or
other obligation as if paid on the date of consummation of such Investment (as
certified to the Administrative Agent in reasonable detail by a Responsible
Officer of the Borrower).
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means all Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.03(b).
“Information” has the meaning specified in Section 11.06.
“Information Memorandum” means the information memorandum intended to be used by
the Bookrunner in connection with the syndication of the Loans.
“Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit B to the Security
Agreement (together with each other

 

--------------------------------------------------------------------------------

 

intellectual property security agreement and intellectual property security
agreement supplement delivered pursuant to Section 6.12).
“Intercompany Note” means an intercompany note, substantially in the form of
Exhibit I, executed by the Borrower and each of its Restricted Subsidiaries and
endorsed in blank by each of the Loan Parties.
“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of the Closing Date, among the ABL Administrative Agent, on
behalf of the “ABL Secured Parties” (as defined therein), the Collateral Agent,
on behalf of the “Term Loan Secured Parties” (as defined therein), and the Loan
Parties.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds 90 days,
the respective dates that fall every 90 days after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan, and ending on the numerically corresponding day in
the calendar month that is one, two, three or six months (or nine or twelve
months if agreed to by all Lenders) thereafter, as selected by the Borrower in
its Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any acquisition or investment by such
Person in another Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of such other Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of such other Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but giving effect to any return of capital or prepayments or
repayments of principal actually received by such Person with respect thereto.
“IP Rights” has the meaning specified in Section 5.17.
“IP Security Agreement Supplement” means a supplement delivered in connection
with any Intellectual Property Security Agreement, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
“IRS” means the United States Internal Revenue Service.

 

--------------------------------------------------------------------------------

 

“Junior Financing” has the meaning specified in Section 7.14(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan hereunder at such time, including the
latest maturity or expiration date of any Incremental Loan, any Other Term Loan
or any Extended Loan, in each case as extended in accordance with this Agreement
from time to time.
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case having the force of
law.
“Lender” means each Person listed on Schedule 2.01 as a “Lender,” as well as any
Person that becomes a “Lender” hereunder pursuant to Section 11.05.
“Lender Inspection Designee” has the meaning specified in Section 6.10.
“Lender Participation Notice” has the meaning specified in Section 2.14(iii).
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, statutory or deemed trust, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing).
“Loan” has the meaning set forth in Section 2.01, which shall include Extended
Loans if the context requires.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Intercreditor Agreement, (e) the Collateral Documents and (f)
the Administrative Agent Fee Letter; provided that, solely for purposes of
determining the Obligations secured or Guaranteed, as applicable, under the
Guaranties and Collateral Documents, “Loan Documents” shall be deemed to include
the Secured Hedge Agreements.
“Loan Extension Request” has the meaning specified in Section 2.17(a).
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit A (or
such other form as may be acceptable to the Administrative Agent).
“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

--------------------------------------------------------------------------------

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Restricted Subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Borrower or any Guarantor to perform its
obligations under any loan documentation to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower or any Guarantor of any Loan Document to
which it is a party; provided that accounting adjustments that result from
“fresh start accounting” with respect to the Cases shall not in and of itself
constitute a Material Adverse Effect hereunder.
“Material Real Estate” means any parcel of real property that is fee owned by a
Loan Party, other than any parcel of real property (i) for which the greater of
the cost and the book value is less than $2,500,000 or (ii) which property is
subject to a Lien permitted by Section 7.01(j), (q) or (w) which prohibits the
granting of a Lien to the Administrative Agent, so long as, in the case of each
of clauses (i) and (ii), such real property is not subject to a Lien securing
any ABL Obligations.
“Maturity Date” means the sixth anniversary of the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.08.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower at the end of which financial
statements were required to be delivered pursuant to Section 6.01(a) or (b).
“MNPI” has the meaning specified in Section 6.02.
“Moody's” means Moody's Investors Service, Inc. and any successor thereto.
“Mortgage Policies” means fully paid American Land Title Association (“ALTA”)
Lender's Extended Coverage title insurance policies in form and substance, with
endorsements (including zoning endorsements) and in amounts acceptable to the
Administrative Agent in its reasonable discretion (such amount not to exceed
110% of the fair market value of the applicable property), issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid and subsisting Liens on the property described therein,
free and clear of all defects (including, but not limited to, mechanics' and
materialmen's Liens) and encumbrances, excepting only Permitted Encumbrances and
other Liens permitted under the Loan Documents, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics' and materialmen's Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable, and with respect to any
property located in a state in which a zoning endorsement is not available, a
zoning compliance letter from the applicable municipality or, if not available,
a zoning report from Planning and Zoning Resources Corporation, in each case
satisfactory to the Administrative Agent in its reasonable discretion.
“Mortgaged Property” means (a) the Material Real Estate identified on Schedule
6.18 and (b) the Material Real Estate, if any, which shall be subject to a
Mortgage delivered after the Closing Date pursuant to Section 6.12.

 

--------------------------------------------------------------------------------

 

“Mortgages” means the deeds of trust, trust deeds, deeds to secure debt, and
mortgages, (with such changes as may be satisfactory to the Administrative Agent
and its counsel to account for local law matters) and otherwise in form and
substance satisfactory to the Administrative Agent, covering the properties
listed on Schedule 6.18 (together with each other Mortgage delivered pursuant to
Section 6.12).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA which is subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.
“Net Cash Proceeds” means (x) with respect to any Disposition by any Loan Party
or any of its Restricted Subsidiaries, or any Extraordinary Receipt received or
paid to the account of any Loan Party or any of its Restricted Subsidiaries, the
excess, if any, of (a) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (b) the sum of
(i) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (ii) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party or such Restricted
Subsidiary in connection with such transaction and (iii) income and transfer
Taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction in connection therewith, as well as, to the extent
not duplicative of any amount deducted from a prepayment under clause (x) of
Section 2.05(d), as a result of any repatriation by a Foreign Subsidiary of such
cash or Cash Equivalents as a result of a prepayment under Section 2.05(b)(i),
(ii), (iii) or (iv) (including pursuant to any tax sharing arrangement relating
to combined, consolidated, unitary or similar tax returns to the extent that
such income and transfer Taxes do not exceed the amount of Taxes attributable to
such Person and its Restricted Subsidiaries determined as if such Person and its
Restricted Subsidiaries filed separate tax returns); provided that, if the
amount of any estimated Taxes pursuant to this subclause (iii) exceeds the
amount of Taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds; provided, further that no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $5,000,000 in the aggregate for such transaction or series of
transactions (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (x)), and (y) with respect
to any Debt Issuance or any issuance or sale of Equity Interests by the Borrower
or any of its Restricted Subsidiaries, the cash proceeds thereof, net of
customary fees, commissions, costs and other expenses incurred in connection
therewith.
“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however: (1) any gain (or
loss), together with any related provision for Taxes on such gain (or loss),
realized in connection with: (a) any Disposition or (b) the disposition of any
other assets by such Person or any of its Restricted Subsidiaries (in each case,
other than in the ordinary course of business) or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries; (2) any
gains, losses, or charges of the Borrower and its Restricted Subsidiaries
incurred in connection with the Transactions together with any related provision
for Taxes on such gain, loss, or charge; and (3) all cash and non-cash
restructuring charges of the Borrower incurred in connection with the Cases,
including (i) any fees, expenses or charges related to or arising from the
restructuring of the Borrower in connection therewith, including, without
limitation, all fees, expenses or charges incurred or reimbursed by the Borrower
and its Restricted Subsidiaries (including those of the Borrower, the informal

 

--------------------------------------------------------------------------------

 

committees of holders of the Borrower's public indebtedness, the committee
appointed to represent the interests of equity holders in the Cases, any
witnesses retained by the Borrower in the Cases and the respective legal and
financial advisors of such parties), whether incurred in connection with the
planning, negotiation, structuring or implementation of the Approved Plan of
Reorganization, and whether incurred prior to the petition date of the Cases,
during the pendency of the Cases or after the effective date of the Cases, and
(ii) any severance, relocation and transition costs, together with any related
provision for Taxes on such gains, losses, charges, fees, expenses and costs, in
each case incurred in connection with the Cases; provided that, for the
avoidance of doubt, clause (3) shall not exclude any cash restructuring charges
(including severance costs) incurred in connection with the ongoing business of
the Borrower and its Restricted Subsidiaries which are not related to the Cases.
“Not Otherwise Applied” means, with reference to any amount of net cash proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans or Indebtedness outstanding pursuant to Section 7.03(b), (r)
or (s) and (b) was not previously applied in determining the permissibility of a
transaction (including, without limitation, the making of an Investment,
Restricted Payment, capital expenditure or refinancing of Junior Financing)
under the Loan Documents where such permissibility was (or may have been)
contingent on receipt of such amount.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or, subject to Section 9.12, any Secured
Hedge Agreement, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Offered Loans” has the meaning specified in Section 2.14(iii).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Currency” has the meaning specified in Section 11.17.
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise, property, intangible, mortgage recording or similar Taxes arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document , other than any such Taxes imposed as a
result of an assignment (other than an assignment made at the request of the
Borrower pursuant to Section 11.12)

 

--------------------------------------------------------------------------------

 

of, or grant of a participation in, an interest in a Loan (“Assignment Taxes”),
but only if such Assignment Taxes are imposed as a result of the assignor or
assignee being organized in or having its principal office or applicable Lending
Office in the taxing jurisdiction, or as a result of any other present or former
connection between the assignor or assignee and the taxing jurisdiction, other
than a connection arising from having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents.
“Other Term Loan Commitments” means one or more commitments for Refinancing
Tranches of Credit Agreement Refinancing Indebtedness (other than Credit
Agreement Refinancing Indebtedness that is in the form of notes) hereunder that
result from a Refinancing Amendment.
“Other Term Loans” means one or more Refinancing Tranches of Credit Agreement
Refinancing Indebtedness (other than Credit Agreement Refinancing Indebtedness
that is in the form of notes) that result from a Refinancing Amendment.
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation.
“Parent” means any direct or indirect parent company of the Borrower.
“Participant” has the meaning specified in Section 11.05(d).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
“Perfection Certificate” means certificates in the form of Exhibit M or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” means a perfection certificate supplement in
form and substance reasonably satisfactory to the Administrative Agent.
“Permitted Acquisition” has the meaning specified in Section 7.02(h).
“Permitted Encumbrances” has the meaning specified in the Mortgages.
“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of the Borrower (or capital
contributions in respect thereof) to the extent permitted hereunder.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of first lien secured
notes or first lien secured loans; provided that (i) such Indebtedness may only
be secured by assets consisting of Collateral on a pari passu

 

--------------------------------------------------------------------------------

 

basis (but without regard to the control of remedies, which control shall be set
forth in the First Lien Intercreditor Agreement) with the Obligations and may
not be secured by any property or assets of the Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (iii) such Indebtedness (A) has a final
maturity date and Weighted Average Life to Maturity that is the same as or later
or longer than the Latest Maturity Date and the Weighted Average Life to
Maturity of the Loans as of the date such Indebtedness is incurred or issued and
(B) does not have mandatory prepayment, redemption or offer to purchase events
that are more onerous to the Borrower and its Restricted Subsidiaries, taken as
a whole, than the mandatory prepayment provisions of the Loans (other than
customary asset sale or change of control provisions and “AHYDO” catch-up
payments, if applicable), (iv) such Indebtedness is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Guarantors, (v) without
derogation of immediately preceding clause (iii), the other terms and conditions
of such Indebtedness (excluding pricing, premiums, amortization and optional
prepayment or optional redemption provisions) are customary market terms for
Indebtedness of such type and, in any event, when taken as a whole, are not
materially more favorable to the investors or lenders providing such
Indebtedness than the terms and conditions of the Loans refinanced with such
Permitted First Priority Refinancing Debt (except with respect to any terms
(including covenants) and conditions contained in such Indebtedness that are
applicable only after the then Latest Maturity Date) (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement of this clause (v) shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Required Lenders or
Administrative Agent notify the Borrower within such five Business Day period
that it or they disagree with such determination (including a reasonable
description of the basis upon which it or they disagree)), (vi) no Default shall
exist immediately prior to or after giving effect to such incurrence, (vii) the
security agreements relating to such Indebtedness are substantially the same as
the applicable Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (viii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of (1) the Intercreditor Agreement and
(2) the First Lien Intercreditor Agreement; provided that if such Indebtedness
is the initial Permitted First Priority Refinancing Debt incurred by the
Borrower, then the Borrower, the Guarantors, the Collateral Agent and the Senior
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement. Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Holders” means each of (i) the Principals and any group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any
successor provision) of which any of the Principals are members; provided that,
in the case of such group and without giving effect to the existence of such
group or any other group, such Principals, collectively, have beneficial
ownership of more than 50% of the total voting power of the Voting Stock of the
Borrower or any other direct or indirect parent company of the Borrower and (ii)
any Permitted Parent that (A) is newly formed at the time of any transaction and
(B) would not, if the Person or Persons forming such Permitted Parent and owning
all of such Permitted Parent's Equity Interests were to engage in such
transaction in lieu of Permitted Parent and if all references to “Permitted
Parent” in the definition of Change of Control were to be disregarded, result in
a Change of Control.
“Permitted Parent” means any direct or indirect parent of the Borrower.
“Permitted Refinancing” means, with respect to any Person, any modification,
amendment,

 

--------------------------------------------------------------------------------

 

restatement, amendment and restatement, refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
amended, restated, amended and restated, refinanced, refunded, renewed or
extended except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
modification, amendment, restatement, amendment and restatement, refinancing,
refunding, renewal or extension and by an amount equal to any existing
commitments unutilized thereunder (to the extent such commitments could be drawn
at the time of such refinancing in compliance with this Agreement) or as
permitted pursuant to Section 7.03, (b) such modification, amendment,
restatement, amendment and restatement, refinancing, refunding, renewal or
extension (A) has a final maturity date (i) that occurs at least 181 days after
the Latest Maturity Date or (ii) that is equal to or later than the final
maturity date of the Indebtedness being modified, amended, restated, amended and
restated, refinanced, refunded, renewed or extended, (B) has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Indebtedness being modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended and (C) has no scheduled amortization
or payments of principal prior to 181 days after the Latest Maturity Date or, if
the Indebtedness being modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended is subject to scheduled amortization
or payments of principal, prior to any such scheduled amortization or payments
of principal, (c) if the Indebtedness being modified, amended, restated, amended
and restated, refinanced, refunded, renewed or extended is subordinated in right
of payment to the Obligations, such modification, amendment, restatement,
amendment and restatement, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended, (d) the terms and conditions
(including, if applicable, as to collateral) of any such modified, amended,
restated, amended and restated, refinanced, refunded, renewed or extended
Indebtedness are not materially, taken as a whole, less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, amended, restated, amended and restated, refinanced, refunded, renewed
or extended or are on market terms for similar issuances at the time of such
modification, amendment, restatement, amendment and restatement, refinancing,
refunding, renewal or extension (provided that a certificate of a Responsible
Officer delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirement of this
clause (d) shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Required Lenders or the Administrative Agent notify
the Borrower within such five Business Day period that it or they disagree with
such determination (including a reasonable description of the basis upon which
it or they disagree), (e) such modification, amendment, restatement, amendment
and restatement, refinancing, refunding, renewal or extension is incurred and/or
guaranteed by only the Persons who are the obligors on the Indebtedness being
modified, amended, restated, amended and restated, refinanced, refunded, renewed
or extended, and (f) at the time thereof, no Default shall have occurred and be
continuing; and provided further that, in connection with any Permitted
Refinancing with respect to which the Intercreditor Agreement is amended,
supplemented or otherwise modified, such amendments, supplements or other
modifications shall be reasonably satisfactory to the Administrative Agent.
“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Borrower in the form of one or more series of second lien secured notes
or second lien secured loans; provided that (i) such Indebtedness may only be
secured by assets consisting of Collateral on a second

 

--------------------------------------------------------------------------------

 

lien, subordinated basis to the Obligations, the obligations in respect of any
Permitted First Priority Refinancing Debt and the obligations (other than the
obligations of any Canadian Subsidiary) in respect of the ABL Credit Agreement
and may not be secured by any property or assets of the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
(A) has a Latest Maturity Date and Weighted Average Life to Maturity that is the
same as or later or longer than the final maturity date Weighted Average Life to
Maturity of the Loans as of the date such Indebtedness is incurred or issued and
(B) does not have mandatory prepayment, redemption or offer to purchase events
that are more onerous to the Borrower and its Restricted Subsidiaries, taken as
a whole, than the mandatory prepayment provisions of the Loans (other than
customary asset sale or change of control provisions and “AHYDO” catch-up
payments, if applicable), (iv) such Indebtedness is not at any time guaranteed
by any Subsidiaries other than the Guarantors, (v) without derogation of
immediately preceding clause (iii), the other terms and conditions of such
Indebtedness (excluding pricing, premiums, amortization and optional prepayment
or optional redemption provisions) are customary market terms for Indebtedness
of such type and, in any event, when taken as a whole, are not materially more
favorable to the investors or lenders providing such Indebtedness than the terms
and conditions of the applicable Loans refinanced by such Permitted Second
Priority Refinancing Debt (except with respect to any terms (including
covenants) and conditions contained in such Indebtedness that are applicable
only after the then Latest Maturity Date) (provided that a certificate of a
Responsible Officer delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
of this clause (v) shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Required Lenders or the Administrative Agent
notify the Borrower within such five Business Day period that it or they
disagree with such determination (including a reasonable description of the
basis upon which it or they disagree)), (vi) the security agreements relating to
such Indebtedness reflect the second lien nature of the security interests and
are otherwise substantially the same as the applicable Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (vii) no Default shall exist immediately prior to or after giving effect
to such incurrence and (viii) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of (1) the Intercreditor Agreement and (2) the Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Second Priority Refinancing Debt incurred by the Borrower, then the
Borrower, the Guarantors, the Collateral Agent and the Senior Representative for
such Indebtedness shall have executed and delivered the Second Lien
Intercreditor Agreement. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower in the form of one or more series of unsecured notes or loans;
provided that (i) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (ii) such Indebtedness does not mature or have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions and “AHYDO” catch-up payments, if
applicable), in each case prior to the date that is ninety-one (91) days after
the then Latest Maturity Date, (iii) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than the Guarantors, (iv) such Indebtedness
(including any guarantee thereof) is not secured by any Lien on any property or
assets of the Borrower or any Restricted Subsidiary, (v) without derogation of
clause (iii) above, the other terms and conditions of such Indebtedness
(excluding pricing, premiums amortization and optional prepayment or optional
redemption provisions) are customary market terms for Indebtedness of such type
and, in any event, when taken as a whole, are

 

--------------------------------------------------------------------------------

 

not materially more favorable to the lenders or investors providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the then Latest Maturity
Date) (provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the requirement of this clause (v) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees)) and (vi) no Default shall
exist immediately prior to or after giving effect to such incurrence. Permitted
Unsecured Refinancing Debt will include any Registered Equivalent Notes issued
in exchange therefor. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by the Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” means any pledged “Pledged Debt” defined in any Security
Agreement and all other indebtedness from time to time owed to the Loan Parties
(including, without limitation, all promissory notes or instruments, if any,
evidencing such indebtedness) and required to be pledged by the Loan Parties
pursuant to the Loan Documents.
“Pledged Equity” means any pledged “Pledged Equity” defined in any Security
Agreement and all other Equity Interests from time to time acquired, owned or
held by the Loan Parties (including, without limitation, the certificates, if
any, representing such Equity Interests) and required to be pledged by the Loan
Parties pursuant to the Loan Documents.
“PPE Financing” means any financing of equipment, Capitalized Lease or purchase
money debt, in each case that is permitted by Section 7.03(f) (but without
giving effect to the proviso thereto).
“Prepaying Borrower Party” means Borrower or any Restricted Subsidiary that
participates in a Discounted Voluntary Prepayment pursuant to Section 2.14.
“Principals” means Ares Management LLC and its Affiliates.
“Pro Forma Cost Savings” means, with respect to any Measurement Period, the
reduction in net costs and related adjustments that (i) were directly
attributable to an Asset Acquisition that occurred during such Measurement
Period or after the end of such Measurement Period and on or prior to the
Calculation Date and calculated on a basis that is consistent with Regulation
S-X under the Securities Act as in effect and applied as of the Closing Date,
(ii) were actually implemented by the business that was the subject of any such
Asset Acquisition within six months after the date of the Asset Acquisition and
prior to the Calculation Date that are supportable and quantifiable by the
underlying accounting records of such business or (iii) relate to the business
that is the subject of any such Asset Acquisition and that the Borrower
reasonably determines are probable based upon specifically identifiable actions
to be taken within six months of the date of the Asset Acquisition and, in the
case of each (i), (ii) and (iii), are described, as provided below, in a
certificate of a Responsible Officer, as if all such reductions in costs

 

--------------------------------------------------------------------------------

 

had been effected as of the beginning of such Measurement Period. Pro Forma Cost
Savings described above shall be accompanied by a certificate delivered to the
Administrative Agent from the Borrower's chief financial officer that outlines
the specific actions taken or to be taken, the net cost savings achieved or to
be achieved from each such action and that, in the case of clause (iii) above,
such savings have been determined to be probable; provided that such reduction
in costs and related adjustments shall not be duplicative of amounts added back
to Consolidated EBITDA.
“Proposed Discounted Prepayment Amount” has the meaning specified in Section
2.14(ii).
“Public Lender” has the meaning specified in Section 6.02.
“Qualified Equity Interests” means, with respect to any Person, Equity Interests
of such Person that do not constitute Disqualified Equity Interests of such
Person.
“Qualifying Lenders” has the meaning specified in Section 2.14(iv).
“Qualifying Loans” has the meaning specified in Section 2.14(iv).
“Refinancing Amendment” means, subject to the last sentence of the definition of
Credit Agreement Refinancing Indebtedness, an amendment to this Agreement
executed by each of (a) the Borrower, (b) the Administrative Agent, (c) unless
such Credit Agreement Refinancing Indebtedness is in the form of notes, each
Additional Lender and (d) unless such Credit Agreement Refinancing Indebtedness
is in the form of notes, each existing Lender that agrees to provide any portion
of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.16.
“Refinancing Tranche” has the meaning assigned to such term in Section 2.16
“Register” has the meaning specified in Section 11.05(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC or pursuant to a shelf registration statement filed with the SEC.
“Rejection Notice” has the meaning specified in Section 2.05(b)(vi).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, seeping, or placing into the environment.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Repricing Transaction” means the refinancing or repricing of any of the Loans
under this Agreement (x) with the proceeds of any Indebtedness (including,
without limitation, any new or additional loans under this Agreement) or (y) in
connection with any amendment, supplement or modification of or to this
Agreement, in either case, (i) having or resulting in an effective interest rate
or weighted average yield (to be determined in the reasonable discretion of the
Administrative Agent, after giving effect to

 

--------------------------------------------------------------------------------

 

margins, upfront or similar fees or original issue discount shared with all
lenders or holders thereof, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders thereof) as of the date of such
refinancing that is, or could be by the express terms of such Indebtedness (and
not by virtue of any fluctuation in the Eurodollar Rate or the Base Rate), less
than the effective interest rate for or weighted average yield of (to be
determined in the reasonable discretion of the Administrative Agent, on the same
basis as above) the Loans as of the date of such repricing or refinancing and
(ii) in the case of a refinancing of any Loans, the proceeds of such refinancing
Indebtedness are used to repay, in whole or in part, principal of such
outstanding Loans.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the aggregate principal amount of the Loans; provided that any Loans
held or deemed held by, any Affiliated Lender shall be subject to Section 11.01.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person
or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to any Person's stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
“Retained Amounts” has the meaning assigned to such term in Section 2.05(b)(vi).
“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“Scheduled Repayment Date” has the meaning specified in Section 2.07.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Currency” has the meaning specified in Section 11.17.
“Second Lien Intercreditor Agreement” means a “junior lien” intercreditor
agreement among the Collateral Agent, the agent under the ABL Credit Agreement
and one or more Senior Representatives for holders of Permitted Second Priority
Refinancing Debt, in form and substance reasonably satisfactory to the
Administrative Agent.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
 
“Secured Leverage Ratio” means as of any date of determination, the ratio of:
(1) the

 

--------------------------------------------------------------------------------

 

outstanding principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date that is secured by a Lien on any Collateral to
(2) Consolidated EBITDA of the Borrower for the most recently completed
Measurement Period; provided, however, that Consolidated EBITDA shall be
determined for purposes of this definition with such pro forma adjustments
consistent with the definition of Fixed Charge Coverage Ratio. For purposes of
determining the amount of Indebtedness outstanding under the Secured Leverage
Ratio, the Borrower, at its option, may designate all or any portion of the
commitments under any revolving credit facility to be fully drawn as of the date
of such designation; provided that such commitments so designated shall
thereafter be deemed to be outstanding at all times thereafter in such amount
for the purposes of the Secured Leverage Ratio.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Hedge Banks, the Lenders, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are purported to be secured by the
Collateral under the terms of the Collateral Documents.
“Securities Act” means the Securities Act of 1933.
“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G (together with each other security agreement and security agreement
supplement delivered pursuant to Section 6.12 in respect of the Collateral).
“Security Agreement Supplement” means a supplement delivered in connection with
the Security Agreement, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Secured Notes” means the 11% senior secured notes due 2013 of the
Borrower, issued pursuant to the Senior Secured Notes Documents and any exchange
notes issued in exchange therefor, in each case, pursuant to the Senior Secured
Notes Indenture.
“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
Senior Secured Notes and all other agreements, instruments and other documents
pursuant to which the Senior Secured Notes have been or will be issued or
otherwise setting forth the terms of the Senior Secured Notes.
“Senior Secured Notes Indenture” means the Indenture, dated as of December 17,
2009, among the Borrower, as “Issuer” and U.S. Bank National Association, as
Trustee.
“Senior Secured Notes Tender” means the tender offer for the Senior Secured
Notes pursuant to the Offer to Purchase related thereto dated as of April 12,
2011.
“Senior Unsecured Notes” means the 2018 Senior Unsecured Notes and the 2021
Senior Unsecured Notes.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act, as such

 

--------------------------------------------------------------------------------

 

Regulation is in effect on the Closing Date.
“Similar Business” means the business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries or any and other businesses
reasonably related or ancillary thereto.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Issuance Proceeds” means the net cash proceeds of Permitted Equity
Issuances.
“Spot Rate” has the meaning specified in Section 1.07.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Guarantor that is subordinated in right of payment to the Loans or the
Guaranties thereof.
“Subordination Provisions” has the meaning specified in Section 8.01(m).
“Subsidiary” of a Person means, with respect to any Person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
or limited liability company) of which more than 50% of the total voting power
of the Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled directly indirectly, by such
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, and (b) any partnership, joint venture or limited liability company of
which (i) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general and limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
whether in the form of membership, general, special or limited partnership
interests or otherwise, and (ii) such Person or any Subsidiary of such Person is
a Controlling general partner or otherwise Controls such entity. Unless
otherwise specified, all references herein to a “Subsidiary” or “Subsidiaries”
shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Supplemental Indenture” means the supplemental indenture to the Senior Secured
Notes Indenture executed by the Borrower and the trustee under the Senior
Secured Notes, which shall remove substantially all of the restrictive covenants
in the Senior Secured Notes Indenture and release the collateral securing the
Senior Secured Notes.
“Swap Contract” means
(a)    any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts,

 

--------------------------------------------------------------------------------

 

equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any Master Agreement (as
defined below), and
(b)    any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means UBS Securities LLC.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Restricted Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or other similar
remittances, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Priority Collateral” means the “Term Priority Collateral” (as defined in
the Intercreditor Agreement).
“Threshold Amount” means $50,000,000.
“Total Leverage Ratio” means as of any date of determination, the ratio of:
(1) the

 

--------------------------------------------------------------------------------

 

outstanding principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries as of such date to (2) Consolidated EBITDA of the Borrower for the
most recently completed Measurement Period; provided, however, that Consolidated
EBITDA shall be determined for purposes of this definition with such pro forma
adjustments consistent with the definition of Fixed Charge Coverage Ratio. For
purposes of determining the amount of Indebtedness outstanding under the Total
Leverage Ratio, the Borrower, at its option, may designate all or any portion of
the commitments under any revolving credit facility to be fully drawn as of the
date of such designation; provided that such commitments so designated shall
thereafter be deemed to be outstanding at all times thereafter in such amount
for the purposes of the Total Leverage Ratio..
“Transactions” means, collectively, (a) the execution and effectiveness of the
Loan Documents, (b) the making of Loans, (c) the consummation of the Senior
Secured Notes Tender (and the execution and delivery of the Supplemental
Indenture), (d) the issuance of the 2021 Senior Unsecured Notes, (e) the
execution, delivery and effectiveness of the ABL Amendment and (f) the payment
of all fees, costs and expenses in respect of, and to the extent permitted by,
the foregoing.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“UBS” has the meaning specified in the first paragraph hereof.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower that shall
have been designated an Unrestricted Subsidiary by the Borrower in the manner
provided below and (b) any Subsidiary of an Unrestricted Subsidiary. The
Borrower may designate any Subsidiary (including any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary if (i) neither such
Subsidiary nor any of its Subsidiaries owns any Equity Interests of, or holds
any Lien on any property of, Borrower or any other Restricted Subsidiary (other
than a Restricted Subsidiary which is also concurrently becoming an Unrestricted
Subsidiary), (ii) after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in compliance with Section 7.02 (it being
understood that, for purposes of determining such compliance, all Investments
made (at the time of and following such designation) by Loan Parties in any
Subsidiary so designated, shall be deemed to be Investments in an Unrestricted
Subsidiary), and (iii) no Default shall have occurred and be continuing or would
result therefrom. The Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if no Default shall have occurred and be continuing or
would result therefrom. The Borrower shall promptly notify the Administrative
Agent in writing of any such designation (and the Administrative Agent shall
notify the Lenders) and shall deliver to the Administrative Agent a certificate
signed by the chief financial officer of Borrower certifying that such
designation complied with the foregoing provisions. For the avoidance of doubt,
the designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time. As of the Closing Date, there
are no Unrestricted Subsidiaries.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.01(e)(ii)(B)(III).

 

--------------------------------------------------------------------------------

 

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between the date of
determination and the making of each such payment; by (b) the then outstanding
principal amount of such Indebtedness.
.Other Interpretive Provisions
1.02. With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified in accordance
with the terms of the Loan Documents, (ii) any reference herein to any Person
shall be construed to include such Person's successors and assigns, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)All other terms contained in this Agreement shall have, when the context so
indicates, the meanings provided for by the UCC to the extent the same are used
or defined therein.
(c)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03    Accounting Terms
 
(e)Generally. All accounting terms not specifically or completely defined herein
shall

 

--------------------------------------------------------------------------------

 

be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.
(f)Changes in GAAP. If at any time any change in GAAP (including conversion to
IFRS as described below) or the application thereof would affect the computation
of any covenant, financial ratio or requirement set forth in any Loan Document,
and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such covenant, ratio or requirement to preserve the original intent
thereof in light of such change in GAAP or the application thereof (subject to
the approval of the Required Lenders not to be unreasonably withheld,
conditioned or delayed and, in the case of any amendment arising out of an
accounting change described in the Proposed Accounting Standards Update to
Leases (Topic 840) dated August 17, 2010, not subject to any amendment fee);
provided that, until so amended, (i) such covenant, ratio or requirement shall
continue to be computed in accordance with GAAP or the application thereof prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation in form and substance reasonably satisfactory to the
Administrative Agent between calculations of such covenant, ratio or requirement
made before and after giving effect to such change in GAAP or the application
thereof. If the Borrower notifies the Administrative Agent that it is required
to report under IFRS or has elected to do so through an early adoption policy,
“GAAP” shall mean international financial reporting standards pursuant to IFRS
(provided that after such conversion, the Borrower cannot elect to report under
U.S. generally accepted accounting principles).
 
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).
 
1.06    Timing of Payment or Performance. Unless otherwise specified herein,
when the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the

 

--------------------------------------------------------------------------------

 

Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.
 
ARTICLE II
LOANS AND PAYMENTS
 
2.01    The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a term loan (a “Loan”) in Dollars to the
Borrower on the Closing Date in an aggregate amount equal to its Commitment.
Once repaid or prepaid, the Loans may not be reborrowed.
 
2,02    Borrowings, Conversions and Continuations of Loans.
 
(g)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) one Business Day prior to the requested date
of any Borrowing of Base Rate Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Borrowing, conversion or continuation, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been consented to by
all the applicable Lenders. Each notice by the Borrower pursuant to this Section
2.02(a) must be made by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000, or a whole multiple of $100,000 in
excess thereof. Each Loan Notice shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Loans are to be converted
and (v) if applicable, the duration of the Interest Period with respect thereto.
If the Borrower fails to specify a Type of Loan in a Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
(h)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans, described in Section 2.02(a). Each
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available

 

--------------------------------------------------------------------------------

 

funds at the Administrative Agent's Office not later than 3:00 p.m. on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of UBS with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
(i)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, the Administrative Agent or
the Required Lenders may require that no Loans be converted to or continued as
Eurodollar Rate Loans.
(j)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.
(k)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than six (or such higher number as is reasonably satisfactory to the
Administrative Agent) Interest Periods in effect hereunder.
 
2.03    [Reserved].
 
2.04    [Reserved].
 
2.05    Prepayments.
 
(l)Optional Prepayments and Prepayment Premiums.
(i)Subject to the penultimate sentence of this Section 2.05(a)(i) and the
provisions of Section 2.05(a)(ii), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
one Business Day prior to any date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000, in excess thereof; and (C) any prepayment of
Base Rate Loans shall be in a principal amount of $500,000, or a whole multiple
of $100,000, in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender's ratable portion of such
prepayment (based on such Lender's Applicable Percentage). If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Notwithstanding the foregoing, the Borrower
may not repay Extended Loans unless such prepayment is accompanied by a pro rata
repayment of Existing Loans from which such Extended Loans were converted
(unless such Existing Loans have otherwise been repaid in full). Notwithstanding
the foregoing, the Borrower may rescind any notice of prepayment under this
Section 2.05(a)(i) if such prepayment would have resulted from a refinancing of
all of the applicable Commitments, which refinancing shall not be consummated or
shall otherwise be delayed.
(ii)Prepayment Premium. In the event that, within one year of the Closing Date,
(x) the Borrower makes any prepayment of Loans in connection with any Repricing
Transaction or (y) the Borrower effects any amendment, supplement or
modification hereof or hereto resulting in a Repricing

 

--------------------------------------------------------------------------------

 

Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the Lenders, (I) in the case of clause (x), a prepayment premium of
1% of the amount of the Loans being prepaid and (II) in the case of clause (y),
a payment equal to 1% of the aggregate amount of the applicable Loans
outstanding immediately prior to such amendment.
(m)Mandatory.
(i)Disposition. If the Borrower or any of its Restricted Subsidiaries directly
or indirectly Disposes of any assets pursuant to Section 7.05(l) or (o) which
results in the realization by the Borrower or such Restricted Subsidiary of Net
Cash Proceeds, (A) the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds within two (2) Business Days of
receipt thereof by the Borrower or such Restricted Subsidiary (such prepayments
to be applied as set forth in clause (v) below) or (B) at the option of the
Borrower, the Borrower or such Restricted Subsidiary shall reinvest all or any
portion of such Net Cash Proceeds in assets useful in the business of the
Borrower and its Restricted Subsidiaries within three hundred and sixty-five
(365) days following receipt of such Net Cash Proceeds (or, if the Borrower or
such Restricted Subsidiary, as applicable, has contractually committed within
365 days following receipt of such Net Cash Proceeds to reinvest such Net Cash
Proceeds, 545 days following receipt of such Net Cash Proceeds); provided that,
at the option of the Borrower, any investment in the business of Borrower or one
of its Restricted Subsidiaries made within 180 days prior to the date of receipt
of such Net Cash Proceeds, may be deemed to have been made during such 365-day
period; provided that if any such Net Cash Proceeds are not so reinvested on or
prior to the last day of such applicable reinvestment period, an amount equal to
any such Net Cash Proceeds shall within five (5) Business Days be applied to the
prepayment of Loans in accordance with clause (A) of this Section 2.05(b)(i).
(ii)Extraordinary Receipt. Upon receipt of any Extraordinary Receipt resulting
in the realization of Net Cash Proceeds by the Borrower or any of its Restricted
Subsidiaries, (A) the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds, within fifteen (15) Business Days
of receipt thereof by the Borrower or such Restricted Subsidiary (such
prepayments to be applied as set forth in clause (v) below) or (B) at the option
of the Borrower, the Borrower or such Restricted Subsidiary shall reinvest all
or any portion of such Net Cash Proceeds in assets useful in the business of the
Borrower and its Restricted Subsidiaries within three hundred and sixty-five
(365) days following receipt of such Net Cash Proceeds (or, if the Borrower or
such Restricted Subsidiary, as applicable, has contractually committed within
365 days following receipt of such Net Cash Proceeds to reinvest such Net Cash
Proceeds, 545 days following receipt of such Net Cash Proceeds); provided that,
at the option of the Borrower, any investment in the business of Borrower or one
of its Restricted Subsidiaries made within 180 days prior to the date of receipt
of such Net Cash Proceeds, may be deemed to have been made during such 365-day
period; provided that if any such Net Cash Proceeds are not so reinvested on or
prior to the last day of such applicable reinvestment period, an amount equal to
any such Net Cash Proceeds shall within five (5) Business Days be applied to the
prepayment of Loans in accordance with clause (A) of this Section 2.05(b)(ii).
(iii)Debt Issuance. Not later than one (1) Business Day following the receipt of
any Net Cash Proceeds of any Debt Issuance by the Borrower or any of its
Restricted Subsidiaries, the Borrower shall make prepayments of Loans in an
aggregate amount equal to 100% of such Net Cash Proceeds.
(iv)Excess Cash Flow. No later than five (5) Business Days after each date on
which the financial statements referred to in Section 6.01(a) have been (or were
required to be) delivered (commencing with the fiscal year ending on or about
December 31, 2012), the Borrower shall make prepayments of Loans in an aggregate
amount equal to (A) the Applicable ECF Percentage of Excess Cash Flow for the
Excess Cash Flow Period ended on the last day of the period covered by such
financial statements minus (B) any voluntary prepayments of Loans pursuant to
Section 2.05(a)(i) during such Excess Cash Flow Period, other than prepayments
of Loans funded with the proceeds of Indebtedness.

 

--------------------------------------------------------------------------------

 

(v)Application of Prepayments. Any prepayments of Loans pursuant to
Section 2.05(a)(i) shall be applied to reduce payments required under
Section 2.07 on the Scheduled Repayment Dates as directed by the Borrower. Any
prepayments of Loans pursuant to Section 2.05(b)(i), (ii), (iii) or (iv) shall
be applied to the payments due on the Scheduled Repayment Dates under Section
2.07 first, to any payments due under Section 2.07 on Scheduled Repayment Dates
falling in the 12 months following such prepayment and, second, to the payments
due under Section 2.07 on the Scheduled Repayment Dates following such 12-month
period and the final repayment on the Maturity Date on a pro rata basis.
(vi)Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any prepayment of Loans required to be made pursuant to Section
2.05(b)(i), (ii), (iii) or (iv) at least three (3) Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender holding
Loans of the contents of the Borrower's prepayment notice and of such Lender's
pro rata share of the prepayment. Each Lender may reject all (but not less than
all) of its pro rata share of such mandatory prepayment (such declined amounts,
the “Declined Proceeds”) of Loans required to be made pursuant to by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent and the
Borrower no later than 5:00 p.m. (New York time) one Business Day after the date
of such Lender's receipt of notice from the Administrative Agent regarding such
prepayment. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Loans to be rejected, any
such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Loans. Any Declined Proceeds remaining thereafter shall be offered
(by written notice from the Administrative Agent) to each Lender that did not
reject its share of such mandatory prepayment (on a ratable basis based on the
principal amount of Loans held by all such non-rejecting Lenders, and such
Lender shall only be permitted to accept all (but not less than all) of its
ratable share) and if such Lender does not accept such offer within one Business
Day of such written notice, the Borrower may retain the amounts offered to such
Lender (such amounts, the “Retained Amounts”).
(vii)Payments. Amounts to be applied pursuant to Sections 2.05(a)(i) and
2.05(b)(i), (ii), (iii) and (iv) to the prepayment of Loans shall be applied, as
applicable, first to reduce outstanding Base Rate Loans. Any amounts remaining
after each such application shall be applied to prepay Eurodollar Rate Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under Section 2.05(a)(i) or 2.05(b)(i), (ii), (iii) or (iv) shall be in excess
of the amount of the Base Rate Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding Base Rate Loans shall be immediately prepaid and, at
the election of the Borrower, such Excess Amount shall be either (A) deposited
in an escrow account on terms satisfactory to the Collateral Agent and applied
to the prepayment of Eurodollar Rate Loans on the last day of the then
next-expiring Interest Period for Eurodollar Rate Loans; provided that
(i) interest in respect of such Excess Amount shall continue to accrue thereon
at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Collateral Agent may, and upon written direction from the Required Lenders
shall, apply any or all proceeds then on deposit to the payment of such Loans in
an amount equal to such Excess Amount or (B) prepaid immediately, together with
any amounts owing to the Lenders under Section 3.05.
(n)This Section 2.05 is subject in all respects, insofar as it relates to the
Collateral, to the Intercreditor Agreement and the rights of the ABL Secured
Parties (as defined therein).
(o)Notwithstanding any other provisions of Section 2.05(b)(i) or (ii), (A) to
the extent that any or all of the Net Cash Proceeds of any Disposition by a
Foreign Subsidiary giving rise to a prepayment event pursuant to
Section 2.05(b)(i) (a “Foreign Disposition”) or any Extraordinary Receipt
resulting in the realization of Net Cash Proceeds by a Foreign Subsidiary (a
“Foreign Extraordinary Receipt”) pursuant to Section 2.05(b)(ii) are prohibited
or delayed by applicable law from being

 

--------------------------------------------------------------------------------

 

repatriated to the United States, the portion of such Net Cash Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in Section 2.05(b) but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Cash Proceeds is permitted under the applicable local
law, such repatriation will be immediately effected and such repatriated Net
Cash Proceeds will be promptly (and in any event not later than two (2) Business
Days after such repatriation) applied (net of additional taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
Section 2.05(b) to the extent provided therein and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Disposition or any Foreign Extraordinary Receipt
would have a material adverse tax cost consequence (taking into account any
foreign tax credit or benefit actually realized in connection with such
repatriation) with respect to such Net Cash Proceeds, the Net Cash Proceeds so
affected may be retained by the applicable Foreign Subsidiary, provided that, in
the case of this clause (B), on or before the date on which any Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.05(b), (x) the Borrower
applies an amount equal to such Net Cash Proceeds to such reinvestments or
prepayments as if such Net Cash Proceeds had been received by the Borrower
rather than such Foreign Subsidiary, less, to the extent not duplicative of any
amount deducted in calculating such Net Cash Proceeds under clause (iii) of the
definition of Net Cash Proceeds, the amount of additional taxes that would have
been payable or reserved against if such Net Cash Proceeds had been repatriated
(or, if less, the Net Cash Proceeds that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds are applied to the repayment
of Indebtedness of a Foreign Subsidiary.
 
 
2.06    [Reserved].
 
2.07    Repayment of Loans. The Borrower shall pay to the Administrative Agent,
for the ratable account of the Lenders (but not, for the avoidance of doubt, the
Incremental Lenders or Additional Lenders in their capacity as such), on the
dates set forth below or, if any such date is not a Business Day, on the
immediately preceding Business Day (each such date, a “Scheduled Repayment
Date”), a principal amount of the Loans (but not, for the avoidance of doubt,
any Incremental Loans or Other Term Loans) equal to the amount set forth
opposite such date (as adjusted from time to time pursuant to
Section 2.05(b)(v)), together in each case with accrued and unpaid interest on
the principal amount to be paid to but excluding the date of such payment. To
the extent not previously paid, all Loans shall be due and payable on the
Maturity Date. The Incremental Loans and Other Term Loans shall be subject to
amortization if and to the extent the same is provided for in the Incremental
Amendment or the Refinancing Amendment relating thereto.
Amortization Table
Date
Amount
June 30, 2011
$875,000
September 30, 2011
$875,000
December 31, 2011
$875,000
March 31, 2012
$875,000
June 30, 2012
$875,000
September 30, 2012
$875,000

 

 

--------------------------------------------------------------------------------

 

December 31, 2012
$875,000
March 31, 2013
$875,000
June 30, 2013
$875,000
September 30, 2013
$875,000
December 31, 2013
$875,000
March 31, 2014
$875,000
June 30, 2014
$875,000
September 30, 2014
$875,000
December 31, 2014
$875,000
March 31, 2015
$875,000
June 30, 2015
$875,000
September 30, 2015
$875,000
December 31, 2015
$875,000
March 31, 2016
$875,000
June 30, 2016
$875,000
September 30, 2016
$875,000
December 31, 2016
$875,000
March 31, 2017
$875,000
Maturity Date
$329,000,000

 
2.08    Interest.
(p)Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(q)(i)(A) Upon the occurrence and during the continuation of any Event of
Default under Section 8.01(a), and at the request of the Administrative Agent or
the Required Lenders and (B) upon the occurrence and during the continuation of
any Event of Default under Section 8.01(f) or (g), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(r)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
 
2.09    Fees. The Borrower shall pay to the Administrative Agent, for its own
respective accounts, fees in the amounts and at the times specified in the
Administrative Agent Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of fees, interest for Base Rate Loans when the Base Rate
is determined by reference to the Prime Rate shall be made on the basis of a
year of 365 days and actual days elapsed. All other computations of interest
shall be made on the basis of a 360-day year and actual days elapsed (which

 

--------------------------------------------------------------------------------

 

results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error.
 
2.11    Evidence of Debt. The Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to any
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
 
2.12    Payments Generally; Administrative Agent's Clawback.
(s)General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
Lenders to which such payment is owed, at the Administrative Agent's Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender's
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
(t)(i) [Reserved].
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(u) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make

 

--------------------------------------------------------------------------------

 

Loans and to make payments pursuant to Section 11.03(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 11.03(c).
(v)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(w)Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder and the Borrower has not specified the
application of such funds, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal of Loans and other
Obligations then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and other Obligations then owing to
such parties; provided however that the proceeds from the foreclosure of any
Collateral shall be applied as set forth in the Intercreditor Agreement;
provided further that this Section 2.12(e) is subject in all respects to Section
8.03.
 
2.13    Sharing of Payments by Lenders. If, other than as expressly provided
elsewhere herein, any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of (a) Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations due and payable to all Lenders hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be; provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including, for the avoidance of doubt, a Discounted
Voluntary Prepayment) or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than (except to the extent constituting a
Discounted Voluntary Prepayment) to the Borrower or any Restricted Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so

 

--------------------------------------------------------------------------------

 

under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
2.14    Discounted Voluntary Prepayments.
 
(iii)Notwithstanding anything to the contrary in this Agreement, any Prepaying
Borrower Party shall have the right at any time and from time to time to prepay
Loans at a discount to the par value of such Loans (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this Section
2.14; provided that (A) any Discounted Voluntary Prepayment shall be offered to
all Lenders on a pro rata basis based on the then outstanding principal amount
of Loans, (B) no Default or Event of Default has occurred and is continuing or
would result from the Discounted Voluntary Prepayment (and the Borrower shall
provide the Administrative Agent a certificate to that effect) and (C) Borrower
provides a certificate of its chief financial officer that Borrower and its
Subsidiaries have no MNPI at the time of the making of the Discounted Voluntary
Prepayment that could reasonably be expected to affect a Lender's decision as to
whether to participate in the Discounted Voluntary Prepayment.
(iv)To the extent a Prepaying Borrower Party seeks to make a Discounted
Voluntary Prepayment, such Prepaying Borrower Party will provide written notice
to the Administrative Agent substantially in the form of Exhibit J hereto (each,
a “Discounted Prepayment Option Notice”) that such Prepaying Borrower Party
desires to prepay the Loans in an aggregate principal amount specified therein
by the Prepaying Borrower Party (each, a “Proposed Discounted Prepayment
Amount”), in each case at a discount to the par value of such Loans as specified
below. The Proposed Discounted Prepayment Amount of Loans shall not be less than
$15,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount of Loans, (B) a discount range (which may be a
single percentage) selected by the Prepaying Borrower Party with respect to such
proposed Discounted Voluntary Prepayment (representing the percentage of par of
the principal amount of Loans to be prepaid) (the “Discount Range”), and (C) the
date by which Lenders are required to indicate their election to participate in
such proposed Discounted Voluntary Prepayment which shall be at least five
Business Days following the date of the Discounted Prepayment Option Notice (the
“Acceptance Date”).
(v)Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 2.14(ii), the Administrative Agent shall promptly notify each Lender
thereof. On or prior to the Acceptance Date, each such Lender may specify by
written notice substantially in the form of Exhibit K hereto (each, a “Lender
Participation Notice”) to the Administrative Agent (A) a minimum price (the
“Acceptable Price”) within the Discount Range (for example, 80% of the par value
of the Loans to be prepaid) and (B) a maximum principal amount (subject to
rounding requirements specified by the Administrative Agent) of Loans with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of Loans specified by the Lenders in the applicable
Lender Participation Notice, the Administrative Agent, in consultation with the
Prepaying Borrower Party, shall determine the applicable discount for Loans (the
“Applicable Discount”), which Applicable Discount shall be (A) the percentage
specified by the Prepaying Borrower Party if the Prepaying Borrower Party has
selected a single percentage pursuant to Section 2.14(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the lowest Acceptable Price at which the
Prepaying Borrower Party can pay the Proposed Discounted Prepayment Amount in
full (determined by adding the principal amounts of Offered Loans commencing
with the Offered Loans with the lowest Acceptable Price); provided, however,
that in the event that such Proposed Discounted Prepayment Amount cannot be
repaid in full at any Acceptable Price, the Applicable Discount shall be the
highest Acceptable Price specified by the Lenders that is within the Discount
Range.

 

--------------------------------------------------------------------------------

 

The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Voluntary Discounted Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Loans whose Lender Participation
Notice is not received by the Administrative Agent by the Acceptance Date shall
be deemed to have declined to accept a Discounted Voluntary Prepayment of any of
its Loans at any discount to their par value within the Applicable Discount.
(vi)The Prepaying Borrower Party shall make a Discounted Voluntary Prepayment by
prepaying those Loans (or the respective portions thereof) offered by the
Lenders (“Qualifying Lenders”) that specify an Acceptable Price that is equal to
or lower than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Prepaying Borrower Party shall prepay such Qualifying
Loans ratably among the Qualifying Lenders based on their respective principal
amounts of such Qualifying Loans (subject to rounding requirements specified by
the Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Prepaying Borrower Party shall prepay all Qualifying
Loans.
(vii)Each Discounted Voluntary Prepayment shall be made within four Business
Days of the Acceptance Date (or such other date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), upon
irrevocable notice substantially in the form of Exhibit L hereto (each a
“Discounted Voluntary Prepayment Notice”), delivered to the Administrative Agent
no later than 11:00 a.m. (New York City time), three Business Days prior to the
date of such Discounted Voluntary Prepayment, which notice shall specify the
date and amount of the Discounted Voluntary Prepayment and the Applicable
Discount determined by the Administrative Agent. Upon receipt of any Discounted
Voluntary Prepayment Notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is given,
the amount specified in such notice shall be due and payable to the applicable
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.
(viii)To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.14(iii) above) established by the Administrative Agent in consultation
with the Borrower.
(ix)Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Prepaying Borrower Party may
withdraw its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice.
 
2.15    Incremental Loans. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request additional secured term loans hereunder (such term loans, “Incremental
Loans”); provided that (i) no Default or Event of Default shall exist or would
exist after giving effect to any Incremental Loans; (ii) all fees and expenses
owing to the Administrative Agent and the Incremental Lenders in respect of such
Incremental Loans shall have been paid; (iii) all Incremental Loans borrowed on
one Incremental Closing Date shall be in an aggregate principal amount that is
not less than $10,000,000; (iv) after giving effect to all Incremental Loans
previously made hereunder and such proposed Incremental Loans, the aggregate
principal amount of all such previous and proposed Incremental Loans shall not
exceed $200,000,000; (v) the Secured Leverage Ratio as of the applicable
Incremental Closing Date on a pro forma basis after giving effect to the
Incremental Loans does not

 

--------------------------------------------------------------------------------

 

exceed 3.0 to 1.0 (and the Borrower shall provide to the Administrative Agent a
certificate as to such Secured Leverage Ratio calculated in reasonable detail on
such Incremental Closing Date); (vi) the Borrower shall deliver or cause to be
delivered on the Incremental Closing Date any legal opinions or other documents
or instruments reasonably requested by Administrative Agent in connection with
any Incremental Loans; and (vii) the Incremental Loans shall rank pari passu
with respect to the Collateral and Guaranty of the Guarantors; (viii) the terms
and provisions of Incremental Loans shall be identical to the Loans, except as
may be contemplated by clause (ix), (x) or (xi) below (provided that such terms
and provisions that are not contemplated by such clauses (ix), (x) or (xi) may
be different from the Loans to the extent reasonably acceptable to the
Administrative Agent); (ix) such Incremental Loans shall have a final maturity
that is the same as or later than the Latest Maturity Date; (x) such Incremental
Loans have a Weighted Average Life to Maturity as of the Incremental Closing
Date that is the same as or longer than the Weighted Average Life to Maturity of
the Loans as of the Incremental Closing Date; and (xi) the all-in yield (whether
in the form of interest rate margins, interest rate, original issue discount,
upfront fees, or eurodollar or base rate floors (but not customary commitment,
arrangement or underwriting fees), assuming, in the case of original issue
discount and upfront fees, a four-year life to maturity) for such Incremental
Loans will be determined by the Borrower and the Incremental Lenders and will
not be more than 25 basis points higher than the corresponding all-in yield
(giving effect to interest rate margins, interest rate, original issue discount,
upfront fees and eurodollar and base rate floors (but not customary commitment,
arrangement or underwriting fees) assuming, in the case of original issue
discount and upfront fees, a four-year life to maturity) for the Loans made on
the Closing Date, unless the all-in yield with respect to such Loans shall be
increased as of the Incremental Closing Date (which increase in yield shall be
effected by increasing the Applicable Rate applicable to such existing Loans) by
an amount equal to the difference between the all-in yield with respect to such
Incremental Loans minus 25 basis points and the corresponding all-in yield on
such Loans. Each notice from the Borrower pursuant to this Section 2.15 shall
set forth the requested amount of the relevant Incremental Loans and be
delivered at least seven (7) Business Days prior to the proposed Incremental
Closing Date. Incremental Loans may be provided by any existing Lender (it being
understood that no existing Lender will have an obligation to provide any
Incremental Loans) or by any other Eligible Assignee (any such Person providing
an Incremental Loan, an “Incremental Lender”). Incremental Loans shall become
under this Agreement pursuant to an amendment (an “Incremental Amendment”),
executed by (x) the Administrative Agent, the consent of which is not to be
unreasonably withheld or delayed, (y) the Incremental Lenders and (z) the Loan
Parties, and reaffirmations of the Loan Documents executed by the Loan Parties
shall be delivered in connection therewith, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Incremental Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.15. The date that any Incremental Loans are
made shall be referred to as the “Incremental Closing Date” with respect to such
Incremental Loans.
 
2.16     Refinancing Amendments.
 
(x)On not more than four (4) occasions following the Closing Date, the Borrower
may obtain, from any Lender or any Person approved by both the Borrower and, if
not a Lender, Affiliate of a Lender or an Approved Fund, the Administrative
Agent (such approval to be unreasonably withheld or delayed) (an “Additional
Lender”) Credit Agreement Refinancing Indebtedness in respect of all or any
portion of any Class the Loans (such Credit Agreement Refinancing Indebtedness
in respect of any Loans, a “Refinancing Tranche”) then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans, Incremental Loans or Extended Loans), in the
form of Other Term Loans or Other Term Loan Commitments pursuant to a
Refinancing

 

--------------------------------------------------------------------------------

 

Amendment (or, in the case such Credit Agreement Refinancing Indebtedness
consists of notes, pursuant to the other agreements referred to in the last
sentence of the definition of Credit Agreement Refinancing Indebtedness and in
the case of such notes, the Refinancing Amendment, if entered into, shall
effectuate the purposes set forth in such last sentence of such definition). The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.01 (and for
purposes thereof the incurrence of the Credit Agreement Refinancing Indebtedness
shall be deemed to be a Loan Notice) and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of customary legal
opinions, board resolutions and officers' certificates, in each case consistent
with those delivered on the Closing Date under Section 4.01 (other than changes
to such legal opinions resulting from a change in law, change in fact or change
to counsel's form of opinion reasonably satisfactory to the Administrative
Agent), and customary reaffirmation agreements. Each Refinancing Tranche of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.16(a)
shall be in an aggregate principal amount that is (x) not less than $25,000,000
and (y) an integral multiple of $1,000,000 in excess thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans and/or Other Term Loan
Commitments). The proceeds of any Refinancing Tranche shall be used to repay
Loans of such Class on a pro rata basis.
(y)Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. Notwithstanding the
foregoing, each of the Administrative Agent and the Collateral Agent shall have
the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this Section 2.16
and, if either the Administrative Agent or the Collateral Agent seeks such
advice or concurrence, it shall be permitted to enter into such amendments with
the Borrower in accordance with any instructions actually received by such
Required Lenders and shall also be entitled to refrain from entering into such
amendments with the Borrower unless and until it shall have received such advice
or concurrence; provided, however, that whether or not there has been a request
by the Administrative Agent or the Collateral Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent or the Collateral Agent hereunder shall be binding and
conclusive on the Lenders.
(z)This Section 2.16 shall supersede any provisions in Section 2.13, 2.15 or
11.01 to the contrary
 
2.17    Extensions.
 
(aa)The Borrower may at any time, and from time to time, request that all or a
portion of the Loans of any Class (the “Existing Loans”) be converted to extend
the scheduled maturity date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Existing Loans (any such Loans
which have been so converted, “Extended Loans”) and to provide for other terms
consistent with this Section 2.17 (and such request shall be made to all Lenders
holding Loans of such Class). In order to establish any Extended Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the Existing Loans) (a “Loan
Extension Request”) setting forth the proposed terms (and principal amount) of
the Extended Loans to be established, which shall be identical to the Existing
Loans from which they are to be converted except (x) the scheduled final
maturity date shall be extended and any or all of the scheduled amortization
payments of the aggregate principal amount of the Extended Loans may be delayed
to later

 

--------------------------------------------------------------------------------

 

dates than the scheduled amortization of principal of such Existing Loans (with
any such delay resulting in a corresponding adjustment to the scheduled
amortization payments reflected in Section 2.07, in the Incremental Amendment or
Refinancing Amendment, as the case may be, with respect to the Existing Loans
from which such Extended Loans were converted, in each case as more particularly
set forth in Section 2.17(b) below) and (y) (A) the Applicable Rate with respect
to the Extended Loans may be higher or lower than the Applicable Rate for the
Existing Loans and/or (B) additional fees may be payable to the Lenders
providing such Extended Loans in addition to or in lieu of any increased margins
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment; provided that, notwithstanding anything
to the contrary in this Section 2.17, no Extended Loan may be optionally prepaid
other than on a pro rata basis or less than pro rata basis prior to the date on
which all of the Loans of the Class from which such Extended Loan was converted
shall have been repaid in full. No Lender shall have any obligation to agree to
have any of its Existing Loans converted into Extended Loans pursuant to any
Loan Extension Request.
(ab)The Borrower shall provide the applicable Loan Extension Request at least
seven (7) Business Days prior to the date on which Lenders of the Existing Loans
(the “Existing Lenders”) are requested to respond. Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Existing Loans subject to such
Loan Extension Request converted into Extended Loans shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Loan Extension Request of the amount of its Existing Loans subject to
such Loan Extension Request that it has elected to convert into Extended Loans;
provided that if any Existing Lenders fail to respond, such Existing Lenders
will be deemed to have declined to extend their Loans. In the event that the
aggregate amount of Existing Loans subject to Extension Elections exceeds the
amount of Extended Loans requested pursuant to the Loan Extension Request,
Existing Loans subject to Extension Elections shall be converted to Extended
Loans on a pro rata basis based on the amount of Existing Loans included in each
such Extension Election.
(ac)Extended Loans shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which, notwithstanding anything to the contrary
set forth in Section 11.01, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Loans established
thereby), which Extension Amendment shall be executed by the Loan Parties and be
consented (such consent to not be unreasonably withheld or delayed) by the
Administrative Agent. No Extension Amendment shall provide for any tranche of
Extended Loans in an aggregate principal amount that is less than $50,000,000
(unless the Administrative Agent shall agree to a lesser amount). In addition to
any terms and changes required or permitted by Section 2.17(a), each Extension
Amendment (x) shall amend the scheduled amortization payments pursuant to
Section 2.07, the applicable Incremental Amendment or Refinancing Amendment with
respect to the Existing Loans from which the Extended Loans were converted to
reduce each scheduled amortization payment for the Existing Loans in the same
proportion as the amount of Existing Loans that shall have been converted
pursuant to such Extension Amendment (but it is understood and agreed that no
holder of any Existing Loan that is not converted into an Extended Loan shall
have its amortization reduced by virtue of the loan extension contemplated by
such Extension Amendment) and (y) may, but shall not be required to, impose
additional requirements (not inconsistent with the provisions of this Agreement
in effect at such time) with respect to the final maturity and Weighted Average
Life to Maturity of Incremental Loans or Other Term Loans incurred following the
date of such Extension Amendment. Each exercise of the extension feature
referred to in this Section 2.17 shall result in the Extended Loans and the
Existing Loans each being deemed a separate “Class” of Loans, and any Class of
Loans may thereafter be extended in whole or in part pursuant to this Section
2.17 (whether or not such Class had previously been offered an extension
pursuant to this Section 2.17). The Administrative Agent shall be entitled to
reasonably request, and the Borrower shall, upon such request deliver, items
similar to those in Sections 4.01(a)(iv), (v), (vi), (vii) and (viii) with
respect to the transactions contemplated by any Extension Amendment.

 

--------------------------------------------------------------------------------

 

 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01    Taxes.
 
(ad)Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes.
(ii)If any Loan Party or any other applicable withholding agent shall be
required by the Code or other applicable Law to withhold or deduct any Taxes,
including both United States federal backup withholding and withholding Taxes,
from any payment, then (A) the applicable withholding agent shall withhold or
make such deductions as are determined by the applicable withholding agent to be
required, (B) the applicable withholding agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code or other applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such withholding or deduction been
required or made.
(ae)Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(af)Tax Indemnifications. Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall, and does hereby, indemnify the Administrative
Agent and each Lender, without duplication, and shall make payment in respect
thereof within 10 Business Days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by the Administrative Agent or such Lender, as the case may be, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
(ag)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(ah)Status of Lenders; Tax Documentation.
(i)Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding or reduction of any Taxes (including FATCA), (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender's entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender by the

 

--------------------------------------------------------------------------------

 

Borrower pursuant to this Agreement or otherwise to establish such Lender's
status for withholding tax purposes in the applicable jurisdiction. Each Lender
shall, whenever a lapse or time or change in circumstances renders such
documentation (including any specific documents required below in Section
3.01(e)(ii)) obsolete, expired or inaccurate in any material respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent in writing of its inability to do so.
(ii)Without limiting the generality of the foregoing:
(A)any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes party to this agreement, two
duly executed, properly completed originals of Internal Revenue Service Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding; and
(B)each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to any
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement, whichever of the following is applicable:
(I)     duly executed, properly completed originals of Internal Revenue Service
Form W-8BEN or any successor thereto claiming eligibility for benefits of an
income tax treaty to which the United States is a party,
(II)     duly executed, properly completed originals of Internal Revenue Service
Form W-8ECI or any successor thereto,
(III)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 871(h) or 881(c) of the Code, (x) a
properly completed and duly signed certificate substantially in the form of
Exhibit O (any such certificate, a “U.S. Tax Compliance Certificate”) and (y)
duly executed, properly completed originals of Internal Revenue Service Form
W-8BEN or any successor thereto, or
(IV)      to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
duly executed, properly completed originals of Internal Revenue Service Form
W-8IMY or any successor thereto of the Foreign Lender, accompanied by an
Internal Revenue Service Form W-9, Form W-8ECI, Form W-8BEN, U.S. Tax Compliance
Certificate, Form W-8IMY, or any other required information (or any successor
forms) from each beneficial owner that would be required under this Section
3.01(e) if such beneficial owner were a Lender, as applicable (provided that, if
the Foreign Lender is a partnership for U.S. federal income tax purposes (and
not a participant Lender), and one or more beneficial owners are claiming the
portfolio interest exemption, the U.S. Tax Compliance Certificate may be
provided by such Foreign Lender on behalf of such beneficial owners), or,
(V)     duly executed, properly completed originals of any other form prescribed
by applicable Laws as a basis for claiming exemption from or a reduction in
United States federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
The Administrative Agent shall provide the Borrower with an Internal Revenue
Service

 

--------------------------------------------------------------------------------

 

Form W-8ECI with respect to fees received on its own behalf and an Internal
Revenue Service Form W-8IMY with respect to amounts received in its capacity as
Administrative Agent.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(ai)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender receives a
refund (in cash or as an offset against other Taxes payable) of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender if the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
any Loan Party or any other Person.
 
3.02    Illegality. If any Lender determines in good faith that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, as applicable, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or (c)
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.

 

--------------------------------------------------------------------------------

 

Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans, in the
amount specified therein.
 
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
 
(aj)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
(ii)subject any Lender to any additional Tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender (except for Indemnified Taxes or Other Taxes
indemnified under Section 3.01 and any Excluded Tax); or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon the request of
such Lender, the Borrower will pay to such Lender for such additional amount or
amounts as will compensate such Lender be, for such additional costs incurred or
reduction suffered.
(ak)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement,
the Loans made by such Lender, to a level below that which such Lender or such
Lender's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's policies and the policies of such Lender's
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender, such additional amount or amounts as will
compensate such Lender or such Lender's holding company for any such reduction
suffered.
(al)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(am)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender's right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the

 

--------------------------------------------------------------------------------

 

period of retroactive effect thereof); provided further that the Borrower shall
not be required to compensate a Lender for increased costs or reductions
suffered more than nine months after such Change in Law, except that in the case
of any such change having retroactive effect, such period shall be extended
until nine months after the Lender becomes aware of such change.
(an)Reserves on Eurodollar Rate Loans. The Borrower shall pay to any Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days' prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(ao)any conversion, payment or prepayment of any Loan other than a Base Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(ap)any failure by the Borrower to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
(aq)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.12.
including any loss of anticipated profits (but excluding the Applicable Rate)
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
 
(ar)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and

 

--------------------------------------------------------------------------------

 

would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(as)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to indemnify or pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, the Borrower may replace such Lender in accordance
with Section 11.12.
 
3.07    Survival. All of the Borrower's obligations under this Article III shall
survive the repayment of all other Obligations hereunder and resignation of the
Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT
 
4.01    Conditions to Initial Borrowing. The obligation of each Lender to fund
the Loans shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.01; provided that, to the
extent provided in Sections 5(a) and 25 of the Security Agreement, the
conditions under Sections 4.01(j) and (l) may be satisfied following the Closing
Date.
 
(at)The Administrative Agent's receipt of the following, each of which shall be
originals or telecopies or in “pdf” or similar format (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:
(i) fully executed copies of this Agreement, the Security Agreement and the
Intercreditor Agreement, in sufficient number for distribution to the
Administrative Agent, the Borrower and each Lender;
(ii)the Intercompany Note, executed and delivered by all parties thereto;
(iii)a Note executed by the Borrower in favor of each Lender requesting a Note;
(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
(vi)an opinion of Ropes & Gray LLP, counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent, with respect to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;
(vii)such opinion of local counsel to the Loan Parties, addressed to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, with respect to such matters concerning the Loan Parties
and the Loan Documents

 

--------------------------------------------------------------------------------

 

as the Administrative Agent may reasonably request;
(viii)a certificate signed by the chief financial officer of the Borrower
certifying that the conditions specified in Sections 4.01(d), (e), (m) and (n)
have been satisfied as of the Closing Date; and
(ix)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent or any Lender reasonably may require.
(au)(i) All accrued fees required to be paid to the Administrative Agent
(including the fees and expenses of counsel (including any local counsel)) for
the Administrative Agent and the Bookrunner on or before the Closing Date shall
have been paid, (ii) all fees required to be paid to the Lenders on or before
the Closing Date shall have been paid and (iii) the Administrative Agent Fee
Letter shall have been executed and delivered by the Borrower and UBS.
(av)To the extent reasonably requested within three (3) Business Days prior to
the Closing Date, the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act.
(aw)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (or in all respects in the case of any representations and
warranties qualified by materiality) on and as of the Closing Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or in all respects in the case of any representations and warranties
qualified by materiality) as of such earlier date.
(ax)No Default shall exist, or would result from the application of the proceeds
of the Loans on the Closing Date.
(ay)The Senior Secured Notes to be repurchased on the “Initial Payment Date”
pursuant to the Senior Secured Notes Tender shall be purchased simultaneously
with the making of the Loans on the Closing Date, and the Supplemental Indenture
shall have been executed and delivered by all parties thereto (and all
documents, instruments and filings reasonably requested by the Administrative
Agent to evidence the release of the collateral securing the Senior Secured
Notes shall have been delivered (executed if necessary by one or more Loan
Parties and the secured parties under the Senior Secured Notes) to the
Administrative Agent).
(az)The Administrative Agent shall have received a solvency certificate in form
and substance reasonably satisfactory to the Administrative Agent, dated as of
the Closing Date and signed by the chief financial officer of the Borrower.
(ba)The Administrative Agent shall have received certified copies of UCC, United
States Patent and Trademark Office and United States Copyright Office, tax and
judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
Loan Party is organized or maintains its principal place of business and such
other searches that are required by the Perfection Certificate or that the
Collateral Agent reasonably deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Security
Agreement or any Mortgage (other than Liens permitted under Section 7.01 or any
other Liens acceptable to the Collateral Agent).
(bb)The Administrative Agent shall have received all certificates, agreements or
instruments representing or evidencing Collateral that constitutes securities,
accompanied by instruments of transfer and stock powers undated and endorsed in
blank to the extent required by the Collateral Documents.
(bc)The Administrative Agent shall have received UCC financing statements in

 

--------------------------------------------------------------------------------

 

appropriate form for filing under the UCC, filings with the United States Patent
and Trademark Office and United States Copyright Office and such other documents
under applicable Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of the Collateral Agent, reasonably desirable to perfect the
Liens created, or purported to be created, by the Security Agreement.
(bd)The Administrative Agent and the Collateral Agent shall have received a duly
completed and signed Perfection Certificate together with all attachments
thereto.
(be)The Administrative Agent shall have received a copy of, or a certificate as
to coverage under the insurance policies and each shall be accompanied by
endorsements or otherwise amended to include a “standard” or “New York” lender's
loss payable or mortgagee endorsement (as applicable) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured, in
form and substance satisfactory to the Administrative Agent, all in form and
substance satisfactory to the Administrative Agent.
(bf)After giving effect to the Transactions, the Borrower and its Subsidiaries
shall have no material Indebtedness outstanding other than (i) the Loans,
(ii) the Senior Unsecured Notes, (iii) the Indebtedness listed on
Schedule 7.03(c), (iv) Indebtedness under the ABL Credit Agreement, (v)
Indebtedness of the Borrower or any of its Subsidiaries disclosed in the
Borrower's Form 10-K filed with the U.S. Securities and Exchange Commission on
March 31, 2011 and (vi) the Senior Secured Notes remaining outstanding after
giving effect to the purchase of Senior Secured Notes on the “Initial Payment
Date” with respect to the Senior Secured Notes Tender.
(bg)Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to result in a Material Adverse Effect.
(bh)The Administrative Agent shall have received a Loan Notice with respect to
the Loans.
(bi)The 2021 Senior Unsecured Notes shall be issued simultaneously with the
making of the Loans hereunder.
(bj)An amendment to the ABL Credit Agreement permitting the Transactions (the
“ABL Amendment”) shall have been executed and delivered to the Administrative
Agent and shall have become effective.
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Restricted Subsidiaries (a) is a Person (i) duly organized
or formed and, except in the case of Excluded Restricted Subsidiaries or Foreign
Restricted Subsidiaries that are not Canadian Subsidiaries, validly existing and
(ii) in good standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except (1) in each case referred to in clause
(a)(ii) (solely with respect to Restricted Subsidiaries that are not Loan
Parties) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect and (2) in each case referred to in
clause (a)(ii), as set forth on Schedule 5.01.
 

 

--------------------------------------------------------------------------------

 

5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of (i) each Loan Document to which such Person is a party,
(ii) the Supplemental Indenture (to the extent such Person is a party thereto)
and (iii) the ABL Amendment, in each case are within such Loan Party's corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person's Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Restricted Subsidiaries or (ii)
any material order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.
 
5.03    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document, the
Supplemental Indenture or the ABL Amendment, (b) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the priority thereof), (d) the exercise by any Administrative Agent or any
Lender of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents or (e) the Senior Secured Notes
Tender, except for (i) filings necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Administrative Agent (which filings
are disclosed in the Perfection Certificate) or (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.
 
5.04    Binding Effect. This Agreement and each other Loan Document has been
duly executed and delivered by each Loan Party that is party hereto and thereto.
The Supplemental Indenture and the ABL Amendment have each been duly executed
and delivered by each Loan Party. This Agreement, each other Loan Document, the
Supplemental Indenture and the ABL Amendment each constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors' rights generally and by general principles of
equity.
 
5.05    Financial Statements; No Material Adverse Effect.
 
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.
(b)[Reserved].
(c)Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to result in a Material Adverse Effect.

 

--------------------------------------------------------------------------------

 

(d)The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries for, and as of the
end of, each fiscal year commencing after December 31, 2010 and ending on or
prior to December 31, 2017 made available to the Administrative Agent prior to
the Closing Date were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonably believed by the Borrower to
have been reasonable in light of the conditions existing at the time of delivery
of such forecasts; it being understood that actual results may vary from such
forecasts and that such variations may be material.
(e)The consolidated forecasted balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(e) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonably believed by the Borrower to
have been reasonable in light of the conditions existing at the time of delivery
of such forecasts; it being understood that actual results may vary from such
forecasts and that such variations may be material.
 
5.06    Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document, the Senior Secured
Notes Tender, the Supplemental Indenture or the ABL Amendment or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.07    No Default. None of the Borrower or any Restricted Subsidiary is in
default under any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.08    Ownership of Property; Liens.
 
(f) Each Loan Party and each of its Restricted Subsidiaries has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01.
(g)Set forth on Schedule 5.08(b) is a complete and accurate list of all real
property owned by any Loan Party or any of its Restricted Subsidiaries located
in the United States and material to the conduct of the business of the Loan
Parties, as of the Closing Date, showing as of the date hereof the street
address (to the extent available), county or other relevant jurisdiction, state
and record owner.
(h)Set forth on Schedule 5.08(c)(i) is a complete and accurate list of all
leases of domestic real property material to the conduct of the business of the
Loan Parties located in the U.S. under which any Loan Party or any of its
Restricted Subsidiaries is the lessee as of the Closing Date, showing as of the
date hereof the street address, county or other relevant jurisdiction (to the
extent available), state, lessor and lessee.
 
5.09    Environmental Compliance. Except as specifically disclosed on Schedule
5.09,
 
(i)Each Loan Party and each of its Restricted Subsidiaries, and each of their
operations and properties is, and for the past three years, has been, in
compliance with all applicable Environmental Laws except to the extent any
non-compliance could not reasonably be expected to result in liabilities, costs
and expenses in excess of $25,000,000.

 

--------------------------------------------------------------------------------

 

(j)Except as could not reasonably be expected to result in liabilities, costs
and expenses in excess of $25,000,000, there are no pending actions, claims,
notices of violation or potential responsibility, or proceedings alleging
liability under or non-compliance with any Environmental Law on the part of any
Loan Party or any of its Restricted Subsidiaries.
(k)Except as could not reasonably be expected to have a Material Adverse Effect,
(i) none of the properties currently or, to the knowledge of any Loan Party
formerly, owned or operated by any Loan Party or any of its Restricted
Subsidiaries is listed or to the knowledge of any Loan Party proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state,
provincial, territorial, municipal or local list; (ii) there are no, and, to the
knowledge of any Loan Party, never have been, any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Restricted Subsidiaries or, to the knowledge of any Loan Party, on any property
formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries in each case, that would reasonably be expected to result in a
material liability; (iii) there is no asbestos or asbestos-containing material
in friable form or condition and in violation of applicable Environmental Laws
on any property currently owned or operated by any Loan Party or any of its
Restricted Subsidiaries; and (iv) Hazardous Materials have not been Released on,
under or from any property currently or, to their knowledge, formerly owned or
operated by any Loan Party or any of its Restricted Subsidiaries except for such
releases, discharges or disposal that were in material compliance with
Environmental Laws or that would not result in material liability for any Loan
Party or any Restricted Subsidiary under applicable Environmental Law.
(l)None of the properties of the Loan Parties contain any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of or (ii) could give
rise to liability under, Environmental Laws, which violations and liabilities,
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect.
(m)Neither any Loan Party nor any of its Restricted Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or response or other
corrective action relating to any actual or threatened Release of Hazardous
Materials at, on, under or from any location, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for any such investigations, assessments, responses or other actions
that, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
(n)To the knowledge of the Loan Parties, all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries have been disposed of in a manner which would not
reasonably expected to result in a Material Adverse Effect.
 
5.10    Insurance. The properties of each Loan Party and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as Borrower and its Restricted Subsidiaries) with such deductibles
and covering such risks as are customarily carried by prudent companies engaged
in similar businesses and owning similar properties in localities where each
Loan Party or the applicable Restricted Subsidiary operates and as required by
Section 6.07.
 
5.11    Taxes. Each Loan Party and its Restricted Subsidiaries have filed all
federal, provincial, state, territorial, foreign and other tax returns and
reports required to be filed, and have paid or made provision for all federal,
provincial, state, territorial and other taxes, assessments, fees and other

 

--------------------------------------------------------------------------------

 

governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days, (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (c) the failure of which to file
or pay could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
 
5.12    ERISA Compliance.
 
(o)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other applicable federal or state Laws, except as would not reasonably be
expected to result in a Material Adverse Effect. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS, or has been established pursuant to a prototype plan that
has received a favorable opinion letter from the IRS or an application for such
a letter is currently being processed by the IRS with respect thereto and, to
the knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Loan Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
(p)There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(q)(i) Except with respect to a Reportable Event arising as a result of the
Cases, no ERISA Event has occurred or is reasonably expected to occur; (ii) no
failure to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA has occurred with respect to a Pension Plan, whether or not
waived, and no application for a waiver of the minimum funding standard has been
filed with respect to any Pension Plan; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; (v) neither any Loan Party
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA; and (vi) the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Financial Accounting Standards Board Accounting Standards
Codification 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $80,000,000 the fair
market value of the assets of all such underfunded Pension Plans; except, with
respect to each of the foregoing clauses of this Section 5.12(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(r)Except where noncompliance would not reasonably be expected to result in a
Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable Governmental Authorities, and, except
as would not reasonably be expected to result in a Material Adverse Effect,
neither the Borrower nor any Restricted Subsidiary have incurred any material
obligation in connection with the termination of or withdrawal from any Foreign
Plan.
 
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
each Loan

 

--------------------------------------------------------------------------------

 

Party has no Subsidiaries other than those specifically disclosed in Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and non-assessable and are owned free and clear
of all Liens except (i) those created under the Collateral Documents and (ii)
any nonconsensual Lien that is permitted under Section 7.01 and consensual Liens
under Sections 7.01(n), (o), (p) and (q). As of the Closing Date, no Loan Party
has any equity investments in any other corporation or entity other than those
specifically disclosed in Schedule 5.13.
 
5.14    Margin Regulations; Investment Company Act.
 
(s)The Borrower is not engaged and will not engage, principally or as one of
their important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock and no Loan or
Incremental Loan will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock in
violation of Regulation U.
(t)None of the Borrower, any Person Controlling the Borrower or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15    Disclosure. No report, financial statement, certificate or other
information (including, without limitation, the Information Memorandum)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that (i) no
representation is made with respect to general economic or industry information
and (ii) with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions reasonably believed by the Borrower to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.
 
5.16    Compliance with Laws. Each Loan Party and its Restricted Subsidiaries is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17    Intellectual Property; Licenses, Etc. Each Loan Party and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights and other intellectual
property rights (collectively, “IP Rights”) and franchises and operating
licenses that are reasonably necessary for the operation of their respective
businesses, without, to the knowledge of the Borrower, conflict with the rights
of any other Person, except to the extent such conflicts or failures to own or
possess such rights, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Restricted Subsidiary infringes upon any
intellectual property rights held by any other Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of

 

--------------------------------------------------------------------------------

 

the Borrower, threatened in writing, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.18    Solvency. The Borrower is, individually and together with its Restricted
Subsidiaries on a consolidated basis, Solvent.
 
5.19    Casualty, Etc. No Mortgage encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 6.07. Except as set forth
in Schedule 5.19, neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty that could reasonably be
expected to have a Material Adverse Effect.
 
5.20    Perfection, Etc. All filings and other actions necessary or desirable to
perfect and protect the Liens in the Collateral created under the Collateral
Documents and to render such Liens unopposable to third parties have been or
will be, during the periods required by the Loan Documents, duly made or taken
and are in full force and effect, and the Collateral Documents are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, a valid and, together with such filings and other actions, perfected
first priority (in the case of Term Loan First Priority Collateral) or second
priority (in the case of ABL First Lien Collateral) Lien in the Collateral,
securing the payment of the Obligations, subject to Liens permitted by Section
7.01. The Loan Parties are the legal and beneficial owners of the Collateral
free and clear of any Lien, except for the Liens created under the Loan
Documents and permitted by Section 7.01.
 
5.21    [Reserved].
 
5.22    Tax Shelter Regulations. The Borrower does not intend to treat the Loans
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event the Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. If the Borrower so notifies the Administrative
Agent, the Borrower acknowledges that one or more of the Lenders may treat its
Loans as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and such Lender or Lenders, as applicable, may maintain the lists
and other records required by such Treasury Regulation.
 
5.23    Anti-Terrorism Law.
 
(u)No Loan Party and, to the knowledge of the Borrower, none of their Affiliates
is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56.
(v)No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
(i)a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)to the knowledge of the Loan Parties, a Person owned or controlled by, or
acting for

 

--------------------------------------------------------------------------------

 

or on the behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
(iii)a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list or similarly
named by any similar foreign Governmental Authority.
(w)No Loan Party and, to the knowledge of the Borrower, no broker or other agent
of any Loan Party acting in any capacity in connection with the Loans (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Loan or other Obligation hereunder (other than (A) any contingent
indemnification obligation as to which no claim has been asserted and (B)
obligations and liabilities under Secured Hedge Agreements) shall remain unpaid
or unsatisfied, the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Restricted
Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent:
 
(a)as soon as available, but in any event within one hundred five (105) days
after the end of each fiscal year of the Borrower, beginning with the fiscal
year of the Borrower ending on or about December 31, 2011, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in stockholder's investment, and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young, LLP or any other
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower (or, if a Form 12b-25 has been duly filed with the SEC by the Borrower,
the date on which the Borrower's Form 10-Q would be required to be filed with
the SEC (after giving effect to any extension permitted by such Rule)),
beginning with the fiscal quarter of Borrower ending on or about March 31, 2011,
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal quarter, and the related consolidated statements of income or
operations, changes in stockholders' investment, and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of

 

--------------------------------------------------------------------------------

 

the previous fiscal year and the corresponding portion of the previous fiscal
year, all in reasonable detail and certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders' equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;
(c)[Reserved;]
(d)at the time of delivery of the financial statements provided for in Sections
6.01(a) and (b) above, a management's discussion and analysis of the financial
condition and results of operation for such fiscal quarter or fiscal year, as
the case may be, as compared to the previous fiscal period; provided that the
delivery to the Administrative Agent at such time of a copy of the Borrower's
Form 10-K or Form 10-Q for the applicable period covered by such financial
statements (to the extent such Form includes the management's discussion and
analysis required by the rules and regulations governing such Form) shall be
deemed to satisfy such requirement;
(e)as soon as available, but in any event no later than seventy-five (75) days
after the end of each fiscal year, beginning with the fiscal year ending on or
about December 31, 2011, forecasts prepared by management of the Borrower, in
form reasonably satisfactory to the Administrative Agent, of consolidated
balance sheets, income statements and cash flow statements of the Borrower and
its Restricted Subsidiaries for the year following such fiscal year so ended.
All forecasts delivered hereunder shall be prepared on an annual basis for the
fiscal year following such fiscal year then ended;
(f)Simultaneously with the delivery of financial statements referred to in
Sections 6.01(a) and (b) above, if during any of the periods covered by the
statement of income or operations contained therein the Borrower shall have one
or more Unrestricted Subsidiaries, then such financial statements shall contain
a footnote with information in reasonable detail summarizing the differences
between the financial statements delivered pursuant to Sections 6.01(a) and (b)
and the results of operations and financial condition of Borrower and its
Restricted Subsidiaries without giving effect to the results or condition of any
such Unrestricted Subsidiaries.
 
6.02    Certificates; Other Information. Deliver to the Administrative Agent:
(g)promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, (ii) copies of all annual, regular, periodic and
special reports and registration statements which the Borrower (and any direct
or indirect parent entity) may file or be required to file, copies of any
report, filing or communication with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
(iii) a copy of any final “management letter” received by any Loan Party from
its certified public accountants identifying any significant deficiencies in the
design or operation of internal controls which could materially adversely affect
the Borrower's ability to record, process, summarize and report financial data,
and the management's responses thereto (provided that such disclosure by the
Borrower is authorized by such accountants (and the Borrower agrees to request
that such certified public accountants permit such disclosure));
(h)promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) from,
or statements or reports furnished to, any holder of debt securities of any Loan
Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Junior Financing Documentation or the Senior Secured Notes in each case, in a
principal amount greater than the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02;
provided that any and all notices, statements or other documents delivered in
connection with the Senior Secured Notes Tender shall be delivered to the
Administrative Agent promptly after delivery thereof to any holder

 

--------------------------------------------------------------------------------

 

of or trustee for the Senior Secured Notes;
(i)promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries;
(j)promptly after the assertion or occurrence thereof, notice of any occurrence,
event or action that could result in a material Environmental Liability on the
part of any Loan Party or any of its Restricted Subsidiaries or of any material
noncompliance by any Loan Party or any of its Restricted Subsidiaries with any
Environmental Law or Environmental Permit;
(k)concurrently with any delivery of financial statements under Section 6.01(a),
a certificate of a Responsible Officer setting forth the information required
pursuant to the Perfection Certificate Supplement or confirming that there has
been no change in such information since the date of the Perfection Certificate
or latest Perfection Certificate Supplement;
(l)promptly after the Borrower has notified the Administrative Agent of any
intention by the Borrower to treat the Loans and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation Section
1.6011-4), a duly completed copy of IRS Form 8886 or any successor form;
(m)promptly following a request therefor by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the annual report (Form 5500
Series) filed by any Loan Party or ERISA Affiliate with the Internal Revenue
Service with respect to each Pension Plan; (ii) the most recent actuarial
valuation report for each Pension Plan; (iii) all notices received by any Loan
Party or ERISA Affiliate from a Multiemployer Plan sponsor or any governmental
agency concerning an ERISA Event; and (iv) such other documents or governmental
reports or filings relating to any Plan as the Administrative Agent shall
reasonably request;
(n)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as any Administrative Agent
or any Lender may from time to time reasonably request;
(o)promptly after the application of net cash proceeds of any transaction or
event in the manner contemplated by clause (b) of the definition of “Not
Otherwise Applied”, a description of such application; and
(p)promptly following the request therefor by the Administrative Agent, any
further documents, instruments, certifications or filings as the Administrative
Agent may reasonably deem necessary to evidence the release of the collateral
securing the Senior Secured Notes.
Documents required to be delivered pursuant to Section 6.01(a), (b), (d) or (e)
or Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower's behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and each Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by an Administrative Agent); provided that (i) the
Borrower shall deliver paper or electronic copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering such copies is given by the each Administrative
Agent or such Lender and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) each Administrative Agent of the posting of any
such documents and provide to each Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no

 

--------------------------------------------------------------------------------

 

obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Bookrunner will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates or the
respective securities of any of the foregoing (collectively, “MNPI”), and who
may be engaged in investment and other market-related activities with respect to
such Persons' securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all the
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Bookrunner, the
Lenders to treat the Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent the Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.06); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Bookrunner shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices. Promptly after obtaining knowledge thereof notify the
Administrative Agent for further distribution to each Lender:
 
(q)of the occurrence of any Default;
(r)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or any Restricted Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Restricted
Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any other litigation or proceeding affecting any Loan
Party or any Restricted Subsidiary, including pursuant to any applicable
Environmental Laws and or in respect of IP Rights, or (iv) the occurrence of any
ERISA Event or similar event of noncompliance with respect to a Foreign Plan;
and
(s)of the (i) occurrence of any Disposition of Collateral for which the Borrower
is required to make a mandatory prepayment pursuant to Section 2.05 or (ii)
receipt of any Extraordinary Receipt for which the Borrower is required to make
a mandatory prepayment or reinvestment pursuant to Section 2.05.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or other applicable
Loan Party has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

--------------------------------------------------------------------------------

 

 
6.04    Payment of Obligations. Except in the case of Excluded Restricted
Subsidiaries or Foreign Restricted Subsidiaries that are not Canadian
Subsidiaries, pay, discharge or otherwise satisfy within 30 days after the date
when the same shall become due (a) all Taxes imposed upon it or its properties
or assets, unless and to the extent that (i) the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by the Borrower or such Restricted
Subsidiary or (ii) the failure to pay the same could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property,
unless and to the extent that (i) such claims are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Restricted
Subsidiary or (ii) the failure to pay the same could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.05    Preservation of Existence, Etc.
(a) Except in the case of Excluded Restricted Subsidiaries or Foreign Restricted
Subsidiaries that are not Canadian Subsidiaries, preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization or formation, except (i) in a transaction permitted by Section
7.04 or 7.05 or (ii) other than in the case of the Borrower, to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (b) take all reasonable action to maintain all rights, privileges
(including its good standing), permits, licenses and franchises necessary in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
6.06    Maintenance of Properties. Except in the case of Excluded Restricted
Subsidiaries or Foreign Restricted Subsidiaries that are not Canadian
Subsidiaries, (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice, except to the extent, in
the case of each of clauses (a) and (b), that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
6.07    Maintenance of Insurance. Maintain (a) with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons and (b) without limitation to the
foregoing the insurance arrangements in respect of the Collateral required by
the Security Agreement. If any portion of any building on real property subject
to any Mortgage is located in an area identified by the Federal Emergency
Management Agency as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
(or any amendment or successor act thereto), then the applicable Loan Party (or
its relevant Restricted Subsidiary) shall maintain, or cause to be maintained,
with a financially sound and reputable insurer, flood insurance in an amount
reasonably acceptable to the Administrative Agent.

 

--------------------------------------------------------------------------------

 

 
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be, to enable the preparation of the financial
statements in accordance with GAAP.
 
6.10    Inspections. Permit the Administrative Agent or a designee appointed by
the Required Lenders (such designee, the “Lender Inspection Designee”) from time
to time, subject (except when an Event of Default has occurred and is
continuing) to reasonable notice and normal business hours, to visit and inspect
the properties of the Borrower or Restricted Subsidiary, inspect, audit and make
extracts from the Borrower's or Restricted Subsidiary's books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants the Borrower's or Restricted Subsidiary's business, financial
condition, assets, prospects and results of operations; provided that unless an
Event of Default has occurred and is continuing no more than two such visits
shall occur each calendar year and only one such visit shall be at the
Borrower's expense. Neither the Administrative Agent, the Lender Inspection
Designee, nor any Lender shall have any duty to the Borrower to make any
inspection, nor to share any results of any inspection, appraisal or report with
the Borrower. Borrower acknowledges that all inspections, appraisals and reports
are prepared by the Administrative Agent, the Lender Inspection Designee and
Lenders for their purposes, and the Borrower shall not be entitled to rely upon
them.
 
6.11    Use of Proceeds. The Borrower will use the proceeds of the Loans (i) to
effectuate the purchase of Senior Secured Notes pursuant to the Senior Secured
Notes Tender and (ii) for the payment of fees and expenses incurred in
connection with the Transactions. The Incremental Loans (if any) shall be used
for general corporate purposes (including, without limitation, Investments and
Permitted Acquisitions).
 
6.12    Covenant to Guarantee Obligations and Give Security.
 
(t)Upon the formation or acquisition of any new direct or indirect Restricted
Subsidiary (other than any Excluded Restricted Subsidiary) by any Loan Party,
upon any Restricted Subsidiary ceasing to meet the definition of an Excluded
Restricted Subsidiary, upon any Unrestricted Subsidiary becoming a Restricted
Subsidiary or upon the acquisition by any Loan Party of any Material Real
Estate, or upon the acquisition by any Loan Party of any property intended to
subject to the Lien created by any of the Collateral Documents but is not so
subject, the Borrower shall promptly notify the Administrative Agent thereof and
then the applicable Loan Parties shall, in each case at the Borrower's expense:
(i)within sixty (60) days after such formation, acquisition or change of status
or such greater number of days as the Administrative Agent may agree in its sole
discretion (provided that such number of days shall in no event exceed the
number of days required to take such action under the ABL Credit Agreement), (A)
cause each such Restricted Subsidiary that is not an Excluded Restricted
Subsidiary or a Foreign Restricted Subsidiary to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties' obligations under the Loan Documents and (B) subject to Section
6.12(d), deliver all certificates representing the Pledged Equity of each such
Restricted Subsidiary (other than an Excluded Restricted Subsidiary)

 

--------------------------------------------------------------------------------

 

directly owned by a Loan Party, accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank, and all instruments
evidencing the Pledged Debt of each such Restricted Subsidiary owned by a Loan
Party, indorsed in blank to the Administrative Agent, together with, if
requested by the Administrative Agent, supplements to the Security Agreement
with respect to the pledge of any Equity Interests or Indebtedness; provided
that no Loan Party shall be required to pledge any Equity Interests in any
Foreign Restricted Subsidiary which, when aggregated with all of the other
Equity Interests in such Foreign Restricted Subsidiary pledged by any Loan
Party, would result in more than 66% of the total combined voting power of all
classes of Equity Interests in a Foreign Restricted Subsidiary entitled to vote
being pledged to the Administrative Agent, on behalf of the Secured Parties,
under the Loan Documents,
(ii)within ten (10) Business Days after such formation, acquisition or change in
status, or such longer period as the Administrative Agent may agree in its sole
discretion, furnish to the Administrative Agent a Perfection Certificate
Supplement,
(iii)within sixty (60) days after such request, formation or acquisition or
change of status, or such longer period as the Administrative Agent may agree in
its sole discretion (provided that such number of days shall in no event exceed
the number of days required to take such action under the ABL Credit Agreement),
duly execute and deliver, and cause each such Restricted Subsidiary (other than
an Excluded Restricted Subsidiary) that is not a Foreign Restricted Subsidiary
to duly execute and deliver, to the Administrative Agent Mortgages encumbering
Material Real Estate, Security Agreement Supplements, IP Security Agreement
Supplements and other security agreements, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the Security Agreement, IP Security Agreement and Mortgages), securing payment
of all the Obligations (it being understood that if a mortgage tax will be owed
on the entire amount of the Indebtedness evidenced hereby, then the amount
secured by the mortgage shall be limited to 110% of the estimated fair market
value of the property, if such limitation results in such mortgage tax being
calculated based upon such fair market value) and constituting Liens on all such
properties of the type that would be covered by the Collateral Documents,
(iv)within thirty (60) days after such request, formation, acquisition or change
of status, or such longer period, not to exceed an additional thirty (30) days,
as the Administrative Agent may agree in its sole discretion (which additional
thirty (30) day period may be extended by the Administrative Agent, in its sole
discretion, for an additional thirty (30) days (provided that such number of
days shall in no event exceed the number of days required to take such action
under the ABL Credit Agreement)) take, and cause such Restricted Subsidiary
(other than an Excluded Restricted Subsidiary) that is not a Foreign Restricted
Subsidiary to take, whatever action (including, without limitation, the
recording of Mortgages on Material Real Estate, the filing of UCC financing
statements, the giving of notices and the endorsement of notices on title
documents and delivery of stock and membership interest certificates and the
delivery of fully-executed Deposit Account Control Agreements, Securities
Account Control Agreements and Commodity Account Control Agreements (each as
defined in the Security Agreement)) as may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Collateral Agent
(or in any representative of the Administrative Agent designated by it) valid,
subsisting and perfected Liens on the properties purported to be subject to the
Mortgages on Material Real Estate, Security Agreement Supplements, IP Security
Agreement Supplements and security agreements delivered pursuant to this Section
6.12,
(v)within thirty (30) days after the request of the Administrative Agent, or
such longer period as the Administrative Agent may agree in its sole discretion,
deliver to the Administrative Agent, signed copies of opinions, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to

 

--------------------------------------------------------------------------------

 

such matters in relation to compliance with this Section 6.12(a) as the
Administrative Agent may reasonably request,
(vi)as promptly as practicable after the request of the Administrative Agent
with respect to each parcel of real property on which Mortgages on Material Real
Estate that is the subject of such request, Mortgage Policies, an opinion of
local counsel to the applicable Loan Party in form and substance reasonably
acceptable to the Collateral Agent, a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination, and if such Mortgaged
Property is located in a special flood hazard area, (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
applicable Loan Parties and (ii) certificates of insurance evidencing the
insurance required by Section 6.07 in form and substance satisfactory to the
Collateral Agent and an ALTA survey in a form and substance reasonably
acceptable to the Collateral Agent or such existing survey together with a
no-change affidavit sufficient for the title company to remove all standard
survey exceptions from the Mortgage Policy (or modify such survey exceptions in
the manner required in the applicable jurisdiction) related to such Mortgaged
Property and environmental assessment reports, and
(vii)at any time upon the reasonable request of the Administrative Agent,
promptly, or such longer period as the Administrative Agent may agree in its
sole discretion, execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent in its
reasonable judgment may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
Mortgages, Security Agreement Supplements, IP Security Agreement Supplements and
security agreements.
(u)[Reserved].
(v)At any time upon the reasonable request of the Administrative Agent, promptly
or such longer period as the Administrative Agent may agree in its sole
discretion, execute and deliver any and all further instruments and documents
and take all such other action as the Administrative Agent in its reasonable
judgment may deem necessary or desirable in obtaining the full benefits of, or
(as applicable) in perfecting and preserving the Liens of, such guaranties,
deeds of trust, trust deeds, deeds to secure debt, mortgages, hypothecs,
leasehold mortgages, leasehold deeds of trust, Security Agreement Supplements,
IP Security Agreement Supplements and other security and pledge agreements.
(w)Notwithstanding the foregoing, (x) the Administrative Agent shall not perfect
its Lien in any assets as to which the Administrative Agent shall determine, in
its reasonable discretion, that the cost of perfecting such Lien (including any
mortgage, stamp, intangibles or other tax) are excessive in relation to the
benefit to the Secured Parties of the security afforded thereby, (y) the Loan
Parties shall not be required to take any action to pledge any Equity Interests
of a Foreign Restricted Subsidiary under the laws of a jurisdiction other than
the United States or any state thereof or the District of Columbia, unless the
Administrative Agent or the Required Lenders have requested such a pledge and
such Foreign Restricted Subsidiary has either (A) gross revenues (on a
consolidated basis with its Restricted Subsidiaries) for the most recently ended
period of four consecutive fiscal quarters equal to or greater than 2.5% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such period or (B) total assets (on a consolidated basis with its Restricted
Subsidiaries) at the end of the most recently completed fiscal quarter equal to
or greater than 2.5% of consolidated total assets of the Borrower and its
Restricted Subsidiaries as at such date and (z) in no event shall any Loan Party
be required to take any action in order to pledge any Equity Interests of any
Restricted Subsidiary organized under the laws of the People's Republic of
China.
 
6.13    Compliance with Environmental Laws.
 
(x)Except, in each case, to the extent that the failure to do so could not
reasonably be expected to result in liabilities, costs and expenses in excess of
$25,000,000, (i) comply, and take all

 

--------------------------------------------------------------------------------

 

commercially reasonable steps to cause all lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (ii) obtain and renew all Environmental Permits necessary
for its operations and properties; and (iii) conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to address Hazardous Materials at, on, under or emanating from
any of its properties, in accordance with the requirements of all applicable
Environmental Laws.
(y)If a Default caused by reason of a breach of Section 5.09 or Section 6.13(a)
shall have occurred and be continuing for more than 20 days without the Borrower
and its Restricted Subsidiaries commencing activities reasonably necessary to
cure such Default or contest, in good faith, the asserted basis for such
Default, at the written request of the Administrative Agent, provide to the
Lenders within 45 days after such request (or such longer period as the
Administrative Agent may agree in its sole discretion; provided such report
shall in no event be delivered later than it is delivered under the ABL Credit
Agreement), at the expense of the Loan Party, an environmental assessment report
for any property owned or operated by the Borrower or any of its Restricted
Subsidiaries, including, where appropriate, any soil and/or groundwater
sampling, reasonably relating to any matters that are the subject of such
Default, prepared by an environmental consulting firm of the Borrower's
reasonable selection and in a form reasonably acceptable to the applicable
Administrative Agent and indicating as relevant the presence or absence of
Hazardous Materials and the estimated cost to address any non-compliance with or
conduct any response or other corrective action with respect to such Hazardous
Material required under any Environmental Law.
 
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Loan Document or other document or instrument relating to any
Collateral, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder or (C) assure, convey, grant, assign, transfer, preserve, protect and
confirm more effectively unto the Secured Parties the rights granted or now or
hereafter intended to be granted to the Secured Parties under any Loan Document,
and cause each of its Restricted Subsidiaries to do so.
 
6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property of the Loan
Parties material to the business of the Loan Parties, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any receipt of any notice of material default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such material default, and cause each of its Restricted
Subsidiaries to do so, except, in any case, (a) where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to
result in a Material Adverse Effect or (b) for terminations, lapses and
amendments in the ordinary course of business.
 
6.16    Maintenance of Ratings. Use commercially reasonable efforts to cause the
Loans and Borrower's corporate credit to continue to be rated by Standard &
Poor's Ratings Group and Moody's Investors Service Inc. (but not to maintain a
any specific rating).
 
6.17    Designation as Senior Debt. Designate all Obligations as “Designated
Senior

 

--------------------------------------------------------------------------------

 

Indebtedness” under, and as defined in, all Subordinated Indebtedness.
 
6.18    Post-Closing Requirements. The Collateral Agent shall have received the
following within sixty (60) days after the Closing Date, unless extended by the
Administrative Agent in its sole discretion for one or two additional periods of
not more than thirty (30) days each:
 
(z)a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Law, and such financing statements and any other instruments
necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent;
(aa)with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by the Collateral Agent in order for the owner or holder of
the fee or leasehold interest constituting such Mortgaged Property to grant the
Lien contemplated by the Mortgage with respect to such Mortgaged Property;
provided that if the grant of a security interest in such Mortgaged Property
requires the consent of a landlord, the grant of such security interest shall
not be required if such consent shall not have been obtained notwithstanding the
use of commercially reasonable efforts (which shall not include the provision of
any economic or other material concession to such landlord to secure such
consent);
(ab)with respect to each Mortgage, a Mortgage Policy;
(ac)with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
title company to issue the Mortgage Policy/ies and endorsements contemplated
above;
(ad)evidence reasonably acceptable to the Collateral Agent of payment by
Borrower of all Mortgage Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the
Mortgage Policies referred to above (it being understood that if a mortgage tax
will be owed on the entire amount of the Indebtedness evidenced hereby, then the
amount secured by the mortgage shall be limited to 110% of the estimated fair
market value of the property, if such limitation results in such mortgage tax
being calculated based upon such fair market value);
(ae)with respect to each real property or Mortgaged Property, copies of all
leases in which Borrower or any Subsidiary holds the lessor's interest or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any Mortgaged Property, such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement, and shall otherwise be reasonably acceptable to the
Collateral Agent;
(af)an ALTA survey in a form and substance reasonably acceptable to the
Collateral Agent or such existing survey together with a no-change affidavit
sufficient for the title company to remove all standard survey exceptions from
the Mortgage Policy (or modify such survey exceptions in the manner required in
the applicable jurisdiction) related to such Mortgaged Property;

 

--------------------------------------------------------------------------------

 

(ag)a completed “Life of Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto)
and if any Mortgaged Property is located in a flood hazard area, (i) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Parties and (ii) certificates of insurance
evidencing the insurance required by Section 6.07 in form and substance
satisfactory to the Collateral Agent; and
(ah)an opinion of counsel with respect to the Mortgages, which, and shall
include opinions as to (i) the enforceability of the Mortgages, (ii) the power
and authority of Borrower or the applicable Loan Parties to execute the
Mortgages, (iii) the due execution and delivery of the Mortgages and shall
otherwise be in form and substance reasonably acceptable to the Collateral
Agent.
 
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (A) any contingent indemnification obligation
as to which no claim has been asserted and (B) obligations and liabilities under
Secured Hedge Agreements) shall remain unpaid or unsatisfied, the Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or authorize the filing under the UCC, the Personal Property Security
Act of Canada, the Civil Code of Quebec or similar law of any jurisdiction a
financing statement or similar filing or registration that names the Borrower or
any of its Restricted Subsidiaries as debtor, or sign any security agreement
authorizing any secured party thereunder to file such financing statement or
similar filing or registration, other than the following:
 
(a)Liens pursuant to any Loan Document;
(b)[Reserved];
(c)Liens existing on the Closing Date and listed on Schedule 7.01 and any
modifications, replacements, renewals or extensions thereof; provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof; provided that in the
case of this clause (i), individual PPE Financing provided by one lender or its
Affiliates may be cross-collateralized to other PPE Financing provided by such
lender or its Affiliates on customary terms and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is not
prohibited by Section 7.03;
(d)Liens for Taxes, which are not required to be paid pursuant to Section 6.04;
(e) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, processors or other like Liens arising in the ordinary
course of business which secure amounts not overdue for a period of more than
thirty (30) days or if more than thirty (30) days overdue, are unfiled and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate proceedings diligently conducted which proceedings
have the effect of preventing the forfeiture or sale of the property subject to
such Lien, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
(f)(i) pledges or deposits in the ordinary course of business in connection with

 

--------------------------------------------------------------------------------

 

workers' compensation, unemployment insurance and other social security
legislation (including obligations in respect of letters of credit or bank
guarantees issued in lieu of such pledges or deposits), other than any Lien
imposed by ERISA or in respect of the Borrower's and its Restricted
Subsidiaries' pension or retirement plans in Canada, (ii) pledges and deposits
in the ordinary course of business securing liability for reimbursement or
indemnification obligations (including obligations in respect of letters of
credit or bank guarantees supporting such reimbursement or indemnification
obligations) owing to insurance carriers providing property, casualty or
liability insurance to the Borrower or any of its Restricted Subsidiaries and
(iii) Liens on (A) the unearned portion of any insurance premiums securing the
financing of insurance premiums in the ordinary course of business and (B)
insurance policies and the proceeds thereof securing the financing of insurance
premiums with respect thereto in the ordinary course of business;
(g)deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including obligations in respect of letters of
credit or bank guarantees issued in lieu of such pledges or deposits) incurred
in the ordinary course of business and not in connection with Indebtedness for
money borrowed;
(h)zoning restrictions, easements, rights-of-way, restrictions, encroachments,
protrusions and other similar encumbrances and minor title defects affecting
real property which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the applicable Person;
(i)Liens securing judgments not constituting an Event of Default under Section
8.01(h);
(j)Liens securing Indebtedness permitted under Section 7.03(f); provided that
(i) such Liens attach concurrently with or within one hundred eighty (180) days
after the purchase, repair, replacement or improvement (as applicable) of the
property subject to such Liens, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets other than the assets
subject to such Capitalized Leases; provided that in the case of clauses (ii)
and (iii) individual PPE Financing provided by one lender or its Affiliates may
be cross-collateralized to other PPE Financing provided by such lender or its
Affiliates on customary terms;
(k)leases, licenses, subleases or sublicenses in respect of property granted to
others in the ordinary course of business and not interfering in any material
respect with the business of the Borrower or any of its Restricted Subsidiaries;
(l)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(m)Liens (i) that are customary rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (B) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Restricted Subsidiary or (ii) that are rights of set-off
relating to purchase orders and other agreements entered into with customers of
the Borrower or any Restricted Subsidiary in the ordinary course of business;
(n)Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(h), (n), (o) or
(p) to be applied against the purchase price for such Investment, and (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.05, in each case, solely to the extent such Investment or

 

--------------------------------------------------------------------------------

 

Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(o)Liens on property of any Foreign Restricted Subsidiary securing Indebtedness
of such Foreign Restricted Subsidiary to the extent incurred pursuant to Section
7.03(g) (which may include the Equity Interests of such Foreign Restricted
Subsidiary to the extent not pledged under the Loan Documents);
(p)Liens in favor of the Borrower or a Guarantor securing Indebtedness permitted
under Section 7.03(e); provided that such Liens are subordinated to the Liens
securing the Obligations on terms reasonably satisfactory to the Administrative
Agent;
(q)Liens existing on property at the time of its acquisition or existing on the
property of any Person that becomes a Restricted Subsidiary after the Closing
Date; provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof); provided that, in the case of this clause (ii), individual
PPE Financing provided by one lender or its Affiliates may be
cross-collateralized to other PPE Financing provided by such lender or its
Affiliates on customary terms and (iii) the Indebtedness secured thereby is
permitted under Section 7.03(f) or Section 7.03(q) (and is permitted to be
secured);
(r)Liens arising from precautionary UCC or Personal Property Security Act
financing statement (or the foreign equivalent thereof) filings regarding
operating leases entered into by the Borrower or any of its Restricted
Subsidiaries as lessees in the ordinary course of business;
(s)any interest or title of a lessor, sublessor, licensee, sublicensee, licensor
or sublicensor under any lease or license agreement in the ordinary course of
business or otherwise permitted by this Agreement;
(t)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(u)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;
(v)Permitted Encumbrances;
(w)other Liens incurred in the ordinary course of business securing Indebtedness
and other obligations outstanding in an aggregate principal amount not to exceed
$75,000,000;
(x)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 7.02;
(y)[Reserved];
(z)Liens securing obligations incurred pursuant to Section 7.03(r); provided
that, to the extent such Liens are on Collateral, such Liens are subject to the
Intercreditor Agreement in the capacity as ABL Obligations (as defined in the
Intercreditor Agreement); and
(aa)so long as such Lien are subject to the Intercreditor Agreement in the
capacity of Term Loan Obligations (as defined in the Intercreditor Agreement),
Liens securing obligations incurred pursuant to Section 7.03(s).
 
7.02    Investments. Make or hold any Investments, except:
 
(ab)Investments held by the Borrower or such Restricted Subsidiary in Cash
Equivalents;
(ac)loans or advances to officers, directors or employees of the Borrower and
its Restricted Subsidiaries in an aggregate amount not to exceed $5,000,000 at
any time outstanding;

 

--------------------------------------------------------------------------------

 

(ad)Investments (i) by the Borrower or any of its Restricted Subsidiaries in any
Loan Party (including, to the extent not constituting a Permitted Acquisition,
any new Restricted Subsidiary which becomes a Loan Party upon such Investment),
(ii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party in
an aggregate amount not to exceed $37,500,000 in any calendar year; provided
that any unused amounts may be carried over to any subsequent calendar year or
years up to an aggregate amount not to exceed $75,000,000 in any calendar year,
(iii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iv) by the Borrower or any
Restricted Subsidiary in any Foreign Restricted Subsidiary consisting of (A) the
contribution of Equity Interests of any other Foreign Restricted Subsidiary held
directly by the Borrower or such Restricted Subsidiary in exchange for
Indebtedness, Equity Interests or a combination thereof of the Foreign
Restricted Subsidiary to which such contribution is made, or (B) the exchange of
Equity Interests in any Foreign Restricted Subsidiary for Indebtedness of such
Foreign Restricted Subsidiary;
(ae)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;
(af)to the extent constituting Investments, transactions expressly permitted
under Sections 7.01, 7.03(c), (d) or (e), 7.04, 7.05 (other than clauses (b),
(d), (g), (h), (l) and (o) thereof) and 7.06;
(ag)Investments existing on the Closing Date (or, with respect to the last
Investment listed on Schedule 7.02, contemplated on the Closing Date) and set
forth on Schedule 7.02 and any modification, replacement, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except as otherwise permitted by this Section 7.02;
(ah)Investments in Swap Contracts permitted under Section 7.03;
(ai)the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or at least 80% of
the Equity Interests in a Person that, upon the consummation thereof, will be
owned directly by the Borrower or one or more of its wholly owned Restricted
Subsidiaries (including, without limitation, as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(h) (each, a “Permitted
Acquisition”):
(i)each applicable Loan Party and any such newly created or acquired Restricted
Subsidiary shall comply with the applicable requirements of Section 6.12;
(ii)the Board of Directors of such acquired Person or its selling equity holders
in existence at the time such purchase or acquisition is commenced shall have
approved such purchase or other acquisition;
(iii)immediately before and immediately after giving effect to any such purchase
or other acquisition, no Default shall have occurred and be continuing;
(iv)[Reserved];
(v)the Borrower shall have delivered to the Administrative Agent, on behalf of
the Lenders, at least one (1) Business Day prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
(vi)except to the extent the purchase price therefor is paid by a Restricted
Subsidiary that is not a Guarantor, the fair market value of all property
acquired in Permitted Acquisitions which is contributed to or owned by
Restricted Subsidiaries that are

 

--------------------------------------------------------------------------------

 

not Loan Parties, or do not become Loan Parties immediately after giving effect
to such acquisition, shall be permitted only to the extent made pursuant to (and
reducing capacity under) any of Section 7.02(c)(ii), (n), (o) or (p);
(aj)Investments that the Borrower has elected to be treated as Restricted
Payments pursuant to and to the extent permitted by Section 7.06 (so long as
capacity under the relevant clause of Section 7.06 is correspondingly reduced by
the amount of such Investment actually made);
(ak)Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;
(al)Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(am)the licensing, sublicensing or contribution of IP Rights pursuant to joint
marketing arrangements in the ordinary course of business;
(an)loans and advances to any direct or indirect parent entity of the Borrower
in lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to any direct or indirect parent entity of
the Borrower in accordance with Section 7.06 (so long as capacity under the
relevant clause of Section 7.06 is correspondingly reduced by the amount of such
Investment actually so made);
(ao)so long as the Total Leverage Ratio is less than 5.0 to 1.0 after giving
effect thereto on a pro forma basis and no Default would exist and be continuing
before or after giving effect thereto, Investments made using Available Amount;
(ap)Investments (A) in joint ventures engaged in a Similar Business and (B) with
respect to Permitted Acquisitions as contemplated by Section 7.02(h)(vi) not to
exceed, for clauses (A) and (B) taken together, the greater of (x) $75,000,000
or (y) 7.5% of Consolidated Tangible Assets of the Borrower in the aggregate
outstanding at any one time; and
(aq)other Investments in an aggregate amount not to exceed $25,000,000 in any
calendar year; provided that any unused amounts may be carried over to any
subsequent calendar year or years up to an aggregate amount not to exceed
$50,000,000 in any calendar year.
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment (or in cash or Cash Equivalents) to
Borrower or any Guarantor.
7.03    Indebtedness. Create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness. The foregoing limitations shall not
apply to:
 
(ar)Indebtedness of the Loan Parties under the Loan Documents;
(as)Indebtedness of the Loan Parties (x) subject to Section 7.17, under the
Senior Secured Notes and (y) under the Senior Unsecured Notes and any Permitted
Refinancings thereof;
(at)Indebtedness (other than under the ABL Credit Agreement, Senior Secured
Notes and the Senior Unsecured Notes) outstanding on the Closing Date and listed
on Schedule 7.03(c) and any modifications, amendments, restatements, amendments
and restatements, refinancings, refundings, renewals or extensions thereof;
provided that (A) the amount of such Indebtedness is not increased at the time
of such modification, amendment, restatement, amendment and

 

--------------------------------------------------------------------------------

 

restatement, refinancing, refunding, renewal or extension except (x) by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing or (y) as
otherwise permitted pursuant to this Section 7.03, and (B) the terms and
conditions (including, if applicable, as to collateral and subordination) of any
such modified, amended, restated, amended and restated, extending, refunding or
refinancing Indebtedness are not materially less favorable to the Loan Parties
or the Lenders than the terms and conditions of the Indebtedness being modified,
amended, restated, amended and restated, extended, refunded or refinanced;
(au)Guarantees of the Borrower and its Restricted Subsidiaries in respect of
Indebtedness of the Borrower or such Restricted Subsidiary otherwise permitted
under this Section 7.03; provided that (i) if such Guarantee is a Guarantee of
Indebtedness of a Loan Party by any Restricted Subsidiary, such Restricted
Subsidiary is a Loan Party or such Restricted Subsidiary shall have also
provided a Guarantee of the Obligations substantially on the terms set forth in
the Guaranty, (ii) if such Guarantee is of Indebtedness of a Restricted
Subsidiary that is not a Loan Party, such Guarantee would be permitted as an
Investment under Section 7.02 and (iii) if such Indebtedness is subordinated to
the Obligations, such Guarantee shall be also be subordinated to the Obligations
on terms no less favorable to the Lenders;
(av)Indebtedness of (A) any Loan Party owing to any other Loan Party, (B) any
Restricted Subsidiary that is not a Loan Party owing to any other Restricted
Subsidiary that is not a Loan Party and (C) any Loan Party owing to any
Restricted Subsidiary which is not a Loan Party; provided that all such
Indebtedness of any Loan Party in this clause (e)(C) must be expressly
subordinated to the Obligations on the terms set forth in the Guaranties and be
represented by the Intercompany Note;
(aw)Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings) to finance the purchase, repair,
replacement or improvement of fixed or capital assets within the limitations set
forth in Section 7.01(j) and any Permitted Refinancing thereof; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed the greater of (i) $30,000,000 and (ii) 3.0% of
Consolidated Tangible Assets of the Borrower;
(ax)Indebtedness of Foreign Restricted Subsidiaries in an aggregate principal
amount at any time outstanding for all such Persons taken together not exceeding
$75,000,000;
(ay)Indebtedness in respect of Swap Contracts designed to hedge against foreign
exchange rates, commodities pricing risks, or interest rate risks incurred in
the ordinary course of business and not for speculative purposes;
(az)unsecured Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors and employees, their respective
estates, heirs, family members, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower (or any direct or
indirect parent or any Subsidiary thereof) as permitted by Section 7.06;
(ba)unsecured Indebtedness incurred by the Borrower or its Restricted
Subsidiaries in a Permitted Acquisition or Disposition under agreements
providing for customary adjustments of the purchase price;
(bb)cash management obligations and other Indebtedness in respect of
endorsements for collection or deposit, netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts
provided that such Indebtedness is extinguished within ten Business Days after
its incurrence;
(bc)Indebtedness of Borrower or any Restricted Subsidiary in an aggregate
principal amount not to exceed $75,000,000 at any time outstanding;
(bd)[Reserved];
(be)Indebtedness consisting of (A) the financing of insurance premiums, (B)
take-or-

 

--------------------------------------------------------------------------------

 

pay obligations contained in supply arrangements and (C) customary
indemnification obligations, in each case, incurred in the ordinary course of
business and not in connection with debt for money borrowed;
(bf) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit or bank
guarantees issued in the ordinary course of business in respect of workers
compensation, unemployment insurance and other social security legislation, or
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims in the
ordinary course of business; provided that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;
(bg)obligations in respect of performance, surety, appeal or similar bonds and
performance and completion guarantees provided by the Borrower or any of its
Restricted Subsidiaries (including those in favor of customs and revenue
Governmental Authorities arising as a matter of Law to secure payment of customs
duties in connection with the importation of goods) or obligations in respect of
letters of credit or bank guarantees related thereto, in each case in the
ordinary course of business consistent with past practice and not in connection
with debt for money borrowed;
(bh)(x)(A) Indebtedness of the Borrower or a Restricted Subsidiary assumed in
connection with any Permitted Acquisition (and not created in contemplation
thereof) not to exceed (i) $50,000,000 in the aggregate outstanding at any time
plus (ii) an additional $50,000,000 so long as after giving effect to any
incurrence of Indebtedness pursuant to this Section 7.03(q)(x)(A)(ii) on pro
forma basis, the Total Leverage Ratio shall not be greater than 5.75 to 1.0;
provided that (1) no more than $50,000,000 of the Indebtedness assumed pursuant
to this Section 7.03(q)(x)(A)(ii) (taken in the aggregate with Indebtedness
under clause (B) below that matures within such period) may have a maturity date
or any mandatory principal payments prior to the date that is 181 days after the
Latest Maturity Date and (2) no more than $20,000,000 may be secured by assets
other than assets acquired in connection with such Permitted Acquisition and (B)
Indebtedness of the Borrower (and not Guaranteed by any Restricted Subsidiary)
owed to the seller of any property acquired in a Permitted Acquisition on an
unsecured subordinated basis (on terms (1) no less favorable to the Lenders than
the terms customary for senior subordinated debt securities of comparable
issuers issued in the capital markets at such time and placed by nationally
recognized investment banks, in each case as reasonably determined by the
Administrative Agent or (2) reasonably acceptable to the Administrative Agent)
not to exceed (i) $25,000,000 at any one time outstanding plus (ii) additional
such unsecured, subordinated and un-Guaranteed Indebtedness owed to such a
seller pursuant to this Section 7.03(q)(x)(B)(ii) so long as after giving effect
to any incurrence of Indebtedness on a pro forma basis, the Total Leverage Ratio
shall not be greater than 5.75 to 1.0; provided that no more than $50,000,000 of
the Indebtedness incurred pursuant to this Section 7.03(q)(x)(B)(ii) (taken in
the aggregate with Indebtedness under clause (A) above that matures within such
period) shall have any maturity or mandatory principal payments prior to the
date that is 181 days after the Latest Maturity Date and (y) any Indebtedness
incurred to effectuate a Permitted Refinancing of any Indebtedness previously
incurred pursuant to Section 7.03(q)(x) or this Section 7.03(q)(y);
(bi)Indebtedness of the Borrower or a Restricted Subsidiary in respect of the
ABL Obligations; provided that the principal amount of the Indebtedness
outstanding at any time pursuant to this clause (r) shall not exceed the greater
of (x) $325,000,000 and (y) the Borrowing Base at such time; provided further
that all ABL Obligations shall always be deemed to be outstanding pursuant to
this clause (r) and no other clause of this Section 7.03;

 

--------------------------------------------------------------------------------

 

(bj)Credit Agreement Refinancing Indebtedness; provided that all Credit
Agreement Refinancing Indebtedness shall always be deemed to be outstanding
pursuant to this clause (s) and no other clause of this Section 7.03; and
(bk)(x) Indebtedness (including pre-existing Indebtedness assumed in an
acquisition), if the Fixed Charge Coverage Ratio as of the date of incurrence of
such Indebtedness and after giving effect thereto is at least 2.0 to 1.0;
provided, however, that the aggregate amount of Indebtedness or Disqualified
Equity Interests pursuant to this Section 7.03(t) that may be incurred or
Guaranteed by Restricted Subsidiaries that are not Loan Parties shall not exceed
$50,000,000; provided further that not more than $25,000,000 of such
Indebtedness shall mature, have any scheduled payments of principal, or have any
mandatory prepayments, redemptions or offers to purchase (other than customary
change of control or asset sale prepayment, redemption or offer to purchase
events), in each case prior to the Latest Maturity Date and (y) any Permitted
Refinancing of any Indebtedness previously incurred pursuant to the immediately
preceding clause (x) or this clause (y).
 
7.04    Fundamental Changes. Merge, dissolve, liquidate, amalgamate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any other Person, except that, so
long as no Default exists or would result therefrom:
 
(bl)any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize Borrower into a new jurisdiction
which is a State of the United States of America or the District of Columbia),
provided that the Borrower shall be the continuing or surviving Person or the
surviving Person shall expressly assume the obligations of the Borrower pursuant
to documents reasonably acceptable to the Administrative Agent, or (ii) any one
or more other Restricted Subsidiaries;
(bm)so long as no Default exists or would result therefrom and the
Administrative Agent is given reasonable prior written notice thereof, the
Borrower may (i) merge with any other Person; provided that the Borrower shall
be the continuing or surviving corporation and shall remain organized under the
laws of a State of the United States of America or the District of Columbia or
(ii) change its legal form to a limited liability company if the Borrower
determines in good faith that such action is in the best interests of the
Borrower; provided further that the Borrower shall take such actions as
reasonably requested by the Administrative Agent so that the Collateral Agent
maintains its Lien on the Collateral;
(bn)(i) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary dissolution, liquidation or otherwise) to the Borrower or
to another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must be a Loan Party or become a
Loan Party in connection with and upon such transaction and if the transferee is
not the Borrower or a Guarantor, such transfer must be in the ordinary course of
business consistent with past practice, and (ii) any Restricted Subsidiary that
is not a Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Restricted Subsidiary;
(bo)any Restricted Subsidiary may merge or amalgamate with or Dispose of all or
substantially all of its assets to any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that if the Person
surviving such transaction shall be a Restricted Subsidiary, such Person and
each of its Restricted Subsidiaries shall have complied with the applicable
requirements of Section 6.12;
(bp)a merger, amalgamation, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than clause

 

--------------------------------------------------------------------------------

 

(e) thereof); and
(bq)any Restricted Subsidiary may liquidate, dissolve or wind up its affairs;
provided that (i) the Borrower determines in good faith that such liquidation,
dissolution or winding up is in the best interest of the Borrower and is not
materially disadvantageous to the Lenders and (ii) in connection with such
liquidation, dissolution or winding up, any assets of such Restricted Subsidiary
are distributed to each owner of Equity Interests of such Restricted Subsidiary
pro rata in accordance with such owner's relative ownership interests.
 
7.05    Dispositions. Make any Disposition, except:
 
(br)Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and its Restricted Subsidiaries;
(bs)Dispositions of inventory in the ordinary course of business;
(bt)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property;
(bu)Dispositions of property by any Restricted Subsidiary to the Borrower or to
a Subsidiary; provided that if the transferor of such property is a Loan Party
either (i) the transferee is a Loan Party or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;
(bv)Dispositions occurring by reason of a transaction undertaken pursuant to
Section 7.04 or 7.06;
(bw)Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions; provided that (i) the fair market value of all
property so Disposed of shall not exceed $25,000,000 from and after the Closing
Date and (ii) the purchase price for such property shall be paid to the Borrower
or such Subsidiary for not less than 75% cash consideration;
(bx)Dispositions of cash and Cash Equivalents;
(by)Dispositions of (i) defaulted accounts receivable of financially-troubled
debtors in connection with the collection or compromise thereof, (ii) accounts
receivable in connection with the collection or compromise thereof and (iii)
with 10 days' prior notice to the Administrative Agent, other accounts as to
which the applicable Loan Party or other Subsidiary has reasonable concerns as
to credit quality;
(bz)licensing or sublicensing of IP Rights in the ordinary course of business;
(ca)leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries;
(cb)transfers of property subject to casualty events upon receipt of the net
cash proceeds of such casualty event;
(cc)Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) the Consolidated EBITDA of the Borrower generated by, or
associated with, all such property Disposed of pursuant to this Section 7.05(l)
in any fiscal year of the Borrower (excluding any property Disposed of in a
Disposition or series of related Dispositions involving property with an
aggregate fair market value of less than $5,000,000) shall not exceed 10.0% of
Consolidated EBITDA of the Borrower for the most recently ended Measurement
Period; provided that any unused amounts may be carried over to any subsequent
period up to a maximum of 20% of Consolidated EBITDA of the Borrower in the most
recently ended Measurement Period and (iii) the purchase price for such property
shall be paid to

 

--------------------------------------------------------------------------------

 

the Borrower or such Restricted Subsidiary for not less than 75% cash
consideration; provided that for the purposes of this clause (iii) the following
shall be deemed to be cash (A) any liabilities appearing on the Borrower's or
such Restricted Subsidiary's most recent balance sheet provided under Section
6.01(a) or (b) (other than liabilities that are by their terms subordinated in
right of payment to the Obligations) assumed by the transferee in such
Disposition, as to which the Borrower and all of the Restricted Subsidiaries
shall have been released by all applicable creditors in writing and (B) any
securities received from the transferee in such Disposition that are converted
by such Person into cash (to the extent of the cash received) within 180 days
following the closing of such Disposition;
(cd)Dispositions of assets set forth on Schedule 7.05;
(ce)voluntary terminations of Swap Contracts; and
(cf)the issuance or Disposition of Equity Interests of any Restricted
Subsidiary, whether in a single transaction or a series of related transactions,
to the extent constituting an Investment in a joint venture engaged in a line of
business permitted under Section 7.07; provided that the aggregate fair market
value of all such Investments and all property Disposed of in reliance on this
clause (o) shall not exceed $25,000,000 over the term of this Agreement; and
provided further that any such joint venture formed by the issuance or
Disposition of Equity Interests of any Restricted Subsidiary shall be deemed to
be an Investment or Disposition in an amount equal to the fair market value of
100% of the Equity Interests of such Restricted Subsidiary;
 
provided, however, that any Disposition of any property pursuant to this Section
7.05 (except pursuant to Sections 7.05(d)(i), (e), and (h)), shall be for no
less than the fair market value of such property at the time of such
Disposition. To the extent any Collateral is Disposed of as expressly permitted
by this Section 7.05 (other than to a Loan Party), such Collateral shall be sold
free and clear of the Liens created by the Loan Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
 
(cg)each Restricted Subsidiary may make Restricted Payments to the Borrower and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests);
(ch)the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests) of such Person, in the case of a non-wholly
owned Restricted Subsidiary ratably to the holders of the Equity Interests of
such Restricted Subsidiary based on the relative ownership thereof;
(ci)the Borrower and any Restricted Subsidiary of the Borrower may make
Restricted Payments, the proceeds of which will be used to repurchase the Equity
Interests of the Borrower (or any Parent) from, or to make a Restricted Payment
to any direct or indirect parent entity of the Borrower to enable it to
repurchase its Equity Interests from, directors, employees or members of
management of the Borrower, any Parent (or their estate, heirs, family members,
spouse and/or former spouse), in an aggregate amount not in excess of $7,500,000
in any calendar year (plus the amount of any withholding or similar taxes
payable by any such person in connection with grants under such plan) plus the
proceeds of any key-man life insurance maintained by any direct or

 

--------------------------------------------------------------------------------

 

indirect parent entity of the Borrower, the Borrower or any of its Restricted
Subsidiaries; provided that the Borrower may carry-over and make in any
subsequent calendar year or years, in addition to the amount for such calendar
year, the amount not utilized in the prior calendar year or years up to a
maximum of $15,000,000 (plus the amount of any withholding or similar taxes
payable by any such person in connection with grants under such plan);
(cj)to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into transactions expressly permitted by
Section 7.04, 7.08, or 7.14;
(ck)the payment of dividends or other distributions or the making of loans or
advances to any Parent in amounts required for such Parent to pay franchise
taxes and other fees required to maintain its existence and provide for all
other operating costs of such Parent to the extent attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries, including, without
limitation, in respect of director fees and expenses, administrative, legal and
accounting services provided by third parties and other costs and expenses
including all costs and expenses with respect to filings with the SEC plus any
indemnification claims made by directors or officers of such Parent attributable
to the ownership or operation of the Borrower and its Restricted Subsidiaries;
(cl)so long as before and after giving effect thereto, no Default shall exist
and the Total Leverage Ratio shall be less than 5.0 to 1.0, Restricted Payments
made from the Available Amount;
(cm)repurchases of Equity Interests of the Borrower deemed to occur upon the
non-cash exercise of stock options and warrants; and
(cn)so long as no Default shall have occurred and be continuing or would result
therefrom, and the Available Amount has not been increased as a result of such
Permitted Equity Issuance, the Borrower may make Restricted Payments with the
Net Cash Proceeds from any Permitted Equity Issuance (to the extent constituting
Specified Issuance Proceeds) received since the Closing Date, to the extent Not
Otherwise Applied (provided that the Borrower must provide the Administrative
Agent with prompt notice of the application of such proceeds following such
transaction as required by Section 6.02(i)) and to the extent such proceeds were
received within 180 days prior to the date of such Restricted Payment and held
in segregated account pending application pursuant to this clause (h);
(co)other Restricted Payments in an aggregate amount, when combined with the
aggregate amount of prepayments, redemptions, purchases, defeasances and other
payments of Indebtedness made pursuant to Section 7.14(a)(iv), not to exceed
$75,000,000 during the term of this Agreement; and
(cp)the payment of dividends or other distributions by the Borrower to any
Parent in amounts required to pay the consolidated, combined or unitary Tax
obligations of any Parent attributable to the Borrower and its Subsidiaries
determined as if the Borrower and its Subsidiaries had filed a separate
consolidated, combined or unitary return for the relevant taxing jurisdiction;
provided that any refunds received by any Parent attributable to the Borrower or
any of its Subsidiaries shall promptly be returned by any Parent to the Borrower
through a contribution to the common equity of, or the purchase of common stock
(other than Disqualified Equity Interests) of the Borrower from, the Borrower;
and provided further that the amount of any such contribution or purchase shall
be excluded from clause (b) of the definition of Available Amount; provided
further that the permitted payment pursuant to this clause (j) with respect to
any Taxes of any Unrestricted Subsidiary for any taxable period shall be limited
to the amount actually paid with respect to such period by such Unrestricted
Subsidiary to the Borrower or its Restricted Subsidiaries for the purposes of
paying such consolidated, combined or similar taxes.
 
7.07    Change in Nature of Business. Engage in any material line of business

 

--------------------------------------------------------------------------------

 

substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date or any business reasonably
related or ancillary thereto.
 
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) transactions (i) between or among Borrower and one or
more of its Restricted Subsidiaries, and (ii) between or among the Loan Parties,
the Restricted Subsidiaries and/or any joint venture in which any of them owns
an interest, in each case, in the ordinary course of business, (b) on fair and
reasonable terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm's-length transaction with a Person other than an
Affiliate, (c) the payment of fees, expenses and other payments made in
connection with the consummation of the Transactions, (d) equity issuances by
the Borrower or any Restricted Subsidiary permitted under Section 7.06, (e)
loans and other transactions among the Borrower and its Restricted Subsidiaries
to the extent permitted under Section 7.06, Section 7.01(p), clauses (b), (c),
(e), (f), (k) and (l) of Section 7.02, clauses (iii), (c), (d), (e) and (i) of
Section 7.03, Section 7.04 or Section 7.05(d), (f) customary fees paid to any
directors of the Borrower (or any direct or indirect parent company of the
Borrower to the extent reasonably related to the operation of the Borrower) and
reimbursement of reasonable out-of-pocket costs of the directors of the Borrower
(or any direct or indirect parent company of the Borrower to the extent
reasonably related to the operation of the Borrower), (g) the Borrower and its
Restricted Subsidiaries may enter into employment and severance arrangements
with officers and employees in the ordinary course of business, (h) the payment
of customary fees and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, directors, officers, employees and consultants of the
Borrower and the Restricted Subsidiaries (or any direct or indirect parent
company of the Borrower) in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Restricted
Subsidiaries, as determined in good faith by the Board of Directors of the
Borrower or senior management thereof, (i) transactions pursuant to permitted
agreements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect and (j) dividends, redemptions and repurchases
permitted under Section 7.06.
 
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (a) of any Restricted Subsidiary of the Borrower to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or invest in the Borrower or any Guarantor, except for any agreement in effect
(i) on the Closing Date and described on Schedule 7.09 hereto, (ii) at the time
any Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Restricted
Subsidiary, (iii) representing Indebtedness of a Restricted Subsidiary which is
not a Loan Party which is permitted by Section 7.03, or (iv) in connection with
any Disposition permitted by Section 7.05 relating solely to the assets to be
disposed of, and (b) of the Borrower or any Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person for the benefit of the
Lenders with respect to the Obligations or under the Loan Documents except for
(i) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property subject to a Lien permitted by Section 7.01 or
(ii) customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions may relate to
the assets subject thereto; provided, however, that clauses (a) and (b) shall
not prohibit Contractual Obligations that (i) are customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted under Section 7.02 and applicable solely to such joint venture entered
into in the ordinary course of business, (ii) apply only to the property or
assets securing Indebtedness permitted to be secured by such property or assets
by Section 7.01 and Section 7.03, (iii) are customary provisions restricting
subletting or assignment of any lease governing a

 

--------------------------------------------------------------------------------

 

leasehold interest, (iv) are customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (v) are restrictions
on cash or other deposits imposed by customers under contracts entered into in
the ordinary course of business or (vi) are restrictions or conditions imposed
by Law; provided, further, that any amendment, restatement, amendment and
restatement, modification, renewal, extension or (in the case such Contractual
Obligations are set forth in an agreement evidencing Indebtedness) refunding or
refinancing otherwise permitted hereunder of any Contractual Obligations that
are permitted by clause (a) or (b) above shall be permitted under this Section
7.09, so long as such amendment, restatement, amendment and restatement,
modification, renewal, extension, refunding or refinancing does not further
limit the ability of any Restricted Subsidiary of the Borrower to make
Restricted Payments or to otherwise transfer property to or invest in the
Borrower or any Guarantor, or further limit the ability the Borrower or any Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Lenders with respect to the Obligations or under
the Loan Documents, or otherwise expand the scope of such Contractual
Obligation.
 
7.10    Use of Proceeds. Use the proceeds of any Loan, Incremental Loan or Other
Term Loan, whether directly or indirectly, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund Indebtedness
originally incurred for such purpose, in each case in violation of Regulation U.
 
7.11    Senior Secured Notes Tender. Amend the Senior Secured Notes Tender in
any manner that could be deemed to be adverse to the interests of the Lenders in
any material respect.
 
7.12    Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Administrative Agent or the
Lenders.
 
7.13    Accounting Changes. Make any change in the periods covered by the
Borrower's fiscal year.
 
7.14    Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase, defease
or otherwise satisfy prior to the date that occurs 30 days before the scheduled
maturity thereof in any manner any Indebtedness incurred or outstanding pursuant
to Section 7.03(b), (q), (s) or (t) that matures on or after the Maturity Date
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except so long as no
Default shall have occurred and is continuing or would result therefrom (i) the
prepayment, redemption, purchase or defeasance of any such Junior Financing with
the net cash proceeds of any Specified Issuance Proceeds Not Otherwise Applied
and that do not increase the Available Amount (provided that the Borrower must
provide the Administrative Agent with prompt notice of the application of such
proceeds following such transaction) to the extent that such proceeds were
received within 180 days prior to the date of such prepayment, redemption,
purchase or defeasance and held in a segregated account pending application
pursuant to this Section 7.14, (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of the Borrower,
(iii) so long as no Default exists before or after giving effect thereto and the
Total Leverage Ratio after giving effect thereto on a pro forma basis shall be
less than 5.0 to 1.0, the prepayment, redemption, purchase or defeasance of any
such Junior Financing from the Available Amount, (iv) the prepayment,
redemption, purchase or defeasance of any such Junior Financing for an aggregate
purchase price, or in an aggregate prepayment amount, when combined with the
aggregate amount of Restricted Payments made pursuant to Section 7.06(i), not to
exceed $100,000,000 and (v) the prepayment, redemption, purchase or defeasance
of any such Junior Financing pursuant to a Permitted Refinancing thereof
permitted pursuant to Section 7.03 or (b) amend, modify or change in any manner
materially adverse to the interests of the Administrative Agent or the Lenders
any

 

--------------------------------------------------------------------------------

 

term or condition of any Junior Financing Documentation.
 
7.15    Equity Interests of the Borrower and Restricted Subsidiaries.
 
(cq)Permit the Borrower or any of its Restricted Subsidiaries to own directly or
indirectly less than 100% of the Equity Interests of any of the Domestic
Restricted Subsidiaries except as a result of or in connection with a
transaction permitted by Section 7.04 or 7.05 or an Investment in any Person
permitted under Section 7.02;
(cr)Permit the Borrower or any of its Restricted Subsidiaries to own directly or
indirectly less than 80% of the Equity Interests of any of the Foreign
Restricted Subsidiaries which are Restricted Subsidiaries except (A) to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Equity Interests of Foreign
Restricted Subsidiaries or (B) as a result of or in connection with a
transaction permitted by Sections 7.04 and 7.05 or an Investment in any Person
permitted under Section 7.02; or
(cs)Create, incur, assume or suffer to exist any Lien on any Equity Interests of
the Borrower (other than Liens pursuant to the Loan Documents and non-consensual
Liens arising solely by operation of law and customary restrictions in joint
venture agreements).
 
7.16    Designation of Senior Debt. Designate any Indebtedness of the Borrower
or any of its Restricted Subsidiaries other than the Obligations and the ABL
Obligations as “Designated Senior Debt” (or any comparable term) under, and as
defined in, any Subordinated Indebtedness.
 
7.17    Senior Secured Notes. Have any Senior Secured Notes outstanding
following the earlier of (x) the consummation of the Senior Secured Notes Tender
and (y) 75 days after the Closing Date; provided that the Borrower shall set
aside (in a manner reasonably satisfactory to the Administrative Agent)
sufficient funds from the proceeds of the Loans and the 2021 Senior Unsecured
Notes in order to repurchase or redeem all of the Senior Secured Notes not
repurchased on the Closing Date.
 
 
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.1    Events of Default. Any of the following shall constitute an “Event of
Default”:
 
(a)Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or (ii) pay
within three days after the same becomes due, any interest on any Loan or any
fee due hereunder, or (iii) pay within seven days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or
(b)Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (in the case
of Section 6.05(a), with respect to the Borrower only), Section 6.11 or Article
VII or (ii) any of the Guarantors fails to perform or observe any term, covenant
or agreement contained in Section 7 of the Guaranties or Section 3.7 of the
respective Mortgages to which it is a party; or
(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in Section 8.01(a) or (b)) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after notice thereof by the Administrative Agent to the Borrower; or
(d)Representations and Warranties. Any representation, warranty, certification
or

 

--------------------------------------------------------------------------------

 

statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
(e)Cross-Default. (i) The Borrower or any Restricted Subsidiary (A) fails to
make any payment (after giving effect to any applicable grace periods, cures or
waivers) when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate outstanding principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, in each case with the
giving of notice if required but after giving effect to any applicable grace
periods, cures or waivers, such Indebtedness to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; provided that no such event under
the ABL Credit Agreement shall constitute an Event of Default under this Section
8.01(e) until the earliest to occur of (x) the date that is sixty (60) days
after such event or circumstance (but only if such event or circumstance has not
been waived or cured), (y) the acceleration of the Indebtedness under the ABL
Credit Agreement and (z) the exercise of any remedies by the administrative
agent under the ABL Credit Agreement in respect of any Collateral; or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which the Borrower or a Restricted Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or a Restricted Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Restricted Subsidiary as a result thereof is
greater than the Threshold Amount; or
(f)Proceedings under Debtor Relief Laws, Etc. The Borrower or any Significant
Subsidiary (or a number of Subsidiaries that, together, would constitute a
Significant Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
interim receiver, monitor, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, interim receiver, monitor, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person(s) and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person(s) or to all or any material part
of its property is instituted without the consent of such Person(s) and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or
(g)Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary (or a number of Subsidiaries that, together, would constitute a
Significant Subsidiary) becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person(s) and is not released,
vacated or fully bonded within 45 days after its issue or levy; or

 

--------------------------------------------------------------------------------

 

(h)Judgments. There is entered against the Borrower or any Restricted Subsidiary
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage) and there is a period of 45
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC or other applicable Governmental Authority in an
aggregate amount in excess of the Threshold Amount or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or
(j)Invalidity of Loan Documents. Any provision of any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
Affiliate of a Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
(k)Change of Control. There occurs any Change of Control; or
(l)Collateral Documents. Any Collateral Document shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby or Borrower or any Loan Party shall assert that
any Lien created by any Collateral Document is not a valid and (except as
otherwise expressly provided by any Collateral Document) perfected security
interest in or Lien on the Collateral covered by such Lien or Borrower or any
other Loan Party shall assert that any Liens created by the Collateral Agent is
not a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement or such Collateral Document) security interest in or Lien on
the Collateral covered thereby; or
(m)Subordination. (i) The subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness (the “Subordination Provisions”)
shall, in whole or in part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
subordinated Indebtedness; or (ii) the Borrower or any other Loan Party shall,
directly or indirectly, disavow or contest in any manner (A) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Administrative Agent and
the Lenders or (C) that all payments of principal of or premium and interest on
the applicable subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.
 
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(n)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan

 

--------------------------------------------------------------------------------

 

Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower; and
(o)exercise on behalf of itself, the Lenders all rights and remedies available
to it, the Lenders under the Loan Documents and applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Laws, the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the occurrence and during the continuance of
an Event of Default, at the election of the Administrative Agent or the Required
Lenders (or after the Loans have become immediately due and payable as set forth
in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent or the Collateral Agent and
amounts payable under Article III) payable to the Administrative Agent or the
Collateral Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and any
prepayment premium) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders payable under the Loan
Documents and amounts payable under Article III (in each case, other than, to
the extent arising under Secured Hedge Agreements, fees, indemnities and other
amounts, and amounts then payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them);
Third, to payment of that portion of the Obligations constituting interest on
the Loans and other Obligations arising under the Loan Documents, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations arising under Secured Hedge Agreements,
ratably among the Lenders and Hedge Banks in proportion to the respective
amounts described in this clause Fourth held by the Lenders and Hedge Banks in
their respective capacities as such; and
Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Hedge Bank. Each Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.
 
 

 

--------------------------------------------------------------------------------

 

 
 
ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERIAL AGENT
 
9.01    Appointment and Authority.
Each of the Lenders (including in its capacity as a potential Hedge Bank) hereby
irrevocably appoints UBS AG, Stamford Branch, to act on its behalf as the
Administrative Agent and the Collateral Agent hereunder and under the other Loan
Documents and authorizes such Agents to take such actions on its behalf and to
exercise such powers as are delegated to such Agents by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
9.02    Rights as a Lender.
Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Restricted Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders.
9.03    Exculpatory Provisions.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:
(a)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable Law;
and
(c)shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 11.01) or (y) in the absence of its own gross negligence or willful
misconduct. No

 

--------------------------------------------------------------------------------

 

Agent shall be deemed to have knowledge of any Default unless and until notice
describing such Default is given to such Agent by Borrower or a Lender.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to the Administrative Agent or the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
Each party to this Agreement acknowledges and agrees that the Administrative
Agent may use an outside service provider for the tracking of all UCC financing
statements required to be filed pursuant to the Loan Documents and notification
to the Administrative Agent, of, among other things, the upcoming lapse or
expiration thereof, and that any such service provider will be deemed to be
acting at the request and on behalf of Borrower and the other Loan Parties. No
Agent shall be liable for any action taken or not taken by any such service
provider.
9.04    Reliance by Agent
. Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. Each Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.
9.05    Delegation of Duties. Each Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through, or delegate any and all such rights and powers to, any one or more
sub‑agents appointed by such Agent, including a sub-agent which is a non-U.S.
affiliate of such Agent. Each Agent and any such sub‑agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of each Agent and any
such sub‑agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.
 
9.06    Resignation of Agent. Each Agent may at any time give notice of its
resignation to

 

--------------------------------------------------------------------------------

 

the Lenders and Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the Borrower's consent (such consent
not to be unreasonably withheld and provided that no such consent shall be
required if (x) an Event of Default shall have occurred and be continuing or (y)
the successor agent to be appointed is a Lender or an Affiliate of a Lender) to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above (other than
the consent of Borrower) and such resignation shall nonetheless become effective
in accordance with such notice and (1) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Collateral Agent
on behalf of the Lenders under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security as nominee
until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this paragraph. Upon the acceptance of a successor's appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. After the retiring Agent's
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 11.03 shall continue in effect for the benefit of such
retiring Agent, its sub‑agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.
 
9.07    Non-Reliance on Agent and Other Lenders. Each Lender acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
further represents and warrants that it has had the opportunity to review the
Information Memorandum and each other document made available to it on the
Platform in connection with this Agreement and has acknowledged and accepted the
terms and conditions applicable to the recipients thereof. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
Notwithstanding anything herein to the contrary, each Lender also acknowledges
that the Lien and security interest granted to the Collateral Agent pursuant to
the Collateral Documents and the exercise of any right or remedy by the
Collateral Agent thereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the Collateral Documents, the terms of the Intercreditor Agreement
shall govern and control.
 
9.08    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
30 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental

 

--------------------------------------------------------------------------------

 

Authority as a result of the failure of the Administrative Agent to properly
withhold tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.08. The agreements in this Section 9.08 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.
 
9.09    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Bookrunner, Arranger, Syndication Agent or Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Collateral
Agent or a Lender hereunder.
 
9.10    Enforcement. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent, or as the Required Lenders may require or
otherwise direct, for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with, and subject to,
the terms of this Agreement, or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or insolvency law.
 
9.11    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacity as a potential Hedge Bank) irrevocably authorize the Collateral Agent,
at its option and in its discretion,
 
a.to release any Lien on any property granted to or held by the Collateral Agent
under any Loan Document (i) upon the payment in full of all Obligations (other
than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Hedge Agreements), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document to a Person that is not a Loan Party, (iii) that constitutes
“Excluded Property” (as such term is defined in the Security Agreement), or (iv)
if approved, authorized or ratified in writing in accordance with Section 11.01;
b.to release any Guarantor from its obligations under this Agreement and other
Loan Documents if such Person ceases to be a Restricted Subsidiary as a result
of a transaction permitted hereunder; and
c.to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(j) or (q).
Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent's authority to release or subordinate
its interest in particular types or items of

 

--------------------------------------------------------------------------------

 

property, or to release any Guarantor from its obligations under this Agreement
and other Loan Documents pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Collateral Agent will, at the Borrower's
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Loan Documents, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
9.12    Secured Hedge Agreements. No Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents;
provided that the Lenders agree that they will not amend, modify or waive (x)
the provisions of Section 8.03 in a manner that disproportionately and adversely
affects the Hedge Banks as a group or (y) the provisions of any Loan Document in
a manner that disproportionately renders unsecured the Hedge Banks as a group
(it being understood that a release of Liens that is applicable to all Lenders
in accordance with the other provisions of the Loan Documents shall not be
restricted by the terms of this proviso), in the case of each of clauses (x) and
(y), without the consent of Lenders who are, or who are Affiliates of Persons
who are, Hedge Banks holding a majority of the then outstanding Obligations
under the Secured Hedge Agreements (as measured by the Swap Termination Value
thereof). Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other reasonably satisfactory arrangements have been made with
respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank. Upon the request of the Administrative Agent at any
time, the Hedge Banks shall provide to the Administrative Agent a summary of
outstanding obligations under any Swap Contracts secured by a Lien on any asset
of any Loan Party, as of such date as may be reasonably requested by the
Administrative Agent, showing the aggregate amount of such obligations
determined on a marked-to-market basis and such other information reasonably
requested by the Administrative Agent. At the request of the Administrative
Agent from time to time, the Hedge Banks shall provide to the Administrative
Agent copies of any Swap Contracts pursuant to which obligations secured by a
Lien on any asset of any Loan Party have been incurred.
 
 
 
 
 

ARTICLE X
[RESERVED]
 
ARTICLE XI
MISCELLANEOUS
 
11.10    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 

 

--------------------------------------------------------------------------------

 

(a)reduce any prepayment premium that may be payable in connection with a
Repricing Transaction;
(b)reduce any amortization payment under Section 2.07 without the written
consent of each Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (including without limitation any payment of principal
pursuant to Section 2.07), interest, fees (including any prepayment premium that
may be payable upon a Repricing Transaction) or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;
(d)reduce the principal amount of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the third proviso to this Section 11.01)
any fees, interest or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate;
(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby;
(f)change any provision of this Section 11.01 or the definition of “Required
Lenders” without the written consent of each Lender;
(g)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender
(unless all Obligations (other than contingent Obligations in respect of
unasserted indemnity claims) have been paid in full in cash);
(h)release all or substantially all of the value of the Guaranties, without the
written consent of each Lender, it being understood that the release of any
Restricted Subsidiary from a Guaranty is permitted pursuant to Section 9.11 (in
which case such release may be made by the Administrative Agent or Collateral
Agent acting alone);
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent or Collateral Agent in addition
to the Lenders required above, affect the rights or duties of the Administrative
Agent or Collateral Agent, as the case may be, under this Agreement or any other
Loan Document; (ii) the Administrative Agent Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
Administrative Agent and the Borrower; (iii) technical and conforming
modifications to the Loan Documents may be made (including without limitation to
the definitions of Loans and Lender) to the extent necessary to effectuate any
Incremental Loans pursuant to Section 2.15, any Other Term Loans or Refinancing
Amendment pursuant to Section 2.16 or Extended Loans pursuant to Section 2.17,
in each case with the prior written consent of the Administrative Agent, the
Loan Parties and each Lender or Eligible Assignee participating in such
Incremental Loans or Extended Loan or Other Term Loans pursuant to documentation
satisfactory to the Administrative Agent without the consent of any other
Lender; and (iv) any amendment, waiver or consent to the Intercreditor Agreement
shall only require the Borrower or any other Loan Party party thereto to the
extent required by the Intercreditor Agreement.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.12; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
If at any time the Administrative Agent and the Borrower shall have jointly
identified an

 

--------------------------------------------------------------------------------

 

obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document.
Notwithstanding any provision of this Agreement to the contrary: (i) Affiliated
Lenders shall not be entitled to receive any material prepared by an Agent or
another Lender solely for distribution to the Lenders and/or the Agents, or to
participate in any meetings of Lenders and/or Agents or telephone conferences
among Lenders and/or Agents at which one or more of the Loan Parties or their
representatives are not also present; (ii) Affiliated Lenders may not hold in
the aggregate more than 20% of the outstanding principal amount of the Loans,
Other Term Loans and Incremental Loans at any time outstanding; and (iii) for
the purposes of any amendment, waiver or modification of any of the Loan
Documents, and for purposes of any exercise of any right or remedy under the
Loan Documents (or any vote of the Lenders in connection with any proceeding
referred to in Section 8.01(f) or (g) that does not adversely affect such
Affiliated Lender (solely in its capacity as a Lender) in any material respect
as compared to other Lenders), such Affiliated Lender will be deemed to have
voted in the same proportion as the other Lenders voting on such matter (or if
all other Lenders shall have approved such amendment, waiver or modification,
shall be deemed to have approved the same).
11.02    Notices; Effectiveness; Electronic Communications.
 
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)if to the Borrower, the Administrative Agent, or the Collateral Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and
(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

--------------------------------------------------------------------------------

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent, the Documentation Agent, the Syndication Agent or the
Bookrunner or any of their Related Parties (collectively, the “Agent Parties”)
have any liability to the Borrower or any other Loan Parties, any Lender or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower's or any
Agent's or any Bookrunner's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any other Loan Party, any Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender's compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or their securities for
purposes of United States federal or state securities Laws.
(e)Reliance by the Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified

 

--------------------------------------------------------------------------------

 

herein, or (ii) the terms thereof, as understood by the recipient, varied from
any confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
(f)No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.07 (subject to the terms of Section
2.13), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided further that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.03    Expenses; Indemnity; Damage Waiver.
 
(a)Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Bookrunner, Administrative Agent, the
Collateral Agent and each of their respective Affiliates (including the
reasonable and documented fees, out-of-pocket charges and disbursements of one
firm of counsel for the Administrative Agent, the Collateral Agent and the
Bookrunner, taken as a whole, of one firm of local counsel retained by the
Administrative Agent in each relevant local jurisdiction and of one firm of
special counsel retained by the Administrative Agent for each relevant
specialty), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, any Lender (including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Collateral Agent or any Lender) in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with Loans made, including all such documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. .

 

--------------------------------------------------------------------------------

 

(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Collateral Agent (and any sub-agent of either the
Administrative Agent or the Collateral Agent), the Bookrunner, the Syndication
Agent, the Documentation Agent, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and reasonably related expenses (including the reasonable and
documented fees, out-of-pocket charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent, the
Collateral Agent (and any sub-agent thereof) and their respective Related
Parties only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or the Borrower's or such Loan Party's directors, shareholders
or creditors, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for the material breach
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
For the avoidance of doubt, this Section 11.03(b) shall not apply to Taxes other
than Taxes that represent losses, claims, damages, etc. with respect to a
non-Tax claim.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent or the Collateral
Agent (or any sub-agent of either the Administrative Agent or Collateral Agent)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent or the Collateral Agent (or any such sub-agent)
or such Related Party, as the case may be, such Lender's Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or the
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or the
Collateral Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(c).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this

 

--------------------------------------------------------------------------------

 

Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent and/or the Collateral Agent, the replacement of any Lender
and the repayment, satisfaction or discharge of all the other Obligations.
 
11.04    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Overnight Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
11.05    Successors and Assigns.
 
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Parties may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.05(b), (ii) by way of participation in accordance with
the provisions of Section 11.05(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.05(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the Loans at the time owing to it; provided that any such assignment shall
be subject to the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Loans at the time owing to it or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each

 

--------------------------------------------------------------------------------

 

such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; provided, further, however, that the
Borrower shall be deemed to have consented to any such assignment amount unless
the Borrower shall object thereto by written notice to the Administrative Agent
within ten Business Days after having received notice thereof; provided,
further, however, that no such consent of the Borrower to any assignment amount
shall be required during the primary syndication of the Loans.
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans assigned, except that
this clause (ii) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate tranches, if any, on a non-pro rata
basis;
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, however, that the Borrower shall be deemed to have consented to any
such assignment unless the Borrower shall object thereto by written notice to
the Administrative Agent within ten Business Days after having received notice
thereof; provided, further, however, that no such consent of the Borrower to any
assignment shall be required during the primary syndication of the Loans; and
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Loans
if such assignment is to a Person that is not a Lender, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Borrower. No such assignment shall be made to the Borrower
or the Borrower's Affiliates or Subsidiaries. Notwithstanding the foregoing,
assignments to Affiliates of the Borrower (other than any Subsidiaries of the
Borrower) shall be permitted (any such assignee being referred to herein as an
“Affiliated Lender”), subject to the provisions set forth in Section 11.01.
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee

 

--------------------------------------------------------------------------------

 

thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.05(d).
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and principal amounts of
the Loans and stated interest thereon owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (solely to the extent of
the provisions related to such Lender), at any reasonable time and from time to
time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or the Borrower's Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 11.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations of such Sections, Section 3.06
and Section 11.12) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 11.05(b). To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 11.07
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender having sold a participation
in any of its obligations under this Agreement, acting solely for this purpose
as an agent of the Borrower, shall establish and maintain at its address
referred to in Section 11.02 (or at such other address as such Lender shall
notify the Borrower) a record of ownership, in which such Lender shall register
by book entry (A) the name and address of each such participant (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interests or
obligations of each such participant in any obligation under this Agreement and
in any right to receive any principal, stated interest or other payment
hereunder. The entries in the record of ownership shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in such record of ownership pursuant to
the terms h

 

--------------------------------------------------------------------------------

 

ereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless . such entitlement to a greater payment results
from a change in any Law after the sale of the participation takes place.
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
11.06    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent and the Lenders agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to its Affiliates and to its Affiliates' partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential) in connection with the transactions contemplated hereby or
otherwise with the consent of the Borrower, (c) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (d) to the extent required by Laws or regulations or by any
subpoena or similar legal process (provided that, to the extent permitted
thereby and practicable, prompt written notice of such disclosure will be
provided to the Borrower), (e) to any other party hereto, (f) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (g) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations or (iii) any of its Affiliates that
is an actual or prospective provider of cash management services to Borrower or
Borrower's Subsidiaries (including with respect to treasury, depository,
overdraft, credit and debit card, electronic funds transfer and other cash
management arrangements), (h) with the consent of the Borrower or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Collateral Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or a Person known by
the Administrative Agent, the Collateral Agent, such Lender, or any of their
respective Affiliates to be bound by a confidentiality agreement with Borrower.
In addition, the Administrative Agent, the Collateral Agent, the Bookrunner and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers in connection with the administration
and management of this Agreement and the other Loan Documents.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent
or any Lender on a nonconfidential basis prior to disclosure by any Loan Party
or any Subsidiary thereof (other than as a result of a breach of this Section
11.06). Any Person required to maintain the

 

--------------------------------------------------------------------------------

 

confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Collateral Agent and the Lenders
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.
11.07    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
11.08    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
11.09    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents and the Administrative Agent Fee Letter, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or in “pdf” or similar format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

--------------------------------------------------------------------------------

 

 
11.10    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agents
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that such Agent or any Lender may have
had notice or knowledge of any Default at the time of any Loan or Incremental
Loan is made, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder (other than contingent Obligations in respect of
unasserted indemnity claims) shall remain unpaid or unsatisfied.
 
11.11    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.12    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or determines that it has become unlawful to provide or maintain
Eurodollar Rate Loans, or if the Borrower is required to indemnify or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or, if an amendment, waiver or consent to
any Loan Document is proposed by Borrower and the consent of the Required
Lenders thereto has been received but the consent of a Lender who is not part of
the Required Lenders is needed but has not been obtained, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.05), all of its interests, rights and
obligations under this Agreement and the related Loan Documents (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
 
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.05(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Section 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d)such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In connection with any replacement under this Section 11.12, if
any such non-consenting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such non-

 

--------------------------------------------------------------------------------

 

consenting Lender, then such non-consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the non-consenting Lender.
11.13    Governing Law; Jurisdiction; Etc.
 
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING WILL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT;
PROVIDED THAT NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO E

 

--------------------------------------------------------------------------------

 

NTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.14    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledge and agree, and acknowledge
its Affiliates' understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents, the Bookrunner, the
Documentation Agent and the Syndication Agent are arm's-length commercial
transactions between the Borrower, the other Loan Parties and their respective
Affiliates, on the one hand, and the Agents, the Documentation Agent, the
Syndication Agent and the Bookrunner on the other hand, (B) the Borrower and
each other Loan Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each Agent, the Bookrunner, the Documentation
Agent and the Syndication Agent is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) none of any Agent, the Documentation Agent, the Syndication
Agent or the Bookrunner, has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Documentation Agent, the
Syndication Agent and the Bookrunner and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties and their respective Affiliates,
and none of any Agent, Syndication Agent, Documentation Agent or the Bookrunner
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, the Borrower and each other Loan Party hereby waives and
releases any claims that it may have against any Agent, the Syndication Agent,
the Documentation Agent and the Bookrunner with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
11.15    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
11.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or

 

--------------------------------------------------------------------------------

 

such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” an anti-money laundering rules and regulations,
including the Act.
 
11.17    Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
New York foreign exchange market, the Original Currency with the Second Currency
on the date two (2) Business Days preceding that on which judgment is given.
Each Loan Party agrees that its obligation in respect of any Original Currency
due from it hereunder shall, notwithstanding any judgment or payment in such
other currency, be discharged only to the extent that, on the Business Day
following the date the Administrative Agent receives payment of any sum so
adjudged to be due hereunder in the Second Currency, the Administrative Agent
may, in accordance with normal banking procedures, purchase, in the New York
foreign exchange market, the Original Currency with the amount of the Second
Currency so paid; and if the amount of the Original Currency so purchased or
could have been so purchased is less than the amount originally due in the
Original Currency, each Loan Party agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Administrative
Agent and the Lenders against such loss. The term “rate of exchange” in this
Section 11.17 means the spot rate at which the Administrative Agent, in
accordance with normal practices, is able on the relevant date to purchase the
Original Currency with the Second Currency, and includes any premium and costs
of exchange payable in connection with such purchase.
 
11.18    Intercreditor Agreement. Reference is made to the Lien Subordination
and Intercreditor Agreement dated as of April 26, 2011, among Bank of America,
as collateral agent thereunder for the ABL Secured Parties referred to therein;
the Administrative Agent; Nortek, Inc.; and the other subsidiaries of Nortek,
Inc. named therein. Each Lender hereunder (a) consents to the subordination of
Liens provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Collateral Agent to
enter into the Intercreditor Agreement as the “Collateral Agent” thereunder on
behalf of such Lender. The foregoing provisions are intended as an inducement to
the Lenders under the Credit Agreement to extend credit and such Lenders are
intended third party beneficiaries of such provisions and the provisions of the
Intercreditor Agreement.
[Remainder of Page Intentionally Blank]
 

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
NORTEK, INC., as the Borrower
By:    /s/ Edward J. Cooney
Name:    Edward J. Cooney
Title:    Vice President and Treasurer

 

--------------------------------------------------------------------------------

 

UBS AG, STAMFORD BRANCH, as the Administrative Agent and Collateral Agent
By:    /s/ Irja R. Otsa
Name:    Irja R. Otsa
Title:    Associate Director
 
 
By:    /s/ Mary E. Evans
Name:    Mary E. Evans
Title:    Associate Director

 

--------------------------------------------------------------------------------

 

 
 
UBS LOAN FINANCE LLC, as a Lender
By:    /s/ Irja R. Otsa
Name:    Irja R. Otsa
Title:    Associate Director
 
 
By:    /s/ Mary E. Evans
Name:    Mary E. Evans
Title:    Associate Director
 
 
 

 